Exhibit 10.2

Rentech, Inc.

10877 Wilshire Blvd., 10th Floor

Los Angeles, CA 90024

March 11, 2016

Credit Suisse AG, Cayman Islands Branch,

    as Administrative Agent

Eleven Madison Avenue

New York, NY 10010

Attention: Agency Manager

    and

The Lenders party hereto

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attention: Marisa Beeney and Patrick Fleury

 

  Re: Amendment to Waiver Letter

Ladies and Gentlemen:

Reference is made to that certain Letter regarding the Waiver and Amendment of
Certain Loan and Equity Documents, dated as of August 9, 2015 (the “Waiver
Letter”), from Rentech, Inc. (“Rentech”) to Credit Suisse AG, Cayman Islands
Branch, as administrative agent (the “Administrative Agent”) and the lenders
party thereto. Capitalized terms used in this amendment letter (this “Amendment
Letter”) but not defined herein shall have the meanings set forth in the
applicable Waiver Document (as defined in the Waiver Letter) or in the Waiver
Letter, as applicable.

The parties hereto have previously agreed to the forms of an amended and
restated Credit Agreement, an amended and restated Guaranty, and a preferred
equity exchange and discharge agreement relating to the Series E Convertible
Preferred Stock of Rentech (the foregoing, collectively, the “Proposed Amended
Documents”) in connection with the Waiver Letter and have further negotiated and
agreed to amended drafts of such Proposed Amendment Documents in the forms
attached hereto as Exhibit A, Exhibit B and Exhibit C (collectively, the
“Revised Proposed Amended Documents”). The parties propose to amend and restate
each of the Credit Agreement and the Guaranty and set forth the terms and
mechanics for the repayment and termination of the Series E Convertible
Preferred Stock of Rentech and related agreements contemporaneous with the
consummation of the mergers contemplated by the Merger Agreement (the “Merger”),
to match the forms of the Revised Proposed Amended Documents attached hereto.



--------------------------------------------------------------------------------

By executing this Waiver Letter, each of the parties hereto agrees to (i) revise
the Proposed Amendment Documents to reflect the forms of the Revised Proposed
Amended Documents attached hereto as Exhibit A, Exhibit B, and Exhibit C,
respectively, (ii) to execute and deliver the Revised Proposed Amended Documents
(with such changes therein as are reasonably acceptable to the Lenders, the
Administrative Agent, and GSO) in substantially the form attached hereto) and
other documents required thereby at the time of the closing of the Merger,
(iii) use reasonable efforts to implement the amendments and modifications
contemplated by the Revised Proposed Amended Documents, and (iv) take such other
steps as may be necessary to implement such documents and the Merger Agreement,
including the adoption of resolutions approving the Revised Proposed Amended
Documents by the Rentech Parties (as defined below), in each case at the expense
of Rentech Nitrogen Holdings, Inc. (“RNHI” and, together with Rentech, the
“Rentech Parties”).

Following the execution of this Amendment Letter, and notwithstanding anything
to the contrary contained herein, the Lenders and the Rentech Parties agree, at
the request of either the Rentech Parties or the Lenders, to use commercially
reasonable efforts until May 31, 2016 to discuss in good faith further possible
amendments to the Revised Proposed Amended Documents that are consistent with
ongoing discussions among the Lenders and the Rentech Parties if such amendments
are, in the judgment of the Lenders, reasonably necessary to enable the Merger
to close and the Term Loans and the Preferred Shares to be repaid and redeemed,
respectively, to an extent satisfactory to the Lenders. The parties hereto agree
that the Lenders and the Administrative Agent shall have no obligation to agree
to further revisions to the Revised Proposed Amended Documents, any other Loan
Documents, or any documents related to the Preferred Shares and the failure of
the Lenders or the Administrative Agent to agree to any amendments to any of the
foregoing shall not be deemed bad faith upon the part of the Lenders or the
Administrative Agent or a breach of the obligations of the Lenders hereunder.

Nothing in this Amendment Letter is intended to (i) extend the effectiveness of
the Waiver Letter or (ii) waive any other rights of the Lenders or Obligations
of the Rentech Parties under the Waiver Letter, any other Loan Documents, or any
documents related to the Preferred Shares. If the Merger occurs prior to the
execution and delivery of the Revised Proposed Amended Documents by all parties
thereto (other than the Lenders, the Administrative Agent, GSO and the
Purchaser’s Representative) or the performance by any Rentech Party of its
covenants and agreements under this Amendment Letter or the Waiver Letter, the
waivers hereunder and the waivers under the Waiver Letter shall be revoked
retroactively to the date of the Waiver Letter as if such waivers had never
become effective and an Event of Default shall be deemed to have occurred under
the Credit Agreement.

The Rentech Parties jointly and severally agree to pay within two Business Days
of demand (or, if not previously demanded, on the date of the closing of the
Merger) all reasonable fees, charges and disbursements of all counsel to the
Administrative Agent, the Lenders, the Purchasers and GSO incurred in connection
with this Amendment Letter, the transactions contemplated hereby and thereby,
and all previous waivers to the extent invoiced.

Each Rentech Party represents and warrants to each of the undersigned that
(a) the execution, delivery, and performance by it of this Amendment Letter
(i) are within its company powers, (ii) have been duly authorized by all
necessary company action, (iii) do not violate any Law or writ, judgment,
injunction, determination or award, or contravene its Constituent Documents, and
(iv) do not contravene any contractual restriction binding on it or require any



--------------------------------------------------------------------------------

consent under any material agreement or instrument to which it is a party or by
which any of its properties or assets is bound; (b) after giving effect to this
Amendment Letter, the representations and warranties in the Loan Documents, as
applicable to each of the undersigned, are true, correct and complete in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date in which case such representations and warranties shall have
been true, correct and complete in all material respects on and as of such
earlier date; provided, that, if a representation and warranty is qualified as
to materiality, with respect to such representation and warranty the materiality
qualifier set forth above shall be disregarded); and (c) after giving effect to
this Amendment Letter, no Default or Event of Default has occurred and is
continuing on the date hereof.

Upon the effectiveness of this Amendment Letter, each reference in any Waiver
Document to “this Agreement,” “hereunder,” “herein,” or words of like import
shall mean and be a reference to such Waiver Document as modified by this
Amendment Letter, and each reference to any Waiver Document in any other
document, instrument or agreement executed and/or delivered in connection with
such Waiver Document shall mean and be a reference to the Waiver Documents as
modified hereby. Except as specifically waived or amended hereby, (i) each
Waiver Document shall remain in full force and effect and (ii) the execution,
delivery and effectiveness of this Amendment Letter shall not operate as a
waiver of any covenant, event of default, right, power or remedy of the
Administrative Agent, the Lenders, the Purchasers, or GSO in or under any Waiver
Document. This Amendment Letter shall be deemed a “Loan Document”.

The Lenders are hereby directing the Administrative Agent to execute this
Amendment Letter and to perform all actions required thereunder.

This Amendment Letter shall be governed by, and construed in accordance with,
the law of the State of New York, without giving effect to its conflict of laws
provisions other than Section 5-1401 of the New York General Obligations Law.



--------------------------------------------------------------------------------

This Amendment Letter may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of this Amendment Letter by facsimile or by e-mail in
portable document format (.pdf) shall be effective as delivery of an original
executed counterpart of this Amendment Letter.

 

Sincerely, RENTECH, INC. By:  

/s/ Colin Morris

  Name:   Colin M. Morris   Title:   Secretary, Senior Vice President & General
Counsel RENTECH NITROGEN HOLDINGS, INC. By:  

/s/ Colin Morris

  Name:   Colin M. Morris   Title:   Senior Vice President and Secretary

[Signature Page to Amendment Letter]



--------------------------------------------------------------------------------

Acknowledged and Agreed: Guarantors: RENTECH DEVELOPMENT CORPORATION RENTECH WP
U.S. INC. FULGHUM FIBRES, INC. RTK WP HOLDINGS, ULC RTK WP CANADA, ULC RTK WP2
HOLDINGS, ULC RTK WP2 CANADA, ULC RTK WP3 CANADA, ULC RTK WP4 CANADA, ULC RTK
WP5 CANADA, ULC RTK WP DEV CANADA, ULC RENTECH ENERGY TECHNOLOGY CENTER, LLC
RENTECH SERVICES CORPORATION SILVAGAS CORPORATION GCSEC HOLDINGS, LLC GULF COAST
SYNTHETIC ENERGY CENTER, LLC RTK CANADA ENERGY HOLDINGS, ULC OLYMPIAD RENEWABLE
ENERGY CENTRE, ULC RTK CAB LLC

By:  

/s/ Colin Morris

  Name:   Colin M. Morris   Title:   Secretary RTK (LUXEMBOURG) WP By:  

/s/ Jeffrey R. Spain

  Name:   Jeffrey R. Spain   Title:   Class A Manager By:  

/s/ Candice De Boni

  Name:   Candice De Boni   Title:   Class B Manager

[Signature Page to Amendment Letter]



--------------------------------------------------------------------------------

Administrative Agent, acting at the direction of the Required Lenders: CREDIT
SUISSE AG, CAYMAN ISLANDS BRANCH

 

By:  

/s/ Mikhail Faybusovich

  Name:   Mikhail Faybusovich   Title:   Authorized Signatory By:  

/s/ Warren Van Heyst

  Name:   Warren Van Heyst   Title:   Authorized Signatory

[Signature Page to Amendment Letter]



--------------------------------------------------------------------------------

Lenders:    GSO SPECIAL SITUATIONS MASTER FUND LP GSO PALMETTO OPPORTUNISTIC
INVESTMENT PARTNERS LP GSO CREDIT-A PARTNERS LP STEAMBOAT CREDIT OPPORTUNITIES
MASTER FUND LP GSO COASTLINE CREDIT PARTNERS LP GSO CACTUS CREDIT OPPORTUNITIES
FUND LP By: GSO Capital Partners LP, as Investment Manager By:  

/s/ Marisa Beeney

     Name:    Marisa Beeney      Title:    Authorized Signatory    GSO AIGUILLE
DES GRANDS MONTETS FUND II LP

 

By: GSO Capital Partners LP, as Attorney-in-Fact By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory Purchasers’
Representative: GSO CAPITAL PARTNERS LP By:  

/s/ Marisa Beeney

  Name:   Marisa Beeney   Title:   Authorized Signatory

[Signature Page to Amendment Letter]



--------------------------------------------------------------------------------

EXHIBIT A

Form of Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

 

 

 

SECOND

AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

dated as of [            ], 2016

among

RENTECH NITROGEN HOLDINGS, INC.,

as Borrower,

and

the Lenders party hereto,

and

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as Administrative Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Page

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Certain Defined Terms      1   

1.02

  Times of Day      20   

1.03

  Accounting Terms      20   

1.04

  Principles of Construction      20   

ARTICLE II. AMOUNTS AND TERMS OF THE LOANS

     21   

2.01

  Treatment of Loan and Commitments on Second Restatement Date      21   

2.02

  Underlying Equity Call Right; Lender Disposition of Underlying Equity      22
  

2.03

  Repayment of Loans      24   

2.04

  Interest      24   

2.05

  Voluntary and Mandatory Prepayments of Loans      25   

2.06

  Fees      26   

2.07

  Increased Costs      26   

2.08

  Taxes      28   

2.09

  Illegality      33   

2.10

  Compensation for Losses      33   

2.11

  Evidence of Debt      34   

2.12

  Payments and Computations      35   

2.13

  Administrative Agent’s Clawback      36   

2.14

  Sharing of Payments by Lenders      37   

2.15

  Restricted Transactions; No-Rehypothecation      37   

2.16

  Release of Collateral Shares      38   

ARTICLE III. CONDITIONS PRECEDENT

     38   

3.01

  Conditions Precedent to the Second Restatement Date      38   

ARTICLE IV. REPRESENTATIONS AND WARRANTIES

     42   

4.01

  Representations and Warranties of Borrower      42   

ARTICLE V. COVENANTS OF BORROWER

     47   

5.01

  Affirmative Covenants      47   

5.02

  Negative Covenants      51   

ARTICLE VI. EVENTS OF DEFAULT

     52   

6.01

  Events of Default      52   

 

 

i



--------------------------------------------------------------------------------

ARTICLE VII. ADMINISTRATIVE AGENT

     56   

7.01

  Appointment and Authority      56   

7.02

  Rights as a Lender      56   

7.03

  Exculpatory Provisions      56   

7.04

  Reliance by Administrative Agents      57   

7.05

  Delegation of Duties      58   

7.06

  Resignation of Administrative Agent      58   

7.07

  Non-Reliance on Administrative Agent and Other Lenders      58   

7.08

  No Other Duties      59   

7.09

  Administrative Agent May File Proofs of Claim      59   

ARTICLE VIII. MISCELLANEOUS

     60   

8.01

  Amendments, Etc.      60   

8.02

  Notices; Effectiveness; Electronic Communications      61   

8.03

  No Waiver; Remedies      63   

8.04

  Costs and Expenses; Indemnification; Damage Waiver      63   

8.05

  Payments Set Aside      65   

8.06

  Assignments and Participations      65   

8.07

  Governing Law; Submission to Jurisdiction      68   

8.08

  Severability      69   

8.09

  Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract      69   

8.10

  Survival of Representations      70   

8.11

  Interest Rate Limitation      70   

8.12

  Confidentiality      70   

8.13

  No Advisory or Fiduciary Relationship      71   

8.14

  Right of Setoff      72   

8.15

  Headings Descriptive      72   

8.16

  USA PATRIOT Act Notice      72   

8.17

  Entire Agreement      73   

 

 

ii



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule I    Lender Information

EXHIBITS

 

Exhibit A    Form of Amended and Restated Guaranty Agreement Exhibit B    Form
of Assignment and Assumption Agreement Exhibit C-1    Form of U.S. Tax
Compliance Certificate Exhibit C-2    Form of U.S. Tax Compliance Certificate
Exhibit C-3    Form of U.S. Tax Compliance Certificate Exhibit C-4    Form of
U.S. Tax Compliance Certificate

 

 

iii



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

TERM LOAN CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED TERM LOAN CREDIT AGREEMENT, dated as of
[            ], 2016, among RENTECH NITROGEN HOLDINGS, INC., a Delaware
corporation (“Borrower”), the Lenders (defined below), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH, as Administrative Agent.

Borrower is party to the Existing Restated Credit Agreement (as defined below)
with the lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent;

Borrower, the Lenders and Administrative Agent have, subject to the terms and
conditions set forth herein, agreed to amend and restate the Existing Restated
Credit Agreement as provided in this Agreement;

It is the intent of the parties hereto that this Agreement not constitute a
novation of the obligations and liabilities existing under the Existing Restated
Credit Agreement or evidence repayment of any such obligations and liabilities
(except as expressly provided herein) and that this Agreement amend and restate
in its entirety the Existing Restated Credit Agreement and re-evidence the
obligations of Borrower outstanding thereunder;

In consideration of the above premises, Borrower, each Lender and Administrative
Agent agree that on the Second Restatement Date (as defined below) the Existing
Restated Credit Agreement shall be amended and restated in its entirety as
follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“Account Agreement” means the Deposit Account Control Agreement, dated as of
March 2, 2015, between BMO Harris Bank N.A., Rentech Development Corporation,
Borrower, Rentech Energy Technology Center, LLC, Rentech Services Corporation,
Parent Guarantor and Administrative Agent.

“Adjusted Issuer Price” means the product of (x) the volume weighted average
price of the Underlying Equity on the New York Stock Exchange for the sixty
trading day period ending, but excluding, the date that is two (2) Business Days
immediately prior to the Merger Closing and (y) 85%.

“Administrative Agent” means Credit Suisse AG, Cayman Islands Branch, in its
capacity as administrative agent under any of the Loan Documents, or any
successor administrative agent.

 

 

1



--------------------------------------------------------------------------------

“Administrative Agent’s Office” means Administrative Agent’s address as set
forth in Section 8.02, or such other address as Administrative Agent may from
time to time notify to Borrower and Lenders.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided
that unless expressly stated otherwise, in no event will a reference to an
“Affiliate” of Borrower be deemed to refer to Issuer and in no event will a
reference to an “Affiliate” of Issuer be deemed to refer to Borrower.

“Agency Fee” has the meaning specified in Section 2.06(a).

“Aggregated Person” means, with respect to Borrower, any Person with whom
Borrower is required to aggregate Borrower’s sale of any Underlying Equity under
Rule 144, other than any Lender Party (or any Affiliate thereof) and other than
any pledgee or purchaser with whom aggregation would not be required pursuant to
Rule 144(e)(3)(ii).

“Agreement” means this Second Amended and Restated Term Loan Credit Agreement.

“Applicable Rate” means, for any Interest Period, the greater of (a) the
Eurodollar Rate for such Interest Period plus the Applicable Spread, and
(b) 1.00% plus the Applicable Spread.

“Applicable Spread” means with respect to any Tranche B Loan, (i) during the
period occurring prior to the Second Restatement Date, 9.00% per annum, and
(ii) thereafter 7.00% per annum.

“Asset Sale” means any Disposition, whether in a single transaction or a series
of related transactions, of property or assets of Parent Guarantor or its
Subsidiaries (other than Excluded Subsidiary), including any Disposition by
means of a merger, consolidation or similar transaction, provided that “Asset
Sale” shall not include (a) any single transaction or series of related
transactions that involves assets having a fair market value or that results in
generating Net Cash Proceeds, in either case, of less than $2,000,000, (b) any
Disposition of inventory in the ordinary course of business, and (c) any
Disposition of damaged, worn-out or obsolete assets in the ordinary course of
business.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 8.06), and accepted by Administrative Agent, in substantially the
form of Exhibit B or any other form approved by Administrative Agent.

“Bankruptcy Code” means the Federal Bankruptcy Code of 1978, Title 11 of the
United States Code, as amended from time to time.

“BMO Intercreditor Agreement” means the Intercreditor Agreement, dated March 2,
2015, between the Administrative Agent and the Bank of Montreal and acknowledged
by the Parent Guarantor.

 

 

2



--------------------------------------------------------------------------------

“BMO Intercreditor Reaffirmation Agreement” that certain agreement dated as of
the Second Restatement Date executed by the Bank of Montreal and Administrative
Agent and acknowledged by the Parent Guarantor in form and substance
satisfactory to the Bank of Montreal, the Administrative Agent and the Required
Lenders confirming the continuing effectiveness of the BMO Intercreditor
Agreement after giving effect to the amendment and restatement of this Agreement
and the Guaranty on the Second Restatement Date.

“Borrower” has the meaning specified in the preamble hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, New York City, New York, and, if such day relates to any Loan, means
any such day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank eurodollar market.

“Canadian Account Agreement” means the Blocked Account Agreement, dated as of
March 2, 2015, between Bank of Montreal, RTK WP DEV Canada, ULC and
Administrative Agent.

“Canadian Pledge Agreement” means that certain Canadian Pledge Agreement, dated
as of the First Restatement Date, executed by the Loan Parties party thereto
from time to time for the benefit of the Secured Parties.

“Canadian Security Agreement” means that certain Canadian Security Agreement,
dated as of the First Restatement Date, executed by the Loan Parties party
thereto from time to time for the benefit of the Secured Parties.

“Cash” means all cash in Dollars at any time and from time to time deposited in
the Collateral Account to the extent that (a) it is not being used to satisfy
any margin requirements (other than in connection with this Agreement) and
(b) it is not subject to any Liens other than Permitted Liens.

“Cash Equivalents” means negotiable debt obligations issued by the U.S. Treasury
Department (excluding derivatives of such securities and inflation-linked
securities) having a remaining term to maturity of less than one year.

“Change in Law” means the occurrence, after the Original Closing Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

 

3



--------------------------------------------------------------------------------

“Change of Control” means:

(a) any “person” or “group” (other than any Loan Party) becomes the “beneficial
owner” of any of Borrower’s Equity Interests (all within the meaning of
Section 13(d) of the Exchange Act);

(b) any “person” or “group” becomes the “beneficial owner” of more than 50% of
Parent Guarantor’s common Equity Interests (all within the meaning of
Section 13(d) of the Exchange Act);

(c) the sale, transfer, lease or other disposition, in one or a series of
related transactions, of assets (including Equity Interests in any Subsidiary of
Parent Guarantor) comprising a majority (measured based on the book value of
such assets as reflected in the most recent publicly reported consolidated
balance sheet of Parent Guarantor) of the assets of the wood fibre, wood pellet
and related businesses of Parent Guarantor and its Subsidiaries, but excluding
any sale in a public offering of limited partner interests or other Equity
Interests in any Subsidiary of Parent Guarantor in such business so long as
Parent Guarantor, directly or indirectly, owns a majority of the voting and
economic interests in the general partner, manager or similar governing entity
of such Subsidiary;

(d) any sale, transfer, conveyance, encumbrance (other than Liens created by the
Loan Documents) or other disposition by any Loan Party of any Underlying Equity
constituting Collateral to any “person” (as that term is used in
Section 13(d)(3) of the Exchange Act) other than one or more Loan Parties; or

(e) the majority of the board of directors of Borrower shall cease to consist of
directors appointed by Parent Guarantor.

“Chilean Pledge Agreement” means the Pledge Without Conveyance Over Shares,
dated May 20, 2015, by Fulghum Fibres Inc. to Credit Suisse Cayman Islands
Branch as Collateral Agent.

“Collateral” means all property and interests in property of the Loan Parties
now owned or hereafter acquired, upon which a Lien is purported to be created by
any Security Document.

“Collateral Account” means, collectively, the accounts of Borrower established
and maintained by Custodian, including any subaccount, substitute, successor or
replacement account, pursuant to the Loan Documents.1

 

 

1  To be deleted (and references throughout removed) if the Required Collateral
Shares Amount is determined to be zero on the Second Restatement Date.

 

 

4



--------------------------------------------------------------------------------

“Collateral Reaffirmation Agreement” that certain agreement dated as of the
Second Restatement Date executed and delivered by each Loan Party in form and
substance satisfactory to the Administrative Agent and the Required Lenders
pursuant to which each Loan Party confirms the continuing validity, perfection
and priority of the Liens created pursuant to the Security Documents to which
such Loan Party is a party after giving effect to the amendment and restatement
of this Agreement and the Guaranty on the Second Restatement Date.

“Collateral Shares” means, at any time, the units of Underlying Equity pledged
to the Lender Parties and credited to the Collateral Account at such time to
secure the Obligations.

“Commitment” means, as to each Lender, its obligation to make Loans to Borrower
pursuant to Section 2.01 in an aggregate principal amount at any one time
outstanding not to exceed the outstanding amount of its Tranche B Loans on the
Second Restatement Date (after giving effect to the operation of Section 2.01(a)
on the Second Restatement Date). As of the Second Restatement Date, no
Commitments are outstanding.

“Constituent Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the limited liability company agreement or
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” means that certain Collateral Account Control Agreement,
dated as of April 11, 2014, executed by Borrower, Administrative Agent and
Custodian.

“Custodian” means The Bank of New York Mellon.

“Debt” means, as to any Person at a particular time, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP: (a) all obligations of such Person for borrowed money and
all obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments; (b) all direct or contingent
obligations of such Person arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments; (c) net obligations of such Person under any Swap Agreement;
(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than sixty

 

 

5



--------------------------------------------------------------------------------

(60) days after the date on which such trade account payable was created);
(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; (f) capital lease and synthetic lease obligations; (g) all obligations
of such Person to purchase, redeem, retire, defease or otherwise make any
payment in respect of any Equity Interest in such Person or any other Person,
valued, in the case of a redeemable preferred interest, at the greater of its
voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and (h) all Guarantees of such Person in respect of any of the
foregoing. For all purposes hereof, the Debt of any Person shall include the
Debt of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Person is a
general partner or a joint venturer, unless such Debt is expressly made
non-recourse to such Person. The amount of any net obligation under any Swap
Agreement on any date shall be deemed to be the swap termination value thereof
as of such date. The amount of any capital lease or synthetic lease obligation
as of any date shall be deemed to be the amount of debt in respect thereof as of
such date determined in accordance with GAAP.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event or condition that, with the giving of any notice, the
passage of time, or both, would be an Event of Default.

“Default Rate” means (i) with respect to the principal amount of any Loan, an
interest rate equal to the sum of (a) the Applicable Rate for such Loan plus
(b) 2% per annum, (ii) with respect to any interest, fee or other amount payable
hereunder directly relating to any Loan, an interest rate equal to the sum of
(a) the Applicable Rate plus (b) 2% per annum.

“Disposition” mean with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof; and
the terms “Dispose” and “Disposed of” shall have correlative meanings.

“Dollars” and “$” mean the lawful money of the United States.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, whether economic or non-economic, and
whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.

 

 

6



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code and Section 302 of ERISA).

“ERISA Event” means (i) any reportable event as defined in Section 4043(c) of
ERISA, other than those events as to which the 30-day notice period referred to
in Section 4043(c) of ERISA has been waived, with respect to a Pension Plan;
(ii) any failure by any Pension Plan to satisfy the minimum funding standards
(within the meaning of Section 412 or 430 of the Internal Revenue Code or
Section 302 of ERISA) or the filing of an application for waiver of the minimum
funding standards under Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA; (iv) the failure to make by its due date any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or to make any required contributions to a Multiemployer Plan;
(v) the incurrence by Borrower or, to the Borrower’s Knowledge, any ERISA
Affiliate of any liability under Title IV of ERISA with respect to (a) the
termination of any Pension Plan or (b) the complete withdrawal or partial
withdrawal (within the meaning of Sections 4241 or 4245 of ERISA, respectively)
of Borrower or any ERISA Affiliate from any Multiemployer Plan; (vi) any Pension
Plan is in “at risk” status (within the meaning of Section 430(i) of the
Internal Revenue Code or Section 303(k) of ERISA) or a Multiemployer Plan is
insolvent within the meaning of Section 4245 of ERISA or in endangered or
critical status (within the meaning of Section 432(b) of the Internal Revenue
Code or Section 305 of ERISA); (vii) the receipt by the Borrower or, to the
Borrower’s Knowledge, by any ERISA Affiliate, from the PBGC or a plan
administrator of any notice of intent to terminate any Pension Plan or to
appoint a trustee to administer any Pension Plan under Sections 4041 or 4042 of
ERISA or of any notice from a Multiemployer Plan that it intends to terminate or
has terminated under Section 4041A or 4042 of ERISA, (viii) the occurrence of an
act or omission which would reasonably be expected to give rise to the
imposition of material fines, penalties or taxes under Chapter 43 of the
Internal Revenue Code or under Sections 406, 409, 502 or 4071 of ERISA (other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA); or
(ix) receipt by Borrower or, to the Borrower’s Knowledge, by any ERISA Affiliate
of notice from the Internal Revenue Service of the failure of any Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code to so qualify
or that the trust forming part of any such Plan fails to qualify for exemption
from taxation under Section 501(a) of the Internal Revenue Code.

“Eurodollar Rate” shall mean with respect to each Interest Period, a rate of
interest per annum equal to the offered rate for deposits of Dollars for a
3-month period at or about 11:00 a.m. (London time) on the second Business Day
prior to the commencement of such Interest Period (the “Interest Determination
Date”) as is displayed on Reuters Screen LIBOR01 Page (or on any successor or
substitute page on such screen or any other service selected by Administrative
Agent for the purpose of displaying such rates), provided that if on such
Interest Determination Date no such rate is available, the Eurodollar Rate for
such period shall be determined by reference to the Interpolated Rate.

 

 

7



--------------------------------------------------------------------------------

“Events of Default” has the meaning specified in Section 6.01.

“Exchange” means The New York Stock Exchange.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Subsidiaries” means none unless the spin-off transaction contemplated
by Section 6.22 of the Merger Agreement has occurred prior to the Second
Restatement Date, in which case the term means each of Rentech Nitrogen Pasadena
Holdings, LLC, Rentech Nitrogen Pasadena, LLC, SpinCo (as defined in the Merger
Agreement) and SpinCo GP (as defined in the Merger Agreement).

“Excluded Taxes” means, with respect to any Lender Party or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (a) Taxes imposed on or measured by its net income (however
denominated), branch profit Taxes and franchise Taxes imposed on it (in lieu of
net income Taxes) (i) by the jurisdiction (or any political subdivision thereof)
under the Laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located, or (ii) that are Other Connection Taxes, (b) any United
States federal withholding Tax that is required to be imposed on amounts payable
to such Lender Party or other recipient with respect to an applicable interest
in a Loan or Commitment pursuant to the Laws in force at the time such Person
acquires such interest in the Loan or Commitment (or, in the case of a Lender,
designates a new Lending Office), except, in the case of a Lender, to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from a Loan Party with respect to such withholding Tax pursuant to
Section 2.08, (c) any Taxes attributable to such Person’s failure to comply with
Section 2.08(e), and (d) any U.S. federal withholding Taxes imposed under FATCA.

“Existing Restated Credit Agreement” means that certain Amended and Restated
Term Loan Credit Agreement, dated as of the First Restatement Date, among
Borrower, the lenders party thereto, and the Administrative Agent, as amended by
the First Amendment to Loan Documents, dated as of the First Amendment Effective
Date.

“Extraordinary Proceeds” means Net Cash Proceeds received by Parent Guarantor or
its Subsidiaries (other than by any Excluded Subsidiary) from an Extraordinary
Proceeds Event, provided that if such Extraordinary Proceeds Event is an Asset
Sale such Net Cash Proceeds shall be calculated net of prepayments the
applicable Subsidiary is required to make pursuant to the terms of Debt
documentation applicable to such Subsidiary and listed on Schedule 8(d) to the
Guaranty Agreement.

 

 

8



--------------------------------------------------------------------------------

“Extraordinary Proceeds Event” means any (i) Asset Sale, (ii) incurrence of Debt
by Parent Guarantor or its Subsidiaries (other than by any Excluded Subsidiary)
(provided that “Extraordinary Proceeds Event” shall not include the incurrence
of any Debt permitted by Section 8(d) of the Guaranty Agreement and any Debt
incurred under any Ontario Pellets Working Capital Credit Facility),
(iii) consummation of any transaction (whether or not constituting an incurrence
of Debt) relating to any Specified Property (or any Subsidiary of Parent
Guarantor that owns such property) resulting in proceeds from the monetization
of cash flows or receivables, including any sale of receivables, securitization
of receivables, or similar transaction, and (iv) with respect to any joint
venture formed by Borrower or any Affiliate thereof (other than by any Excluded
Subsidiary) involving wood pellet or wood fiber operations, payments of Cash by
such joint venture (a) in consideration of the sale, contribution or other
transfer of assets or property of Borrower or such Affiliate to the joint
venture or (b) utilizing, directly or indirectly, the proceeds of any incurrence
of Debt.

“Facility” means the credit facilities contemplated by this Agreement.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code, any intergovernmental agreement entered into in connection with the
implementation of such Sections of the Internal Revenue Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to such
intergovernmental agreement.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
Administrative Agent, on such day on such transactions as determined by
Administrative Agent.

“Federal Reserve System” means the Board of Governors of the Federal Reserve
System of the United States.

“First Amendment Effective Date” means March 11, 2016.

“First Restatement Date” means February 12, 2015.

“Fiscal Quarter” means any of the quarterly accounting periods of the Ontario
Pellets Entities, ending on March 31, June 30, September 30 and December 31 of
each year.

“Foreign Lender” means a Lender that is not a U.S. Person.

 

 

9



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Group Entity” means Parent Guarantor and each Subsidiary thereof.

“Group Entity Acknowledgments” means, collectively, each Acknowledgment, dated
as of the First Restatement Date or thereafter, executed by the applicable Group
Entity and each other applicable entity from time to time, in each case pursuant
to the Pledge Agreement (Other Equity) or the Canadian Pledge Agreement.

“Guarantor” means Parent Guarantor and any other Group Entity party to the
Guaranty Agreement.

“Guaranty” by any Person means any obligation of such Person guaranteeing or in
effect guaranteeing any Debt of another Person, including, but not limited to,
any obligation of such Person to purchase or pay (or supply advance funds for
the purchase or payment of) such Debt (whether arising by virtue of a
partnership agreement, agreement to keep-well, to purchase property or assets or
services, to take-or-pay, or to maintain financial statement conditions or
otherwise), or any obligation incurred for the purpose of assuring the holder of
such Debt of the payment thereof in whole or in part; provided that the term
“Guaranty” shall not include any endorsement of an instrument for deposit or
collection in the ordinary course of business.

“Guaranty Agreement” means that certain Second Amended and Restated Guaranty
Agreement, dated as of the Second Restatement Date, executed by each Guarantor
in favor of Administrative Agent for the benefit of the Lender Parties, in the
form attached to that certain Amendment to Waiver Letter, dated as of the First
Amendment Effective Date, between Parent Guarantor, Borrower, the Administrative
Agent and the lenders party thereto.

“Hold Amount” means, as to any Lender at any time, the Commitments of such
Lender at such time or, if the Commitments of such Lender have been terminated
or expired, then the Hold Amount of such Lender shall be determined based on the
Loan Amount held by such Lender at such time.

 

 

10



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payments made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 8.04(b).

“Information” has the meaning specified in Section 8.12.

“Interest Period” means, (x) for the period commencing on the Second Restatement
Date and ending on the last Business Day of the calendar quarter in which the
Second Restatement Date occurs, the Interest Period (as defined in the Existing
Restated Credit Agreement) in effect under the Existing Restated Credit
Agreement immediately prior to giving effect to the transactions occurring on
the Second Restatement Date and (y) each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last
Business Day of the calendar quarter or, if earlier, the Stated Maturity Date;
provided, however, that no Interest Period shall extend beyond the Stated
Maturity Date.

“Internal Revenue Code” means the U.S. Internal Revenue Code of 1986.

“Interpolated Rate” shall mean, in relation to any Loan, the rate which results
from interpolating on a linear basis between: (a) the rate appearing on Reuters
Screen LIBOR01 Page (or otherwise on the Reuters screen) for the longest period
(for which that rate is available) which is less than the Interest Period and
(b) the rate appearing on Reuters Screen LIBOR01 Page (or otherwise on the
Reuters screen) for the shortest period (for which that rate is available) which
exceeds the Interest Period, each as of approximately 11:00 A.M., London time,
two Business Days prior to the commencement of such Interest Period.

“Issuer” means CVR Partners, LP, a Delaware limited partnership (ticker UAN).

“Law” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Lender” means each Lender listed on the signature pages of this Agreement and
any other Person that becomes a Lender pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

“Lender Party” means any Lender, Custodian or Administrative Agent, and “Lender
Parties” means all of such Persons, in each case including their successors and
nominees.

“Lender Underlying Equity” means, with respect to any Lender, the units of
Underlying Equity that were delivered to such Lender pursuant to
Section 2.01(a).

 

 

11



--------------------------------------------------------------------------------

“Lending Office” means, with respect to any Lender, the office of such Lender
specified as its “Lending Office” opposite its name on Schedule I hereto or in
the Assignment and Assumption pursuant to which it became a Lender, or such
other office of such Lender as such Lender may from time to time specify in
writing to Administrative Agent.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any Tranche B Loan.

“Loan Amount” means, at any time, the aggregate outstanding principal of any
Loan, or all Loans, as the case may be.

“Loan Documents” means, collectively, this Agreement, the Security Documents,
and each document, agreement or instrument executed or delivered in connection
herewith or therewith.

“Loan Parties” means all Group Entities party to any Loan Document and “Loan
Party” means any such Person, provided that no Excluded Subsidiary and none of
DSHC, LLC, ClearFuels Technology Inc., New England Wood Pellets, LLC nor Fulghum
Fibres Chile S.A. shall be a “Loan Party”.

“Luxembourg Account Pledge Agreement” means the Bank Account Pledge Agreement,
dated March 2, 2015, between RTK (Luxembourg) WP S.a.r.l. and the Administrative
Agent.

“Luxembourg Pledge Agreement” means the Share Pledge Agreement, dated March 2,
2015, among Rentech WP U.S. Inc., the Administrative Agent, and RTK (Luxembourg)
WP S.a.r.l.

“Margin Stock” means margin stock within the meaning of Regulation U.

“Material Adverse Effect” means (a) a material impairment of the ability of a
Loan Party to perform any of its obligations under any of the Loan Documents,
(b) a material adverse effect upon the legality, validity, binding effect or
enforceability of any provision of this Agreement or any other Loan Document,
(c) a material adverse change in, or a material adverse effect upon, the
operations, business, properties, liabilities (actual or contingent), condition
(financial or otherwise), or prospects of any Loan Party, or (d) a material
adverse change in, a material adverse effect upon, or a material impairment of
the priority of the Lender Parties’ security interest in any Collateral securing
the Obligations or the rights, remedies and benefits available to or conferred
upon any Lender Party under any Loan Document, in each case, as determined by
Administrative Agent in its sole discretion at the direction of Required
Lenders.

 

 

12



--------------------------------------------------------------------------------

“Maximum Rate” has the meaning specified in Section 8.11.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of August 9,
2015, among Issuer, Lux Merger Sub 1 LLC, Lux Merger Sub 2 LLC, Rentech Nitrogen
Partners, L.P., and Rentech Nitrogen GP, LLC, as such agreement is in effect on
such date and, notwithstanding Section 1.04 hereof, without giving effect to any
amendment, supplement or other modification thereto which is adverse to the
Lenders in any material respect that is not consented to by the Lenders.

“Merger Closing” means the occurrence of the Closing Date (as such term is
defined in Section 2.4 of the Merger Agreement).

“Merger Closing Date” means the Closing Date (as such term is defined in
Section 2.4 of the Merger Agreement).

“Merger Documents” means the Merger Agreement and the Transaction Agreement.

“MNPI” means material non-public information within the meaning of Regulation FD
promulgated by the SEC relating to Issuer or Parent Guarantor.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding six plan years, has
made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate Cash proceeds and Cash Equivalents
received by Borrower or any Affiliate in respect of any Disposition, incurrence
of Debt or other transaction (including any Cash or Cash Equivalents received
upon the sale or other disposition of any non-Cash consideration received in any
Asset Sale), net of (1) the direct costs relating to such transaction or
incurred as a result thereof, including legal, accounting and investment banking
fees, sales commissions and brokerage, consultant and other customary fees and
expenses actually incurred in connection therewith, (2) taxes paid or payable as
a result thereof after taking into account any available tax credits or
deductions and any tax-sharing arrangements, and (3) in the case of a
Disposition, any reserve for adjustment in respect of the sale price of an asset
established in accordance with GAAP.

“Obligations” means all Loans to, and all debts, liabilities, obligations,
covenants, indemnifications, and duties of, whether matured or unmatured, fixed
or contingent, liquidated or unliquidated, any Loan Party arising under any Loan
Document or otherwise with respect to the Loans, in each case whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against Borrower of any proceeding
under any Debtor Relief Laws naming any Loan Party or any Affiliate thereof as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 

 

13



--------------------------------------------------------------------------------

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Ontario Pellets Entities” means each of (i) RTK WP Canada, ULC, a British
Columbia unlimited liability company, and (ii) RTK WP2 Canada, ULC, a British
Columbia unlimited liability company.

“Ontario Pellets Working Capital Credit Facility” means any credit facility or
similar facility to which one or more of the Ontario Pellets Entities is a party
providing for the making of term or revolving loans to one or more of the
Ontario Pellets Entities the proceeds of which are used or are required to be
used by the Ontario Pellets Entities for working capital purposes and/or to
reimburse the direct or indirect parent of any Ontario Pellets Entity for its
capital contributions to such Ontario Pellets Entity. For the avoidance of
doubt, this Agreement is not an Ontario Pellets Working Capital Credit Facility.

“Ordinary Cash Distribution” means, with respect to any calendar quarter, a cash
distribution announced by Issuer as the regular quarterly cash distribution for
such quarter.

“Original Closing Date” means April 9, 2014, which is the date the Original
Credit Agreement was executed and delivered.

“Original Credit Agreement” means that certain Term Loan Credit Agreement, dated
as of the Original Closing Date, among Borrower, the lenders party thereto, and
Credit Suisse AG, Cayman Islands Branch, as administrative agent.

“Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed
as a result of a present or former connection between such Lender Party and the
jurisdiction imposing such Tax (other than connections arising from such Lender
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

“Parent Guarantor” means Rentech, Inc., a Colorado corporation.

“Participant” has the meaning specified in Section 8.06(f).

“Participant Register” has the meaning specified in Section 8.06(f).

 

 

14



--------------------------------------------------------------------------------

“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Issuer, dated April 13, 2011 (as amended, restated,
amended and restated, modified or supplemented from time to time).

“Patriot Act” has the meaning specified in Section 8.16.

“Pellet Project 3 Property” means any fixed or capital assets owned by Fulghum
Graanul Oliver, LLC and located in Screven County, Georgia.

“Pellet Project 4 Property” means any fixed or capital assets owned by any
Subsidiary of Parent Guarantor and designated in writing by Borrower, and agreed
by Lenders, as “Project Yankee”.

“Pension Plan” means any employee pension benefit plan (excluding any
Multiemployer Plan) that is maintained or is contributed to by Borrower or any
ERISA Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 and 430 of the Internal Revenue Code
or Section 302 of ERISA.

“Perfection Certificate” means the Perfection Certificate to be executed and
delivered by the Loan Parties, substantially in the form of Exhibit J.

“Permitted Liens” means Liens granted to (a) the Lender Parties under the Loan
Documents and (b) Custodian at the priority levels permitted under the Control
Agreements.

“Permitted Transaction” has the meaning specified in Section 2.15(b).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means each employee benefit plan as defined in Section 3(3) of ERISA that
is, or within the prior six years was, maintained or contributed to by Borrower.

“Plan Assets” means “plan assets” within the meaning of the Plan Assets
Regulation or otherwise.

“Plan Assets Regulation” means 29 C.F.R. §2510.3-101, et seq.

“Pledge Agreement” means that certain Amended and Restated Pledge Agreement,
dated as of the First Restatement Date, executed by Borrower for the benefit of
the Secured Parties.2

 

 

2  To be deleted (and references throughout removed) if the Required Collateral
Shares Amount is determined to be zero on the Second Restatement Date.

 

 

15



--------------------------------------------------------------------------------

“Pledge Agreement (Other Equity)” means that certain Pledge Agreement, dated as
of the First Restatement Date, executed by the Loan Parties party thereto from
time to time for the benefit of the Secured Parties.

“Post-Retirement Plan” means any employee welfare benefit plan, program or
arrangement that provides for welfare benefits subsequent to termination of
employment, other than as required by the continuation of coverage rule under
Part 6 of Title I of ERISA or similar applicable law.

“PPSA” means the Personal Property Security Act as from time to time in effect
in the Province of British Columbia or, as the context requires, any other
applicable jurisdiction.

“Preferred Equity” means all of the Series E Convertible Preferred Stock of the
Parent Guarantor owned by the Lenders immediately prior to the Second
Restatement Date.

“Preferred Equity Discharge Agreement” means the Preferred Equity Exchange and
Discharge Agreement, dated as of the Second Restatement Date, specifying the
terms and conditions for terminating the Lenders’ investment in the Preferred
Equity.

“Preferred Equity Repayment Amount” means, collectively, the following:

(i) the lesser of (a) a number of units of Underlying Equity calculated by
dividing $100,000,000 by the Adjusted Issuer Price and (b) the Underlying Equity
Received Upon Merger Closing; and

(ii) an amount in cash equal to all accrued and unpaid dividends on the
Preferred Equity as of the Merger Closing Date.

“Qualifying IPO” means the issuance of common Equity Interests in the wood
pellets and wood fiber operations of Parent Guarantor and its Subsidiaries in an
underwritten primary public offering pursuant to an effective registration
statement filed with the SEC in accordance with the Securities Act.

“Quebec Security Documents” means, collectively, the following: (i) the Deed of
Hypothec to Secure Titles of Indebtedness, dated May 12, 2015, by RTK WP Canada,
ULC, RTK WP2 Canada, ULC, and Credit Suisse AG, Cayman Islands Branch; (ii) the
Debenture Pledge Agreement, dated May 12, 2015, by and between RTK WP Canada,
ULC, Credit Suisse AG, Cayman Islands Branch, and (iii) the Debenture dated
May 12, 2015, by RTK WP Canada, ULC in favor of Credit Suisse AG, Cayman Islands
Branch.

“Ratable Share” or “Ratably” means as to each Lender, with respect to such
Lender’s Hold Amount at any time, a fraction (expressed as a percentage, carried
out to the ninth decimal place), the numerator of which is the Hold Amount of
such Lender at such time and the denominator of which is the Hold Amounts of all
Lenders at such time. The Ratable Share of each Lender on the Second Restatement
Date is specified alongside the name of such Lender on Schedule I.

 

 

16



--------------------------------------------------------------------------------

“Register” has the meaning specified in Section 8.06(e).

“Regulation T” means Regulation T issued by the Federal Reserve System.

“Regulation U” means Regulation U issued by the Federal Reserve System.

“Regulation X” means Regulation X issued by the Federal Reserve System.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Required Collateral Shares Amount” means that number of units of Underlying
Equity equal to the excess, if any, of the Underlying Equity Available to Repay
Loans over the Required Tranche A Equity Prepayment Amount.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the Hold Amount.

“Required Tranche A Equity Prepayment Amount” means the lesser of:

(i) that number of units of Underlying Equity equal to the result obtained by
dividing an amount equal to (a) the lesser of (x) $40,000,000 and (y) the
aggregate outstanding principal amount of Tranche A Loans on the Second
Restatement Date by (b) the Adjusted Issuer Price and

(ii) that number of units of Underlying Equity equal to the Underlying Equity
Available to Repay Loans.

“Required Tranche A Equity Prepayment Value” means the Required Tranche A Equity
Prepayment Amount multiplied by the Adjusted Issuer Price.

“Responsible Officer” of a Person means its chief executive officer, its chief
financial officer, its treasurer or its senior vice president (whether or not
the Person performing such duties is so designated) or any authorized designee
thereof.

“Restricted Payment” means, with respect to any Person, any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests in such Person, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in such Person or any option, warrant or other
right to acquire any such Equity Interests in such Person, or on account of any
return of capital to such Person’s stockholders, partners or members (or the
equivalent Person thereof).

“Rule 144” means Rule 144 under the Securities Act.

“SEC” means the Securities and Exchange Commission.

 

 

17



--------------------------------------------------------------------------------

“Second Restatement Date” means the date on which the conditions precedent set
forth in Section 3.01 shall be satisfied (or waived in accordance with
Section 8.01).

“Secured Parties” means, collectively, the Administrative Agent and the Lender
Parties.

“Securities Act” means the Securities Act of 1933.

“Security Agreement” means that certain Security Agreement, dated as of the
First Restatement Date, executed by the Loan Parties party thereto from time to
time for the benefit of the Secured Parties.

“Security Documents” means the Pledge Agreement, the Control Agreement, the
Guaranty Agreement, the Pledge Agreement (Other Equity), the Canadian Pledge
Agreement, the Chilean Pledge Agreement, the Luxembourg Pledge Agreement, the
Group Entity Acknowledgments, the Security Agreement, the Canadian Security
Agreement, the Account Agreement, the Canadian Account Agreement, the Luxembourg
Account Pledge Agreement, the Quebec Security Documents, the Perfection
Certificate, the BMO Intercreditor Agreement, the BMO Intercreditor
Reaffirmation Agreement, the Collateral Reaffirmation Agreement, each account
control agreement, and each document, agreement or instrument executed or
delivered in connection herewith or therewith, other than the account opening
documents of the Collateral Account.

“Specified Canadian Property” means any fixed or capital assets owned by RTK WP
Canada, ULC and located in the city of Wawa, Ontario, Canada or RTK WP2 Canada,
ULC and located in the city of Atikokan, Ontario, Canada.

“Specified Property” means Specified Canadian Property, Pellet Project 3
Property and Pellet Project 4 Property.

“Stated Maturity Date” means April 9, 2019.

“Stock” means all shares of capital stock (whether denominated as common stock
or preferred stock), equity interests, beneficial, partnership or membership
interests, joint venture interests, participations or other ownership or profit
interests in or equivalents (regardless of how designated) of or in a Person
(other than an individual), whether voting or non-voting.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other entity of which more than fifty percent
(50%) of the securities or other ownership interests having by the terms thereof
ordinary voting power to elect a majority of the board of directors or other
persons performing similar functions of such corporation, partnership, limited
liability company or other entity (irrespective of whether or not at the time
securities or other ownership interests of any other class or classes of such
corporation, partnership, limited liability company or other entity shall have
or might have voting power by reason of the happening of any contingency) is at
the time directly or indirectly owned or controlled by such Person or one or
more Subsidiaries of such Person or by such Person and one or more Subsidiaries
of such Person.

 

 

18



--------------------------------------------------------------------------------

“Swap Agreement” means any “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or any successor provision.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax and penalties applicable
thereto.

“Tranche A Loan” has the meaning specified in the Existing Restated Credit
Agreement.

“Tranche B Loan” has the meaning specified in Section 2.01(b).

“Tranche D Commitment” has the meaning specified in the Existing Restated Credit
Agreement.

“Transaction Agreement” means the Transaction Agreement, dated as of August 9,
2015, among the Issuer, the holders of the Preferred Equity parties thereto, and
GSO Capital Partners LP, as Holder’s Representative, as such agreement is in
effect on such date and, notwithstanding Section 1.04 hereof, without giving
effect to any amendment, supplement or other modification thereto which is
adverse to the Lenders in any material respect that is not consented to by the
Lenders.

“Underlying Equity” means common units of the Issuer.

“Underlying Equity Available to Repay Loans” means the excess, if any, of
(i) the Underlying Equity Received Upon Merger Closing over (ii) the aggregate
number of units of Underlying Equity referred to in clause (i) of the term
Preferred Equity Repayment Amount.

“Underlying Equity Call Notice” has the meaning specified in Section 2.02(a).

“Underlying Equity Call Period” means the six month period immediately following
the lock-up period referred to in Section 2.01 of the Transaction Agreement,
provided that the Underlying Equity Call Period shall terminate and thereafter
be unavailable on the earlier of (i) the first date after the date hereof that
any Underlying Equity Call Right is exercised under Section 2.02(a) or
Section 2.02(b) and (ii) the first date after the date hereof that a Repurchase
Right (as defined in the Preferred Equity Discharge Agreement) is exercised.

“Underlying Equity Call Price” has the meaning specified in Section 2.02(a).

“Underlying Equity Call Right” has the meaning specified in Section 2.02(a).

“Underlying Equity Received Upon Merger Closing” means the aggregate number of
units of Underlying Equity received by the Parent Guarantor and its Subsidiaries
pursuant to the terms of the Merger Agreement in connection with the Merger
Closing

“Underlying Equity Sale” has the meaning specified in Section 2.02(b).

 

 

19



--------------------------------------------------------------------------------

“Underlying Equity Sale Notice” has the meaning specified in Section 2.02(b).

“Unrestricted Cash” means, at any time, all cash and Cash Equivalents of the
Parent Guarantor and its Subsidiaries at such time other than (i) any cash or
Cash Equivalents of the Parent Guarantor or any of its Subsidiaries subject to a
Lien (other than a Permitted Lien), (ii) any cash or Cash Equivalents of a
Subsidiary of the Parent Guarantor to the extent such Subsidiary is subject to
any Lien, encumbrance or other restriction (whether created by contract or
applicable Law) that limits the ability of such Subsidiary to (x) make
Restricted Payments in respect of any Equity Interests of such Subsidiary held
by, or pay any Debt owed to, any Group Entity or (y) provide loans or advances
to any Group Entity, except for such encumbrances or restrictions created by the
Loan Documents and (iii) Cash.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

“Voting Stock” means, with respect to any Person as of any date, the Stock of
such Person that is at the time entitled (without regard to the occurrence of
any contingency) to vote in the election of the Board of Directors of such
Person; provided that with respect to a limited partnership or other entity
which does not have directly a Board of Directors, Voting Stock means such Stock
of the general partner of such limited partnership or other business entity with
the ultimate authority to manage the business and operations of such Person.

1.02 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to New York time (daylight or standard, as applicable).

1.03 Accounting Terms. All accounting terms not specifically defined herein
shall be construed in accordance with GAAP and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with GAAP, applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the annual financial statements of the
applicable Person, except as otherwise specifically prescribed herein. If at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and Borrower shall so request,
Administrative Agent and Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP; provided that, until so amended, (a) such ratio or requirement
shall continue to be computed in accordance with GAAP prior to such change
therein and (b) Borrower shall provide to Administrative Agent financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

1.04 Principles of Construction

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,”

 

 

20



--------------------------------------------------------------------------------

“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument or other document
(including any Constituent Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) except to the extent Administrative Agent’s or Lenders’ consent
is required as provided herein, any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Preliminary Statements, Exhibits and Schedules
shall be construed to refer to Articles and Sections of, and Preliminary
Statements, Exhibits and Schedules to, the Loan Document in which such
references appear, (v) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (vi) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

ARTICLE II.

AMOUNTS AND TERMS OF THE LOANS

 

2.01 Treatment of Loan and Commitments on Second Restatement Date.

(a) Tranche A Loans. On the Second Restatement Date, Borrower shall repay the
outstanding principal amount of the Tranche A Loan together with accrued and
unpaid interest and fees thereon as follows: (i) with respect to the principal
of the Tranche A Loan and subject to the next sentence, Borrower shall deliver
to the Administrative Agent for the account of the Lenders the Required Tranche
A Equity Prepayment Amount3 (with each Lender receiving its Ratable Share of
such Required Tranche A Equity Prepayment Amount) and (ii) with respect to all
accrued and unpaid

 

3 

The number of units this represents will be provided to the Administrative Agent
on the Second Restatement Date.

 

 

21



--------------------------------------------------------------------------------

interest on the Tranche A Loan, Borrower shall pay to Administrative Agent for
the account of the Lenders such interest in cash (with each Lender receiving its
Ratable Share of such interest). In addition, to the extent that the Required
Tranche A Equity Prepayment Value is less than the lesser of (x) $50,000,000 and
(y) the aggregate outstanding principal amount of Tranche A Loans on the Second
Restatement Date, a portion of the principal amount of the Tranche A Loan equal
to the result obtained by subtracting the Required Tranche A Equity Prepayment
Value from such lesser amount shall be deemed to constitute an outstanding
Tranche B Loan as of the Second Restatement Date (with each Lender holding its
Ratable Share of such outstanding principal amount of Tranche B Loans) and the
aggregate outstanding principal amount of Tranche B Loans referred to in
Section 2.01(b) shall be deemed increased by such amount on the Second
Restatement Date. Borrower acknowledges and agrees to the foregoing.

(b) Tranche B Loans. Borrower acknowledges and confirms for the benefit of the
Administrative Agent and each Lender as of the Second Restatement Date, that
(i) the aggregate outstanding principal amount of the Tranche B Loan is
$45,000,000 (prior to giving effect to any Tranche B Loan deemed to be
outstanding as a result of the operation of the last sentence of Section 2.01(a)
above), (ii) $[            ] of interest has accrued on the Term B Loan and is
unpaid (without taking into account interest on any Tranche B Loan deemed to be
outstanding as a result of the operation of the last sentence of Section 2.01(a)
above), and (iii) all such amounts are duly and validly owing to the Lenders
hereunder and are not subject to any defense, counterclaim, or right of setoff
of any kind. No Tranche B Loans may be borrowed after the Second Restatement
Date.

(c) Tranche D Commitments. On the Second Restatement Date, (i) the Tranche D
Commitments of each Lender shall be deemed cancelled in full and no Lender shall
have any further obligation with respect to its Tranche D Commitment and
(ii) Borrower shall repay in full the outstanding principal amount of the
Tranche D Loan together with accrued and unpaid interest and fees thereon by
making a cash payment to the Administrative Agent for the account of the Lenders
(with each Lender receiving its Ratable Share of such payment). Borrower
acknowledges and agrees to the foregoing.

(d) No Reborrowing. Loans borrowed and prepaid or repaid may not be reborrowed.

2.02 Underlying Equity Call Right; Lender Disposition of Underlying Equity.

(a) The Lenders agree that the Parent Guarantor shall have the right, which
shall be exercisable no more than once during the Underlying Equity Call Period
pursuant to this Section 2.02(a) or Section 2.02(b)(ii), to acquire from the
Lenders all or any integral number of units of Lender Underlying Equity that are
owned by each such Lender on the date of receipt by the Administrative Agent of
any Underlying Equity Call Notice (the “Underlying Equity Call Right”). For each
unit of Underlying Equity acquired by the Parent Guarantor in exercising the
Underlying Equity Call Right the Parent Guarantor shall pay an amount in cash
equal to 150% of the Adjusted Issuer Price (the “Underlying Equity Call Price”).

 

 

22



--------------------------------------------------------------------------------

The Parent Guarantor may exercise the Underlying Equity Call Right by sending an
irrevocable written notice (the “Underlying Equity Call Notice”) to the
Administrative Agent specifying (i) the number of units of Lender Underlying
Equity to be called, (ii) the date on which the closing of such Underlying
Equity Call Right will be effected (which date shall be no sooner than three
(3) Business Days after the date of such notice and no more than ten
(10) Business Days after the date of receipt of such notice), and (iii) the
aggregate amount to be paid by the Parent Guarantor in connection with such
exercise of the Underlying Equity Call Right. Upon receipt of such notice the
Administrative Agent shall forward such notice to each Lender. Such notice shall
be deemed acceptable unless a Lender notifies the Administrative Agent within
two (2) Business Days after it receives such notice that it disagrees with the
calculations in such notice. Absent such disagreement, on the closing date
specified in such notice, the Parent Guarantor shall pay to the Administrative
Agent for the account of each Lender in immediately available funds the amount
specified in such notice (which shall be promptly distributed by the
Administrative Agent to each Lender as provided in Section 2.12(a)) and the
Administrative Agent and the Lenders shall cause the units of Lender Underlying
Equity that are the subject of such notice to be delivered promptly to the
Parent Guarantor, without representation or warranty of any kind.

(b) Subject to the terms of the Transaction Agreement, each Lender shall have
the right to sell, assign, transfer, pledge or otherwise encumber its Lender
Underlying Equity at any time, provided that any sale (“Underlying Equity Sale”)
by any Lender of any or all of its Lender Underlying Equity made during the
Underlying Equity Call Period (other than any sale to any fund managed by or
affiliated with GSO Capital Partners LP) shall be subject to the following:

(i) If the volume weighted average price for units of Underlying Equity on the
New York Stock Exchange for the day immediately preceding the proposed date of
the Underlying Equity Sale is less than or equal to the Underlying Equity Call
Price, then such Lender is entitled to (x) sell such Lender Underlying Equity
without notice to the Parent Guarantor or the Borrower and (y) retain all
proceeds of such sale for its own account.

(ii) If the volume weighted average price for units of Underlying Equity on the
New York Stock Exchange for the day immediately preceding the proposed date of
the Underlying Equity Sale is greater than the Underlying Equity Call Price,
then such Lender must notify the Parent Guarantor in writing (the “Underlying
Equity Sale Notice”) of its intention to sell all or any portion of its Lender
Underlying Equity and specify the volume weighted average price for units of
Underlying Equity on the New York Stock Exchange for the day immediately prior
to the date of such notice. If the Underlying Equity Call Period remains in
effect the Parent Guarantor may exercise the Underlying Equity Call Right with
respect to the Lender Underlying Equity of such Lender by delivering an
Underlying Equity Call Notice in accordance with Section 2.02(a) prior to the
end of the five (5) Business Day period that follows the delivery to the Parent

 

 

23



--------------------------------------------------------------------------------

Guarantor of the Underlying Equity Sale Notice and following the procedures and
making the payments provided for in Section 2.02(a) (modified, if applicable and
as necessary, to reflect the fact that the Underlying Equity Call Right is being
exercised with respect to the Lender Underlying Equity of a single Lender).
Notwithstanding the foregoing provisions of this Section 2.02(b)(ii), such
Lender is entitled to sell all or a portion of its Lender Underlying Equity
during such five (5) Business Day period and prior to its receipt of an
Underlying Equity Call Notice from Parent Guarantor and retain all of the
proceeds thereof, provided that it shall pay to the Parent Guarantor in
immediately available funds within two (2) Business Days after the settlement of
such sale transaction, an amount equal to result obtained by multiplying (x) the
number of units of Lender Underlying Equity sold in such sale transaction by
(y) the excess of the per unit sale price for the Lender Underlying Equity sold
over the Underlying Equity Call Price.

(c) For the avoidance of doubt, the Underlying Equity Call Right may only be
exercised once. Such exercise may be concurrently with, but not after, the
exercise of the Repurchase Right (as defined in the Preferred Equity Discharge
Agreement).

(d) All Lender Underlying Equity sold by a Lender to any Person shall be sold
free and clear of the Underlying Equity Call Right provided for in
Section 2.02(a) and the rights provided to the Parent Guarantor in
Section 2.02(b)(ii).

(e) The Underlying Equity Call Right provided for in Section 2.02(a) and the
rights provided to the Parent Guarantor in Section 2.02(b)(ii) are for the
benefit of the Parent Guarantor only and may only be exercised by the Parent
Guarantor.

2.03 Repayment of Loans. Borrower shall repay to Administrative Agent for the
account of the Lenders the principal amount of the Loans together with all
accrued and unpaid fees and interest, and the Loans shall mature, on the Stated
Maturity Date.

2.04 Interest.

(a) Interest Payments. Interest shall accrue on the unpaid principal amount of
each Loan from the date such Loan is made until such principal amount shall be
paid in full, at a rate per annum for each Interest Period equal to the
Applicable Rate for such Interest Period. Accrued interest on each Loan is
payable quarterly in arrears on the last Business Day of each calendar quarter,
commencing on the first such date to occur after the date such Loan is made, on
the Stated Maturity Date, and thereafter, on demand. The Applicable Rate shall
be computed on a year of 360 days and for each day elapsed in the applicable
Interest Period. Interest (including the default interest set forth below) shall
be due and payable in accordance with the terms hereof before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law.

 

 

24



--------------------------------------------------------------------------------

(b) Default Interest. Notwithstanding the foregoing, if any Event of Default
shall have occurred and be continuing, at Required Lenders’ option, after
written notice (or automatically while an Event of Default under Section 6.01(a)
or (h) has occurred and is continuing), Borrower shall pay on demand (and in any
event in arrears on the date such amount shall be due and payable hereunder)
interest on:

(i) the unpaid principal amount of each Loan, at a rate per annum equal at all
times to the Default Rate, from the date of occurrence of such Event of Default
or date of notice from Required Lenders (at their election) and to the extent
there is a period between the date of occurrence of an Event of Default and the
date that Borrower delivers notice of such Event of Default to Administrative
Agent under Section 5.01(b)(iv) (the “Initial Default Period”), then Required
Lenders may also elect at their option to charge interest at the Default Rate
for the Initial Default Period; and

(ii) the amount of any interest, fee or other amount payable hereunder that is
not paid when due, from the date such amount shall be due until such amount
shall be paid in full, payable on demand (and in any event in arrears on the
date such amount shall be paid in full) at a rate per annum equal at all times
to the Default Rate.

2.05 Voluntary and Mandatory Prepayments of Loans.

(a) [Intentionally Omitted].

(b) Voluntary Prepayment. Borrower may, upon notice to Administrative Agent, at
any time or from time to time voluntarily prepay the Loans in whole or in part
without premium or penalty; provided that (i) such notice must be received by
Administrative Agent not later than 2:00 p.m. no less than five (5) Business
Days prior to the date of the proposed prepayment, (ii) any prepayment shall be
in an aggregate principal amount equal to the entire principal amount of the
Loans then outstanding or, if less, $5,000,000 or a whole multiple of $1,000,000
in excess thereof, and (iii) if such prepayment is less than the entire
outstanding principal amount of the Loans, such notice shall specify the amount
of each Tranche of Loans to be prepaid. If such notice is given by Borrower,
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Notwithstanding
anything to the contrary contained in this Agreement, Borrower may rescind any
notice of prepayment under this Section 2.05(b) if such prepayment would have
resulted from a refinancing of all or a portion of the Facility, which
refinancing shall not be consummated or shall otherwise be delayed

(c) Prepayment from Proceeds of Qualifying IPO or Extraordinary Proceeds Event.
Borrower shall within ten (10) Business Days after the occurrence of any
Qualifying IPO or Extraordinary Proceeds Event, make an offer to prepay the
Loans (a “Prepayment Offer”) in an amount equal to, in the case of a Qualifying
IPO, the entire outstanding principal amount of the Loans, and in the case of an
Extraordinary Proceeds Event, the least of (x) the amount of the Extraordinary
Proceeds therefrom, (y) the entire principal amount of the Loans outstanding on
the date of prepayment, and (z) such other amount as may be selected by Required
Lenders (such applicable amount, the “Prepayment Amount”).

 

 

25



--------------------------------------------------------------------------------

(i) Each such Prepayment Offer shall remain open for a period of at least twenty
(20) Business Days following its commencement (the “Prepayment Offer Period”)
and shall state (A) in the case of an Extraordinary Proceeds Event, in
reasonable detail the nature and amount of the Extraordinary Proceeds therefrom
and the date of receipt thereof by Borrower or any Affiliate thereof, (B) that
the Prepayment Offer is being made pursuant to this Section 2.05(c) and the
Prepayment Offer Period, including the time and date the Prepayment Offer will
terminate (the “Prepayment Offer Termination Date”), (C) that any Lender
electing to have any Loans prepaid pursuant to the Prepayment Offer shall be
required to notify Borrower and Administrative Agent on or before the Prepayment
Offer Termination Date and (D) that any Lender shall be entitled to withdraw its
election if Administrative Agent receives, not later than the Business Day prior
to the Prepayment Offer Termination Date, notice that such Lender is withdrawing
its election to have its Loans prepaid.

(ii) Such prepayment shall be made to each Lender electing to have its Loans
prepaid in accordance with clause (i) above, in the case of a Qualifying IPO, no
later than 365 days after the date of such Qualifying IPO, and in the case of an
Extraordinary Proceeds Event, no later than five (5) Business Days after the
Prepayment Offer Termination Date. Such prepayment shall be made without premium
or penalty, in all cases. For the avoidance of doubt, Borrower’s failure to
comply with this paragraph shall not relieve it of any obligation to make any
such prepayment.

(d) General. All prepayments of Loans made under this Agreement, whether
voluntary or mandatory, shall be made together with payment of accrued interest
on the amount of principal so prepaid, fees and any amount required pursuant to
Section 2.10.

2.06 Fees.

(a) Agency Fee. Borrower shall pay an annual agency fee of $50,000 (the “Agency
Fee”) to Administrative Agent for its own account. The annual Agency Fee shall
be paid in immediately available funds on each anniversary of the Original
Closing Date until the earlier of (i) the Stated Maturity Date or (ii) the date
on which the Loans are fully prepaid pursuant to Section 2.05. The Agency Fee
shall not be subject to reduction by way of set-off or counterclaim and shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

2.07 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

 

 

26



--------------------------------------------------------------------------------

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
Party;

(ii) subject any Lender Party to any tax of any kind whatsoever with respect to
this Agreement, or any Loan made by it, or change the basis of taxation of
payments to such Lender Party in respect thereof (except for Indemnified Taxes
and Excluded Taxes described in clauses (a)(ii) and (b) through (d) of the
definition of “Excluded Taxes”); or

(iii) impose on any Lender Party or the London interbank market any other
condition, cost or expense affecting this Agreement or any Loan made hereunder;

and the result of any of the foregoing shall be to increase the cost to such
Lender Party, or to reduce the amount of any sum received or receivable by such
Lender Party hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender Party, Borrower will pay to such Lender Party
such additional amount or amounts as will compensate such Lender Party for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender Party setting
forth the amount or amounts necessary to compensate such Lender Party or its
holding company, as the case may be, as specified in Subsection (a) or (b) of
this Section and delivered to Borrower shall be conclusive absent manifest
error. Borrower shall pay such Lender Party the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender Party to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender Party’s right to demand such compensation; provided that that
Borrower shall not be required to compensate any Lender Party pursuant to
Section 2.07(a) for any increased costs incurred more than 180 days prior to the
date that such Lender Party

 

 

27



--------------------------------------------------------------------------------

notifies Borrower, in writing of the increased costs and of such Lender Party’s
intention to claim compensation thereof; provided, further, that if the
circumstance giving rise to such increased costs is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

(e) Survival. All of Borrower’s obligations under this Section 2.07 shall
survive termination of the Facility, repayment of all other Obligations
hereunder, and resignation or replacement of Administrative Agent.

2.08 Taxes.

(a) Payments Free of Taxes.

(i) Any and all payments by or on account of any obligation of a Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require a Loan Party or
Administrative Agent to withhold or deduct any Tax, such Tax shall be withheld
or deducted in accordance with such Laws as determined in the good faith
discretion of such Loan Party or Administrative Agent, as the case may be.

(ii) If a Loan Party or Administrative Agent shall be required by the Internal
Revenue Code or applicable Law to withhold or deduct any Taxes from any payment,
then (A) Administrative Agent or such Loan Party shall withhold or make such
deductions as are determined by Administrative Agent or such Loan Party, as the
case may be, to be required, (B) Administrative Agent or such Loan Party shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Internal Revenue Code or such applicable Law,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by such Loan Party shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section) each Lender Party receives an amount equal to the sum it would
have received had no such withholding or deduction been made.

(b) Payment of Other Taxes. Without limiting or duplication of the provisions of
Subsection (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification.

(i) Without limiting or duplication of the provisions of Subsection (a) or
(b) above, each Loan Party shall, and does hereby, indemnify each Lender Party,
and shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable

 

 

28



--------------------------------------------------------------------------------

under this Section) withheld or deducted by such Loan Party or Administrative
Agent or paid by such Lender Party, and any penalties, interest and reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of any such payment or
liability delivered to Borrower by a Lender Party (with a copy to Administrative
Agent), or by Administrative Agent on its own behalf or on behalf of a Lender
Party, shall be conclusive absent manifest error.

(ii) Without limiting or duplication of the provisions of Subsection (a) or
(b) above, each Lender shall, and does hereby, indemnify Administrative Agent,
and shall make payment in respect thereof within ten (10) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for Administrative Agent) incurred by or asserted
against Administrative Agent by any Governmental Authority as a result of the
failure by such Lender to deliver, or as a result of the inaccuracy, inadequacy
or deficiency of, any documentation required to be delivered by such Lender to
Administrative Agent pursuant to Subsection (e). Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to Administrative Agent under this clause (ii). The agreements in
this clause (ii) shall survive the resignation or replacement of Administrative
Agent, any assignment of rights by a Lender, and the repayment, satisfaction or
discharge of all other Obligations.

(d) Evidence of Payments. Upon request by Borrower or Administrative Agent, as
the case may be, after any payment of Taxes by any Loan Party or by
Administrative Agent to a Governmental Authority as provided in this
Section 2.08, Borrower shall deliver to Administrative Agent or Administrative
Agent shall deliver to Borrower, as the case may be, the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of any return required by Laws to report such payment or other evidence
of such payment reasonably satisfactory to Borrower or Administrative Agent, as
the case may be.

(e) Status of Lenders. (i) Each Lender shall deliver to Borrower and to
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement or when reasonably requested by Borrower or
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit Borrower or
Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by any
Loan Party pursuant to this Agreement or otherwise to establish such Lender’s

 

 

29



--------------------------------------------------------------------------------

status for withholding tax purposes in the applicable jurisdiction. Each Lender
shall promptly (A) notify Borrower and Administrative Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction, and (B) take such steps as shall not be materially disadvantageous to
it, in the reasonable judgment of such Lender, and as may be reasonably
necessary (including the re-designation of its Lending Office) to avoid any
requirement of applicable Laws of any jurisdiction that any Loan Party or
Administrative Agent make any withholding or deduction for taxes from amounts
payable to such Lender. Notwithstanding anything to the contrary in the
preceding sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.08(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting or duplication of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Borrower and
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or Administrative Agent), executed originals of
IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), whichever of
the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form), establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

 

 

30



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of Borrower within the meaning
of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code (a
“U.S. Tax Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable (or applicable successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable (or applicable successor form), a U.S. Tax
Compliance Certificate substantially in the form of Exhibit G-2 or Exhibit G-3,
IRS Form W-9, or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to Borrower and Administrative Agent (in such number of copies as shall
be requested by the recipient) on or prior to the date on which such Foreign
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of Borrower or Administrative Agent), executed
originals of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit Borrower or Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Borrower and Administrative Agent at
the time or times prescribed by Law and at such time or times reasonably
requested by Borrower or Administrative Agent such documentation prescribed by

 

 

31



--------------------------------------------------------------------------------

applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Borrower or Administrative Agent as may be necessary for the Loan Parties and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this paragraph, “FATCA” shall include any amendments made
to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify Borrower and Administrative
Agent in writing of its legal inability to do so.

(iv) If Administrative Agent is a U.S. Person, it shall deliver to Borrower two
executed originals of IRS Form W-9 certifying that it is exempt from U.S.
federal backup withholding tax. Otherwise, Administrative Agent (including any
successor Administrative Agent that is not a U.S. Person) shall deliver to
Borrower two duly completed copies of Form W-8IMY certifying that it is a “U.S.
branch” and that the payments it receives for the account of others are not
effectively connected with the conduct of its trade or business in the United
States and that it is using such form as evidence of its agreement with the Loan
Parties to be treated as a U.S. Person with respect to such payments (and the
Loan Parties and Administrative Agent agree to so treat Administrative Agent as
a U.S. Person with respect to such payments), with the effect that the Loan
Parties can make payments to Administrative Agent without deduction or
withholding of any Taxes imposed by the United States.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall Administrative Agent have any obligation to file for or otherwise pursue
on behalf of a Lender Party, or have any obligation to pay to any Lender Party,
any refund of Taxes withheld or deducted from funds paid for the account of such
Lender Party. If Administrative Agent or any Lender Party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Loan Party or
with respect to which any Loan Party has paid additional amounts pursuant to
this Section, it shall pay to such Loan Party an amount equal to such refund
(but only to the extent of indemnity payments made, or additional amounts paid,
by such Loan Party under this Section with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses incurred by
Administrative Agent or such Lender Party, as the case may be, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that such Loan Party, upon the request of
Administrative Agent or such Lender Party, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to Administrative Agent or such Lender Party in
the event Administrative Agent or such

 

 

32



--------------------------------------------------------------------------------

Lender Party is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this Subsection (f), in no event
will the indemnified party be required to pay any amount to an indemnifying
party pursuant to this Subsection (f) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Subsection shall not be construed to require
Administrative Agent or any Lender Party to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to any
Loan Party or any other Person.

(g) Defined Terms. For purposes of this Section 2.08, the term “applicable Law”
includes FATCA.

(h) Survival. Each party’s obligations under this Section 2.08 shall survive
termination of the Facility, repayment of all other Obligations hereunder, and
resignation or replacement of Administrative Agent.

(i) Grandfather Status. For purposes of determining withholding Taxes imposed
under FATCA, from and after the First Amendment Effective Date, the Borrower and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as “grandfathered
obligations” within the meaning of Treasury Regulation
Section 1.1471-2(b)(2)(i).

2.09 Illegality. Notwithstanding any other provision of this Agreement, if any
Lender shall notify Administrative Agent and Borrower that any Law makes it
unlawful, or any central bank or other Governmental Authority asserts that it is
unlawful, for any Lender to perform its obligations to make or maintain Loans
hereunder, the obligation of such Lender to make or maintain its Ratable Share
of the Loans shall be terminated and all Loans of such Lender, all interest
thereon and all other amounts payable under this Agreement to such Lender shall
become due and payable. Any Lender that becomes aware of circumstances that
would permit such Lender to notify Administrative Agent of any illegality under
this Section 2.09 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Lending Office if the making of such change would avoid or eliminate such
illegality and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.

2.10 Compensation for Losses. Borrower agrees to compensate each Lender, upon
its written request (which request shall set forth in reasonable detail the
basis for requesting such compensation), for all reasonable and documented
losses, expenses and liabilities (including any loss, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Loan but excluding loss of anticipated
profits) which such Lender may sustain: (a) if any prepayment or repayment
(including any prepayment or repayment made pursuant to Sections 2.03 or 2.05 or
as a result of an acceleration of the Loans pursuant to Section 6.01) occurs on
a date which is not the last

 

 

33



--------------------------------------------------------------------------------

day of an Interest Period with respect thereto; (b) if any prepayment of any
Loan is not made on any date specified in a notice of prepayment given by
Borrower; or (c) as a consequence of any other default by Borrower to repay any
Loan when required by the terms of this Agreement. Such loss, expense or
liability to any Lender shall be deemed to include an amount determined by such
Lender to be the amount (if any) by which (x) the amount of interest that would
have accrued on the principal amount of such Loan had such event not occurred,
at the Eurodollar Rate that would have been applicable to the Loan (which, for
the avoidance of doubt, will not include the Spread applicable thereto), for the
period from the date of such event to the last day of the applicable Interest
Period therefor (or, in the case of a failure to borrow, for the period that
would have been the initial Interest Period for the Loan) exceeds (y) the amount
of interest that would accrue on such principal amount for such period at the
interest rate that such Lender would bid were it to bid, at the commencement of
such period, for Dollar deposits of a comparable amount and period from banks in
the London interbank market. A certificate of any Lender setting forth any
amount or amounts such Lender is entitled to receive pursuant to this
Section 2.10 shall be delivered to Borrower and shall be conclusive absent
manifest error. The obligation of Borrower in this clause shall survive the
repayment, satisfaction or discharge of all the Obligations.

2.11 Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) Administrative Agent shall also maintain accounts in which it will record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from Borrower to each
Lender hereunder, and (iii) the amount of any sum received by Administrative
Agent for the benefit of Lenders hereunder from Borrower and each Lender’s share
thereof.

(c) The entries maintained in the accounts maintained pursuant to
Subsections (a) and (b) above shall be prima facie evidence of the existence and
amounts of the obligations therein recorded; provided, however, that the failure
of Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of Borrower to repay such
obligations in accordance with their terms, and in the event of any conflict
between such accounts and the Register maintained by Administrative Agent
pursuant to Section 8.06(e), the entries in the Register shall be controlling.
It is the intention of the parties hereto that the Loans will be treated as in
“registered form” within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2)
of the Internal Revenue Code (and any other relevant or successor provisions of
the Internal Revenue Code).

(d) No promissory note shall be required to evidence the Loans by Lenders to
Borrower. Upon the request of a Lender, Borrower shall execute and deliver to
such Lender a promissory note, which shall evidence the Loans to Borrower by
such Lender in addition to such records. Any promissory note issued to a Lender
shall bear the following legend:

 

 

34



--------------------------------------------------------------------------------

THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. FOR INFORMATION REGARDING THE ISSUE PRICE, THE TOTAL AMOUNT
OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE, AND THE YIELD TO MATURITY OF THE
NOTE, PLEASE CONTACT DAN J. COHRS, RENTECH NITROGEN HOLDINGS, INC., 10877
WILSHIRE BLVD., SUITE 600, LOS ANGELES CA 90024, TELEPHONE: 310-571-9800, FAX:
310-208-7165.

2.12 Payments and Computations.

(a) All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Borrower shall
make each payment hereunder not later than 12:00 noon on the day when due in
Dollars to Administrative Agent in immediately available funds at its office in
New York, New York. Administrative Agent will promptly distribute to each Lender
its Ratable Share (or other applicable share as provided herein) of (i) any such
payment made in the form of funds in like funds as received by wire transfer to
such Lender’s Lending Office and (ii) any such payment made in the form of
Equity Interests either by delivery of physical certificates evidencing such
Equity Interests to such Lender at its Lending Office or, if such Equity
Interests are not evidenced by certificates, by electronic transfer of such
Equity Interests to a securities account established by such Lender (provided
information regarding such account previously shall have been notified by such
Lender to the Administrative Agent). All payments received by Administrative
Agent after 12:00 noon shall be deemed received on the next succeeding Business
Day (in Administrative Agent’s sole discretion) and any applicable interest or
fee shall continue to accrue.

(b) Except as otherwise provided herein, whenever any payment hereunder would be
due on a day other than a Business Day, such payment shall be extended to the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or any fees, as the case may
be.

(c) Except as expressly provided in Section 2.01, all payments (including,
without limitation, prepayments and any other amounts received hereunder in
connection with the exercise of Administrative Agent’s and Lenders’ rights after
an Event of Default) made by Borrower to Administrative Agent under any Loan
Document shall be applied to amounts then due and payable in the following
order: (i) to any fees, expenses and indemnities payable by Borrower to
Administrative Agent under any Loan Document; (ii) ratably to any expenses and
indemnities payable by Borrower to any Lender under any Loan Document; (iii) to
any accrued and unpaid interest and fees due to any Lender under this Agreement;
(iv) to principal payments on the outstanding Loans; and (v) to the extent of
any excess, to the payment of all other Obligations under the Loan Documents.

 

 

35



--------------------------------------------------------------------------------

2.13 Administrative Agent’s Clawback.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Loan that such Lender will not make available to
Administrative Agent such Lender’s Ratable Share of such Loan, Administrative
Agent may assume that such Lender has made such Ratable Share of such Loan
available on such date and may, in reliance upon such assumption, make available
to Borrower a corresponding amount. In such event, if a Lender has not in fact
made its Ratable Share of such Loan available to Administrative Agent, then the
applicable Lender and Borrower severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to Borrower to but
excluding the date of payment to Administrative Agent, at (i) in the case of a
payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation and (ii) in the case of a payment to be made by
Borrower, the Applicable Rate. If Borrower and such Lender shall pay such
interest to Administrative Agent for the same or an overlapping period,
Administrative Agent shall promptly remit to Borrower the amount of such
interest paid by Borrower for such period. If such Lender pays its Ratable Share
of the applicable Loan to Administrative Agent, then the amount so paid shall
constitute such Lender’s Loan included in such borrowing. Any payment by
Borrower shall be without prejudice to any claim Borrower may have against a
Lender that shall have failed to make such payment to Administrative Agent.

(b) Payments by Borrower; Presumptions by Administrative Agent. Unless
Administrative Agent shall have received notice from Borrower prior to the date
on which any payment is due to Administrative Agent for the account of Lenders
hereunder that Borrower will not make such payment, Administrative Agent may
assume that Borrower has made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to Lenders the amount due.
In such event, if Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to Administrative Agent forthwith on demand
the amount so distributed to such Lender, with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation.

(c) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans and to make payments pursuant to Section 2.08(c)(ii) or 8.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 2.08(c)(ii) or 8.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 2.08(c)(ii) or 8.04(c).

 

 

36



--------------------------------------------------------------------------------

2.14 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that: (i) if any such participations or subparticipations are purchased
and all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this Section shall not be construed to apply to (x) any payment
made by or on behalf of Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Loans to any
assignee or participant, other than an assignment to Borrower or any Affiliate
thereof (including Issuer) (as to which the provisions of this Section shall
apply). Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of Borrower in the amount of such
participation.

2.15 Restricted Transactions; No-Rehypothecation.

(a) Except for any Permitted Transaction (or component thereof), without the
consent of Required Lenders (not to be unreasonably withheld), Borrower shall
not, and shall not permit Parent Guarantor or any Aggregated Person to,
(i) sell, hedge (including any derivative transactions and short sales),
transfer or otherwise dispose of any Underlying Equity; (ii) incur additional
Debt collateralized by any Underlying Equity, including without limitation
synthetic “long” positions on the Underlying Equity; (iii) issue debt or
preferred stock or other instruments exchangeable into or otherwise referencing
the Underlying Equity; or (iv) enter into any agreement that contractually
imposes any lock-up, encumbrance, or other restriction in respect of any
Collateral Shares, other than under the Facility and other than any agreement to
which any Lender Party is a party.

(b) Each of the following transactions shall be a “Permitted Transaction”:

(i) [intentionally omitted];

(ii) any sale of Underlying Equity constituting Collateral pursuant to any
exercise of rights and remedies under the Pledge Agreement; and

(iii) any of the releases made in accordance with Section 2.16 below.

 

 

37



--------------------------------------------------------------------------------

(c) Each Lender Party agrees not to pledge, repledge, hypothecate,
rehypothecate, sell, assign, invest, lend, use, commingle or otherwise transfer
for hedging, financing or other related activities (including without
limitation, pursuant to repurchase transactions) any Collateral Shares; provided
that the foregoing shall not restrict (i) any Lender Party’s rights to assign,
sell participations in or pledge the Obligations and the Collateral as permitted
in Section 8.06 hereof or (ii) any Lender Party’s rights and remedies after the
occurrence and during the continuance of an Event of Default.

2.16 Release of Collateral Shares. Borrower may not withdraw any Collateral (as
defined in the Pledge Agreement) from any Collateral Account, except as provided
in the following:

All dividends, distributions and proceeds in respect of the Collateral Shares,
whether in cash, securities or other property, shall be deposited into the
Collateral Account and constitute Collateral. Borrower may, upon three
(3) Business Days’ notice (or four (4) Business Days if such notice is not
received by 12:00 noon on the applicable Business Day) to Administrative Agent,
request the release of Ordinary Cash Distributions deposited into the Collateral
Account (which notice may be delivered prior to the deposit of such Ordinary
Cash Distributions), and Administrative Agent shall instruct Custodian to
release such Ordinary Cash Distributions on the date specified by Borrower in
such request so long as of the date of such release no Default or Event of
Default has occurred, is continuing or would result from such release.

ARTICLE III.

CONDITIONS PRECEDENT

3.01 Conditions Precedent to the Second Restatement Date. This Agreement will
become effective on the Second Restatement Date subject to the satisfaction or
waiver by the Lenders of each of the following conditions precedent:

(a) Administrative Agent shall have received each of the following documents,
each duly executed by each party thereto, each dated the Second Restatement Date
and each in form and substance satisfactory to Administrative Agent and each
Lender:

(i) this Agreement;

(ii) the Guaranty Agreement;

(iii) the Collateral Reaffirmation Agreement;

(iv) the BMO Intercreditor Reaffirmation Agreement;

 

 

38



--------------------------------------------------------------------------------

(v) an amendment or supplement to, or any related document or filing to, any
Security Document requested by the Administrative Agent and the Lenders if the
Administrative Agent and the Lenders determine that such amendment or
supplement, or any such related document or filing, is necessary to (i) preserve
the validity, perfection or priority of the Liens created by such Security
Document after giving effect to the Merger and the other transactions
contemplated by this Agreement and (ii) ensure that the operation of such
Security Document is consistent with its operation immediately prior to the
Second Restatement Date;

(vi) a certificate of a Responsible Officer of each Loan Party certifying
(A) copies of the Constituent Documents (including any amendments or supplements
thereto) of such Loan Party (or, in the alternative, that there have been no
changes to such documents since the delivery of such documents on the First
Restatement Date or the subsequent joinder of such Loan Party to the Guaranty),
(B) copies of the resolutions authorizing and approving the execution, delivery
and performance by such Loan Party of the Loan Documents to which such Loan
Party is a party, and (C) all documents evidencing all other necessary company
action, governmental approvals and third-party consents, if any, for such Loan
Party with respect to each Loan Document;

(vii) a certificate of a Responsible Officer of each Loan Party certifying the
names and true signatures of the Responsible Officers of such Loan Party
authorized to sign each Loan Document to which such Loan Party is a party;

(viii) a certificate from the chief financial officer or chief executive officer
of the Parent Guarantor, certifying on behalf of Parent Guarantor, Borrower,
Rentech Development Corporation, Rentech WP U.S. Inc., RTK WP Holdings, ULC, RTK
WP Canada, ULC, RTK WP2 Holdings, ULC, RTK WP2 Canada, ULC, and Fulghum Fibres,
Inc. (collectively, the “Certifying Loan Parties”) that, on and as of the Second
Restatement Date, and after giving effect to the transactions contemplated
hereby and the Liens created pursuant hereto, (A) the present fair value of each
Certifying Loan Party’s assets exceeds the total amount of such Certifying Loan
Party’s liabilities (including, without limitation, contingent liabilities),
(B) each Certifying Loan Party has capital and assets sufficient to carry on its
businesses, (C) each Certifying Loan Party is not engaged and is not
contemplating engagement in a business or a transaction for which its remaining
assets are unreasonably small in relation to such business or transaction,
(D) no Certifying Loan Party intends to incur or believes that it will incur
debts beyond its ability to pay as they become due and (E) no Certifying Loan
Party will be rendered insolvent by the execution, delivery and performance of
the Loan Documents to which it is a party or by the consummation of the
transactions contemplated by the Loan Documents;

(ix) certificates evidencing (i) the good standing of each Loan Party in its
jurisdiction of formation and (ii) the qualification of such Loan Party to do
business in each jurisdiction in which it is required to so qualify, in each
case, dated a date not earlier than ten (10) Business Days prior to the Second
Restatement Date;

 

 

39



--------------------------------------------------------------------------------

(x) an opinion of Latham & Watkins LLP, as special counsel to the Borrower,
covering the following matters, as applicable: legal existence and good
standing, power, authorization and execution, capacity, enforceability,
non-contravention (corporate, contractual and legal), governmental approval,
compliance with margin regulations and the Investment Company Act, and the
continuing validity and perfection of the liens and security interests created
by the Security Documents;

(xi) [intentionally omitted];

(xii) any certificates representing the pledged Equity Interests referred to in
any Security Document accompanied by undated stock or equity transfer powers
executed in blank, and any instruments evidencing Debt owed to a Loan Party
required to be delivered by any Security Document; and

(xiii) a certificate from a Responsible Officer of Parent Guarantor attaching
thereto all amendments or modifications that have been made since the First
Restatement Date to the documents governing the Debt permitted by Section 8(d)
of the Guaranty Agreement and certifying that, after giving effect to such
delivery, all such documentation as delivered pursuant to the Existing Restated
Credit Agreement and this Agreement is true, correct and complete.

(b) If the Required Collateral Shares Amount is greater than zero, the
Administrative Agent shall have received (i) evidence that the Collateral
Account is in existence and (ii) a copy of a letter of instruction, dated the
Second Restatement Date, that has been executed by the Issuer and delivered to
the Issuer’s transfer agent, irrevocably instructing such transfer agent to
transfer immediately to the Collateral Account the Underlying Equity
constituting the Required Collateral Shares Amount,4 it being agreed that, if
the Required Collateral Shares Amount is greater than zero, it shall be an
immediate Event of Default if Underlying Equity constituting the Required
Collateral Shares Amount has not been deposited in the Collateral Account by the
close of business on the third Business Day immediately following the Second
Restatement Date.

(c) All fees and expenses required to be paid to the Administrative Agent and
the Lenders on or before the Second Restatement Date, including, without
limitation, the Agency Fee and reasonable fees and expenses of counsel to
Administrative Agent and Lenders incurred on or prior to the Second Restatement
Date and unpaid as of such date, shall have been paid.

 

 

4  This number will be provided to the Administrative Agent on the Second
Restatement Date.

 

 

40



--------------------------------------------------------------------------------

(d) If the Required Collateral Shares Amount is greater than zero, Borrower
shall have provided each Lender with a completed and executed Form G-3 issued by
the Federal Reserve System.

(e) Administrative Agent shall have received a pro forma consolidated balance
sheet for Parent Guarantor, as of the calendar quarter ending immediately prior
to the Second Restatement Date and after giving effect to the transactions
contemplated hereby, which balance sheet shall have been prepared in good faith
by Parent Guarantor, and shall not be materially inconsistent with the forecasts
previously provided to Administrative Agent.

(f) Each of the representations and warranties contained in Article IV herein
and in each of the other Loan Documents shall be true and correct in all
material respects on and as of the Second Restatement Date (except to the extent
that such representations and warranties relate solely to an earlier date in
which case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided,
that, if a representation and warranty is qualified as to materiality, with
respect to such representation and warranty the materiality qualifier set forth
above shall be disregarded).

(g) No event shall have occurred which constitutes a Default or an Event of
Default.

(h) Since the First Restatement Date, no event or condition shall have occurred
or resulted in, or could be reasonably expected to cause, either individually or
in the aggregate, a Material Adverse Effect.

(i) The Administrative Agent shall have received evidence in form and substance
reasonably satisfactory to the Required Lenders that all of the
insurance-related requirements of Section 5(q) of the Security Agreement and
Section 5(q) of the Canadian Security Agreement are satisfied as of the Second
Restatement Date.

(j) The Merger Closing shall have occurred in accordance with the terms of the
Merger Documents and the Administrative Agent shall have received a certificate
of a Responsible Officer of Parent Guarantor (i) certifying to that effect and
(ii) attaching the Merger Documents and all other material documents entered
into and/or delivered in connection with the Merger Closing and certifying that
such documents are true, correct and complete.

(k) The Tranche A Loan shall have been paid as and to the extent required by
Section 2.01(a) of this Agreement. The Tranche D Loan shall have been paid in
full in the manner specified in Section 2.01(c) of this Agreement.

(l) The holders of the Preferred Equity immediately prior to or concurrently
with the Second Restatement Date shall have received payment of the Preferred
Equity Repayment Amount and all other amounts required to be paid to such
holders pursuant

 

 

41



--------------------------------------------------------------------------------

to the terms of the Preferred Equity Discharge Agreement including, without
limitation, payment in full of all reasonable costs and expenses of such holders
(including the fees and expenses of expenses of counsel to such holders incurred
in connection with the transactions contemplated by the Merger and the Preferred
Equity Discharge Agreement.

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

4.01 Representations and Warranties of Borrower. Borrower represents and
warrants to each Lender Party that:

(a) Borrower (i) is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (ii) is duly qualified and in
good standing as a foreign corporation in each other jurisdiction in which it
owns or leases property or in which the conduct of its business requires it to
so qualify or be licensed and where, in each case, failure so to qualify and be
in good standing could have a Material Adverse Effect, and (iii) has all
requisite company power and authority to own or lease and operate its properties
and to carry on its business as now conducted and as proposed to be conducted.

(b) The execution, delivery and performance by Borrower of this Agreement and
the other Loan Documents to which it is a party (when delivered) and the grant
by Borrower of the security interest contemplated hereby with respect to any
Collateral are within its company powers, have been duly authorized by all
necessary company action, and do not (i) contravene Borrower’s Constituent
Documents, (ii) contravene any contractual restriction binding on it or require
any consent under any material agreement or instrument to which it is a party or
by which any of its properties or assets is bound, (iii) result in or require
the creation or imposition of any Liens upon any property or assets of Borrower
other than Permitted Liens, or (iv) violate any Law (including, but not limited
to, the Securities Act of 1933 and the Exchange Act and the regulations
thereunder) or writ, judgment, injunction, determination or award.

(c) Except for any filings specifically provided for in any Security Document to
which Borrower is a party, no order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption or
waiver by, any Governmental Authority or any other third party (except as have
been obtained or made and are in full force and effect), is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance by Borrower of any Loan Document to which it is a party, (ii) the
legality, validity, binding effect or enforceability of any Loan Document, or
(iii) the creation, validity or perfection of the Liens created by the Security
Documents.

(d) Borrower is in compliance with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (i) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (ii) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

 

42



--------------------------------------------------------------------------------

(e) This Agreement and the other Loan Documents to which Borrower is a party are
and will be legal, valid and binding obligations of Borrower enforceable against
Borrower in accordance with their respective terms in all respects.

(f) No Default or Event of Default has occurred and is continuing, or would
result after giving effect to the borrowing of any Loan.

(g) Borrower has not incurred any Debt, other than Debt permitted by
Section 5.02(a).

(h) Since the First Restatement Date, no event or condition has resulted in, or
could be reasonably expected to cause, either individually or in the aggregate,
a Material Adverse Effect.

(i) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of Borrower after due and diligent investigation, threatened or
contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against any Loan Party or against any of their properties or
revenues that (i) could reasonably be expected to have a Material Adverse Effect
or (ii) purport to affect the legality, validity or enforceability of this
Agreement or any other Loan Document, or that involves a substantial likelihood
of prohibiting, restricting, delaying or otherwise materially affecting the
performance of any of the Loan Documents or the making or repayment of the
Loans.

(j) Borrower is not required to register as an “investment company” as such term
is defined in the United States Investment Company Act of 1940.

(k) The execution, delivery and performance by Borrower of the Loan Documents
does not violate Regulation T, Regulation U or Regulation X.

(l) Borrower owns all of its assets free and clear of Liens, other than
Permitted Liens. Borrower has not made any registrations, filings or
recordations in any jurisdiction evidencing a security interest in any of its
assets including, but not limited to, the filing of a register of mortgages,
charges and other encumbrances or filings of UCC-1 financing statements, other
than with respect to Permitted Liens.

(m) Borrower has filed all U.S. federal and state income tax returns and all
other tax returns which are required to be filed by it in all jurisdictions and
has paid all taxes, assessments, claims, governmental charges or levies imposed
on it or its properties, except where the failure to file such tax returns or
pay such taxes or other amounts could not reasonably be expected to have a
Material Adverse Effect or for taxes contested in good faith by appropriate
proceedings diligently conducted and as to

 

 

43



--------------------------------------------------------------------------------

which adequate reserves have been provided in accordance with GAAP. Borrower has
not entered into an agreement or waiver or been requested in writing to enter
into an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of Borrower and is not aware of any circumstances
that would cause the taxable years or other taxable periods of Borrower not to
be subject to the normally applicable statute of limitations, except as would
not reasonably be expected to have a Material Adverse Effect.

(n) (i) The present fair value of Borrower’s assets exceeds the total amount of
Borrower’s liabilities (including, without limitation, contingent liabilities),
(ii) Borrower has capital and assets sufficient to carry on its businesses,
(iii) Borrower is not engaged and is not contemplating engagement in a business
or a transaction for which its remaining assets are unreasonably small in
relation to such business or transaction and (iv) Borrower does not intend to
incur or believe that it will incur debts beyond its ability to pay as they
become due. Borrower will not be rendered insolvent by the execution, delivery
and performance of documents relating to this Agreement or by the consummation
of the transactions contemplated under this Agreement.

(o) If the Required Collateral Shares Amount is greater than zero, the
Collateral Shares are (i) registered in the name of The Depository Trust
Company’s nominee, (ii) maintained in the form of book entries on the books of
The Depository Trust Company, and (iii) allowed to be settled through The
Depository Trust Company’s regular book-entry settlement services.

(p) In the hands of any Lender Party exercising its rights under the Loan
Documents, neither the Collateral Shares (If the Required Collateral Shares
Amount is greater than zero) nor any other Collateral is subject to any lock-up
agreement, voting agreement or similar contractual restrictions (other than the
applicable restrictions under the Loan Documents), other than the provisions of
the Partnership Agreement applicable to transfers of record ownership of the
Underlying Equity on the books of the Issuer.

(q) Borrower has complied with its reporting obligations with respect to the
Underlying Equity and the Loan Documents under Sections 13 and 16 of the
Exchange Act and applicable securities laws of any other jurisdiction, including
any required filings with the SEC.

(r) Borrower has not engaged in or entered into any transaction prohibited under
Section 2.15.

(s) Neither Borrower nor any of its assets, properties or revenues has any right
of immunity on the grounds of sovereignty or otherwise from jurisdiction of any
court or from setoff or any legal process (whether through service or notice,
attachment prior to judgment, attachment in aid of execution, execution or
otherwise) under the Law of any jurisdiction.

 

 

44



--------------------------------------------------------------------------------

(t) The Loans are made with full recourse to Borrower and constitute direct,
general, unconditional and unsubordinated Debt of Borrower and rank pari passu
or senior to all other Debt of Borrower. This Agreement is entered into by
Borrower in good faith and at arm’s length and is a bona fide loan transaction.
This Agreement is not entered into with an expectation that Borrower would
default in its obligations hereunder. Each Lien created under the Security
Documents is a bona fide pledge to secure the Obligations, and the Loan
Documents are not entered into by any Loan Party with the intent of facilitating
a disposition of the Collateral Shares.

(u) All written information provided with respect to Borrower and its Affiliates
(including Issuer) by or on behalf of Borrower to Administrative Agent or any
Lender in connection with the negotiation, execution and delivery of this
Agreement and the other Loan Documents or the transactions contemplated hereby
and thereby including, but not limited to, any financial statements of Borrower
and its Subsidiaries provided to Administrative Agent, was or will be, on or as
of the applicable date of provision thereof, when taken as a whole, complete and
correct in all material respects and did not (or will not) contain any untrue
statement of a material fact or omit to state a material fact necessary to make
the statements contained therein not misleading in light of the time and
circumstances under which such statements were made.

(v) Each material agreement to which Borrower is a party is in full force and
effect, and Borrower is not in default under any provision of any indenture,
mortgage, deed of trust, credit agreement, loan agreement or any other material
agreement or instrument to which Borrower is a party or by which Borrower or any
of its properties or assets is bound which could reasonably be expected to
result in a Material Adverse Effect.

(w) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of Borrower have been duly obtained and
are in full force and effect, except where the failure to obtain and maintain
any of the foregoing could not reasonably be expected to result in a Material
Adverse Effect. There are no restrictions or requirements which limit Borrower’s
ability to lawfully conduct its business or perform its obligations under this
Agreement or any other Loan Document.

(x) All financial statements concerning Borrower, Parent Guarantor or any
Affiliates thereof which have been or will hereafter be furnished by or on
behalf of Borrower or Parent Guarantor to Administrative Agent pursuant to the
Loan Documents have been or will be prepared in accordance with GAAP
consistently applied and do or will, in all material respects, present fairly
the financial condition of the Persons covered thereby as at the dates thereof
and the results of their operations for the periods then ended.

(y) On the Second Restatement Date, Borrower has no Subsidiaries other than
those listed on Schedule II.

 

 

45



--------------------------------------------------------------------------------

(z) (i) Except as could not reasonably be expected to result in a Material
Adverse Effect, (A) each Plan has been maintained in compliance with the
applicable provisions of the Internal Revenue Code and ERISA; (B) no ERISA Event
has occurred or is reasonably expected to occur; and (C) as of the most recent
valuation date, the present value of all accumulated benefits under each Pension
Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) do not exceed the fair
market value of the assets of such Pension Plan allocable to such accrued
benefits; and (ii) the underlying assets of Borrower do not constitute Plan
Assets.

(aa) Borrower is not engaged in any business other than as described in its
Constituent Documents.

(bb) [Intentionally Omitted]

(cc) The proceeds of the Tranche B Loans were used by the Borrower and Parent
Guarantor solely for the purposes permitted by Section 4.01(cc) of the Existing
Restated Credit Agreement and not for any purpose that violated Regulation T,
Regulation U or Regulation X.

(dd) (i) None of the Loan Parties and none of their respective Subsidiaries are,
and to Borrower’s knowledge none of their respective Affiliates are, in
violation of any requirement of Law relating to terrorism or money laundering
(collectively, “AML Laws”), including, but not limited to, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the Patriot Act, and any other enabling legislation or executive order
relating thereto, and other federal, state, local or foreign laws relating to
“know your customer” and antimony laundering rules and regulations.

(ii) None of the Loan Parties, none of their respective Subsidiaries and, to
Borrower’s knowledge, none of their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Loan
Documents is any of the following: (A) a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order or any other
applicable OFAC regulation; (B) a Person owned or controlled by, or acting on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order or any other applicable OFAC regulation;
(C) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law; (D) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or other applicable OFAC regulations; or (E) a Person that
is named as a “specially designated national” or “blocked person” on the most
current list published by OFAC at its official website, currently available at
www.treas.gov/offices/enforcement/ofac/ or any replacement website or other
replacement official publication of such list.

 

 

46

 



--------------------------------------------------------------------------------

(iii) None of the Loan Parties, none of their respective Subsidiaries and, to
Borrower’s knowledge, none of their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Facility
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any person described in clause
(ii) above, (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order or
other applicable OFAC regulations, or (C) engages in or conspires to engage in
any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in any
applicable AML Law.

(iv) No part of the proceeds of any Loan will be used directly or indirectly for
any payments to any government official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official governmental capacity, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of any applicable Laws.

If any Loan Party acquires or forms any Subsidiary, each of the foregoing
representations and warranties referring to any Subsidiary of a Loan Party shall
be thereafter deemed modified to cover, on a prospective basis, the Loan Parties
and their respective Subsidiaries (including such Loan Party’s newly acquired or
formed Subsidiary), mutatis mutandis.

ARTICLE V.

COVENANTS OF BORROWER

5.01 Affirmative Covenants . So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation shall remain unpaid or unsatisfied,
Borrower shall:

(a) Existence. Preserve and maintain its existence and material rights and
franchises.

(b) Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i) [intentionally omitted];

(ii) [intentionally omitted];

(iii) concurrently with such distributions, copies of all financial reports
distributed by or on behalf of Borrower to all of its shareholders, if any;

(iv) no later than thirty (30) days after the start of each calendar year, a
consolidated budget for Parent Guarantor and its Subsidiaries for such calendar
year;

 

 

47



--------------------------------------------------------------------------------

(v) [intentionally omitted];

(vi) [intentionally omitted];

(vii) promptly, and in any event within two (2) Business Days after receipt
thereof by Borrower or any Affiliate of Borrower, copies of each notice or other
correspondence received from the SEC concerning any investigation or possible
investigation or other similar inquiry by such agency regarding any Loan Party
(for the avoidance of doubt, routine trading inquiries not involving any Loan
Party shall not be covered by this clause (vii));

(viii) as soon as possible and in any event within two (2) Business Days after
Borrower obtains actual knowledge of the occurrence of (A) any Event of Default
or Default, (B) any actual or threatened litigation which, if adversely
determined to Borrower, could reasonably be expected to result in a Material
Adverse Effect, and (C) any event which could reasonably be expected to result
in a Material Adverse Effect, in each case, a statement of a Responsible Officer
of Borrower setting forth the details thereof and the action which Borrower has
taken and proposes to take with respect thereto;

(ix) as soon as possible and in any event within two (2) Business Days after
Borrower obtains actual knowledge of the occurrence thereof, notice of any
Change of Control;

(x) [intentionally omitted];

(xi) copies of all general communications delivered by Parent Guarantor to all
shareholders of Parent Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders or filed with the SEC;

(xii) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Borrower as Administrative Agent may from time to time reasonably request; and

(xiii) promptly but in any event within twenty (20) days after Borrower knows,
or has reason to know, that any ERISA Event has occurred or will occur.

Borrower shall use commercially reasonable efforts to not provide any MNPI in
any document or notice required to be delivered pursuant to, or in connection
with, this Agreement or any other Loan Document to any Lender Party. Borrower
acknowledges and agrees that if any Lender Party or any of its Affiliates,
acting in such capacities in connection with the Facility, received from
Borrower or any of its Affiliates any such MNPI, such Lender Party or Affiliate
may disclose such MNPI publicly in connection with any foreclosure.

 

 

48



--------------------------------------------------------------------------------

Borrower hereby acknowledges that the Lender Parties acting in their respective
capacities in connection with this Agreement and any other Loan Document as such
do not wish to receive MNPI. Borrower hereby agrees that upon provision of any
materials or information provided by or on behalf of Borrower hereunder
(collectively, “Borrower Materials”), Borrower shall be deemed to (x) have
represented that such Borrower Materials contain no MNPI and (y) have authorized
each Lender Party to treat such Borrower Materials as not containing any MNPI;
provided, however, that (i) to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 8.12 and (ii) to the
extent such Borrower Materials contains MNPI, Borrower shall so notify the
Lender Parties. Each Lender Party acknowledges that Borrower may withhold
information otherwise required to be delivered pursuant to any Loan Document to
the extent Borrower believed in good faith that such information constitutes
MNPI, and Borrower shall not be deemed to have failed to comply with any
requirement to deliver such information.

Documents required to be delivered pursuant to clauses (i) and (ii) above may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which Borrower posts such documents, or provides a link
thereto on Borrower’s website on the Internet at the website address listed in
Section 8.02; provided that: (i) if Administrative Agent so requests, Borrower
shall deliver paper copies of such documents to Administrative Agent until a
written request to cease delivering paper copies is given by Administrative
Agent and (ii) Borrower shall notify (which may be by facsimile or electronic
mail) Administrative Agent of the posting of any such documents. For the
avoidance of doubt, Borrower may deliver any documents via facsimile or
electronic mail in accordance with Section 8.02.

(c) Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that Borrower shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; and (ii) all lawful claims
which, if unpaid, would become a Lien on its property.

(d) Inspection Rights. At any reasonable time during normal business hours and
upon reasonable prior notice, from time to time permit any Lender Party or any
agent or representative thereof (in each case, subject to Section 8.12) to
(i) visit and inspect the properties of Borrower and discuss the affairs,
finances, assets and accounts of Borrower with any of Borrower’s officers,
directors or other representatives and (ii) discuss the affairs, finances,
assets and accounts of Borrower with Borrower’s independent certified public
accountants and to examine and make copies of and abstracts from their records
and books of account, all at the expense of Borrower; provided, however, that
after the occurrence of an Event of Default, any Lender Party (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of Borrower at any time during normal business hours
and without advance notice.

 

 

49



--------------------------------------------------------------------------------

(e) Keeping of Books. Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP.

(f) Compliance with Laws. Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Facility and comply with all
other requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(ii) the failure to comply therewith could not reasonably be expected to result
in a Material Adverse Effect.

(g) AML Laws. Carry out its business in compliance with, and direct its
Affiliates (including Issuer) to carry out their businesses to enable Borrower
to comply with, each of the representations and warranties under
Section 4.01(dd).

(h) Separate Corporate Existence. (i) Maintain all accounts separate from the
accounts of any Affiliate (including Issuer) of Borrower, and ensure that the
funds of Borrower will not be diverted to any other Person, nor will such funds
be commingled with the funds of any Affiliate (including Issuer) or any
shareholder of Borrower, (ii) ensure that, to the extent it shares the same
officers, employees, vendors or facilities as any of its partners or Affiliates
(including Issuer), the material expenses related hereto shall be fairly
allocated among such entities, (iii) enter into all material transactions with
any of its Affiliates (including Issuer) only on an arm’s length basis,
(iv) conduct its affairs strictly in accordance with the Constituent Documents
of Borrower, and observe all necessary, appropriate and customary corporate
formalities, including, but not limited to, passing all resolutions or consents
to the extent necessary to authorize actions taken or to be taken, and
maintaining accurate and separate books, records and accounts, including, but
not limited to, payroll and intercompany transaction accounts, and (v) not
assume or guarantee any of the liabilities of its Affiliates (including Issuer)
or any of its shareholders or any Affiliate thereof.

(i) Dividends Received. If the Required Collateral Shares Amount is greater than
zero, cause (x) all dividends, distributions and proceeds received in respect of
the Collateral Shares, whether in cash, securities or other property, to be
promptly deposited into the Collateral Account and applied in accordance with
the Loan Documents and (y) all Underlying Equity owned by the Parent Guarantor
and its Subsidiaries at any time to be promptly deposited into the Collateral
Account.

(j) Further Assurance. Upon the request of Administrative Agent, it shall
execute or deliver any additional agreements, documents and instruments, and
take such further actions as may be reasonably requested by Administrative Agent
from time to time, to assure Administrative Agent is perfected with a first
priority Lien on the Collateral or to carry out the provisions and purposes of
the Loan Documents.

 

 

50



--------------------------------------------------------------------------------

5.02 Negative Covenants . So long as any Lender shall have any Commitment
hereunder, or any Loan or other Obligation hereunder shall remain unpaid or
unsatisfied, Borrower shall not, directly or indirectly:

(a) Additional Debt. Create, incur, assume or suffer to exist any Debt, other
than Debt created under this Agreement.

(b) Liens. Create, incur, assume or suffer to exist any Lien upon any of its
assets except for Permitted Liens or Liens granted pursuant to a Permitted
Transaction.

(c) Restricted Transactions. Enter into any transactions prohibited by
Section 2.15.

(d) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of the property and assets (whether now
owned or hereafter acquired) of Borrower to any Person.

(e) No New Business. Engage in any activity other than (i) holding the
Underlying Equity, and activities incidental thereto or otherwise contemplated
herein, (ii) performing its obligations under the Loan Documents and the
transactions contemplated hereby or thereby and (iii) entering into and
performing its obligations under any transaction constituting a Permitted
Transaction. Borrower will remain principally engaged in the business described
in the Constituent Documents delivered to Administrative Agent prior to the
Second Restatement Date and shall not, directly or indirectly, engage in any
business other than as described in such Constituent Documents.

(f) No Amendment of Constituent Documents, Etc. Consent to any amendment,
supplement or other modification of any of the terms or provisions of its
Constituent Documents that could reasonably be expected to have an adverse
effect on Borrower or Lenders.

(g) Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payments, or incur any obligation to do so other than
(i) so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments to Parent Guarantor or any other
Subsidiary of Parent Guarantor that is a Loan Party and that directly owns
Equity Interests in Borrower or (ii) so long as no Event of Default has occurred
and is continuing or would result therefrom, Restricted Payments of assets and
properties not held as Collateral under the Loan Documents.

(h) Loans and Investments. Lend money or credit or make advances to any Person,
or purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person.

 

 

51



--------------------------------------------------------------------------------

(i) Disposition of Assets. Dispose of any asset, other than as expressly
permitted hereunder or pursuant to a Permitted Transaction.

(j) Transactions with Affiliates. Enter into any transaction with or make any
payment or transfer to any Affiliate (including Issuer) of Borrower, except in
the ordinary course of business and upon fair and reasonable terms no less
favorable to such Person than would be obtained in a comparable arm’s-length
transaction with a Person not an Affiliate of Borrower.

(k) Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

(l) Formation of Subsidiaries. Form, create, organize, incorporate or acquire
any direct Subsidiaries, other than those in existence as of the date hereof and
listed on Schedule II.

(m) ERISA. (i) Establish any new Pension Plan; or (ii) without the approval of
all Lenders, take any action that would cause its underlying assets to
constitute Plan Assets.

(n) Compliance with Margin Regulations. Take any action with respect to the Loan
Documents that would result in a violation of Regulation T, Regulation U, or
Regulation X.

ARTICLE VI.

EVENTS OF DEFAULT

6.01 Events of Default . If any of the following events (“Events of Default”)
shall occur:

(a) Borrower shall fail to pay when due (i) any of the outstanding principal of
any Loan, (ii) the amounts required to be prepaid pursuant to Section 2.05, if
any, (iii) accrued interest on any Loan and such failure continues for three
(3) Business Days, or (iv) other amounts or fees owing pursuant to any of the
Loan Documents and such failure continues for ten (10) days; or

(b) (i) Borrower shall fail to provide Administrative Agent with the reports
required to be delivered under Section 5.01(b) on the date required for such
delivery or (ii) Parent Guarantor shall fail to provide Administrative Agent
with the reports required to be delivered under Section 7(b) of the Guaranty
Agreement on the date required for such delivery; and in each case, such failure
shall continue for five (5) Business Days; or

(c) (i) Borrower shall fail to perform or observe any term, covenant, or
agreement contained in (A) Section 5.01(a), (B) Section 5.02 that is not capable
of being cured, (C) Section 4(b) of the Pledge Agreement that is not capable of
being cured; (D) Section 4(b) of the Pledge Agreement (Other Equity) or Canadian
Pledge

 

 

52

 



--------------------------------------------------------------------------------

Agreement that is not capable of being cured; or (E) Sections 5(a), 5(h), 5(q),
or 5(t) of the Security Agreement or the Canadian Security Agreement that is not
capable of being cured; (ii) any applicable Group Entity shall fail to perform
or observe any term, covenant, or agreement contained in the applicable Group
Entity Acknowledgment; or (iii) any Loan Party party to the Guaranty Agreement
shall fail to perform or observe any term, covenant, or agreement contained in
(x) Section 7(a) of the Guaranty Agreement or (y) Section 8 of the Guaranty
Agreement that is not capable of being cured; or

(d) Any Loan Party shall fail to perform or observe any other term, covenant or
agreement in this Agreement or any other Loan Document (not specified in clauses
(a) to (c) above) to which such Loan Party is a party, and such failure
continues for ten (10) Business Days; or

(e) any representation, warranty, certification or statement of fact made or
deemed made by or on behalf of any Loan Party herein, in any other Loan
Document, or in any document delivered in connection herewith or therewith shall
be incorrect or misleading in any material respect (or in any respect with
respect to any such representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language) when made or
deemed made; or

(f) (i) any provision of any Loan Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; (ii) any Loan Party or any other Person contests in any manner
the validity or enforceability of any provision of any Loan Document; or
(iii) any Loan Party denies that it has any or further liability or obligation
under any Loan Document, or purports to revoke, terminate or rescind any
provision of any Loan Document; or

(g) (i) any Group Entity (other than an Excluded Subsidiary) (A) fails to make
any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Debt (other than Debt owed
hereunder and Debt under Swap Agreements) and the aggregate outstanding
principal amount for or in respect of all such Debts (including undrawn
committed or available amounts and amounts owing to all creditors under any
combined or syndicated credit arrangement) is more than $1,000,000, or (B) fails
to observe or perform any other agreement or condition relating to any such Debt
or contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event,
in the case of clauses (A) and (B), is to cause, or to permit the holder or
holders of such Debt or the beneficiary or beneficiaries of such Guaranty (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such Debt to be
demanded or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Debt to be made, prior to its stated maturity, or such Guaranty to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Agreement an Early Termination Date (as defined
in such Swap Agreement) resulting from (A) any

 

 

53



--------------------------------------------------------------------------------

event of default under such Swap Agreement as to which any Group Entity (other
than an Excluded Subsidiary) is the Defaulting Party (as defined in such Swap
Agreement) or (B) any Termination Event (as so defined) under such Swap
Agreement as to which any Group Entity (other than an Excluded Subsidiary) is an
Affected Party (as so defined) and, in either event, the swap termination value
owed by any Group Entity (other than an Excluded Subsidiary) as a result thereof
under all such Swap Agreements is greater than $1,000,000; or

(h) (i) any Group Entity becomes unable or admits in writing its inability or
fails generally to pay its debts as they become due; (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Group Entity and is not released,
vacated or fully bonded within 60 days after its issue or levy; (iii) any Group
Entity institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors, or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; (iv) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of any Group Entity and the appointment continues
undischarged or unstayed for sixty (60) calendar days; (v) any proceeding under
any Debtor Relief Law relating to any Group Entity or to all or any material
part of its property is instituted without the consent of such Group Entity and
continues undismissed or unstayed for sixty (60) calendar days, or an order for
relief is entered in any such proceeding; or (vi) any Group Entity shall take
any action to authorize any of the actions set forth above in this
Section 6.01(h); or

(i) there is entered against any Group Entity (i) one or more final judgments or
orders for the payment of money in an aggregate amount (as to all such judgments
or orders) exceeding $5,000,000 (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), and
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of ten (10) consecutive days during which a stay
of enforcement of such judgment, by reason of a pending appeal or otherwise, is
not in effect; or (ii) any one or more non-monetary final judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect; or

(j) any Lender Party ceases to have a first priority perfected Lien in any
Collateral or any Loan Party contests in any manner the validity, perfection or
priority of any Lien of any Lender Party in the Collateral; or

(k) (i) a formal investigation that could be expected to result in a material
adverse effect on any Loan Party by any Governmental Authority in connection
with a specific alleged violation or breach of law by any Loan Party has been
publicly announced or becomes known to the public; provided, that for the
avoidance of doubt any requests for information or inquiries by any Governmental
Authority that are not connected with allegations of a specific violation or
breach of law by any Loan Party shall not be covered by this clause (k);
(ii) commencement of an official enforcement

 

 

54



--------------------------------------------------------------------------------

proceeding or filing of criminal or civil charges against any Loan Party by any
Governmental Authority with respect to any violation or breach, by any Loan
Party, of any anti-fraud or fiduciary provisions of federal or state securities
laws applicable to any Loan Party; or (iii) indictment of any principal officer
of any Loan Party, acting in such officer’s capacity as such, for fraud or
violation or breach of securities law, rule or regulation; or

(l) the occurrence of a Change of Control; or

(m) an ERISA Event shall have occurred; that results or would reasonably be
expected to result in a Material Adverse Effect;

then, and in any such event, Administrative Agent shall at the request of, or
may with the consent of, Required Lenders (i) terminate the Commitments and/or
declare the Loans, all accrued interest thereon, all fees and all other accrued
amounts payable under this Agreement and the other Loan Documents to be
forthwith due and payable, whereupon the Loans, all such interest and fees and
all such other amounts hereunder and under the Loan Documents shall become and
be forthwith due and payable, without presentment, demand, protest or notice of
any kind, all of which are hereby expressly waived by Borrower; provided,
however, that upon the occurrence of any event in Section 6.01(h), the
Commitments shall be automatically be terminated and the Loans, all accrued
interest and all accrued other amounts payable, including fees, under this
Agreement and under the other Loan Documents shall automatically become and be
due and payable, without presentment, demand, protest or any notice of any kind,
all of which are hereby expressly waived by Borrower; and (ii) exercise any
other rights and remedies under any Loan Document, at law or in equity. Borrower
will be responsible for any decrease in the value of the Collateral occurring
prior to liquidation.

 

 

55



--------------------------------------------------------------------------------

ARTICLE VII.

ADMINISTRATIVE AGENT

7.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Credit Suisse AG, Cayman Islands Branch to act on its behalf as Administrative
Agent hereunder and under the other Loan Documents and authorizes Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to Administrative Agent by the terms hereof or thereof, together with
such actions and powers as are reasonably incidental thereto. In performing its
functions and duties hereunder, Administrative Agent shall act solely as an
agent of Lenders and does not assume and shall not be deemed to have assumed any
obligation towards or relationship of agency or trust with or for Borrower. Upon
request of Administrative Agent, each Lender agrees to promptly provide
Administrative Agent with such information related to a Collateral Account or
any Collateral subject to the control of such Lender. The provisions of this
Article are solely for the benefit of the Lender Parties, and no Loan Party
shall have rights as a third party beneficiary of any of such provisions.

7.02 Rights as a Lender. If the Person serving as Administrative Agent hereunder
also acts as a Lender hereunder, it shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not Administrative Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as Administrative Agent hereunder in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with Borrower or other Affiliate (including
Issuer) thereof as if such Person were not Administrative Agent hereunder and
without any duty to account therefor to Lenders.

7.03 Exculpatory Provisions.

(a) Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, Administrative Agent:

(i) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(ii) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that Administrative Agent is
required to exercise, provided that Administrative Agent shall not be required
to take any action that, in its opinion or the opinion of its counsel, may
expose Administrative Agent to liability or that is contrary to any Loan
Document or applicable Law; or

 

 

56



--------------------------------------------------------------------------------

(iii) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Borrower or any of its Affiliates
(including Issuer) that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.

Neither Administrative Agent nor any of its Related Parties shall be liable for
any action taken or not taken by it (i) with the consent or at the request of
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 8.01 and 6.01) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a final, nonappealable judgment of a court of competent
jurisdiction. Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice describing such
Default or Event of Default is given to Administrative Agent by Borrower or a
Lender.

Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms, conditions, or provisions set forth
herein or in any of the other Loan Documents, or as to the use of the proceeds
of the Loans, or as to the existence or possible existence of any Default or
Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to Administrative Agent.

7.04 Reliance by Administrative Agents. Administrative Agent shall be entitled
to rely upon, shall be fully protected in relying on and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including but not limited to
any notice or certificate provided under Section 2.16 of this Agreement)
including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Administrative Agent also may rely
upon any statement made to it orally or by telephone and believed by it to have
been made by the proper Person, and shall not incur any liability for relying
thereon. In determining compliance with any condition hereunder to the making of
a Loan, which by its terms must be fulfilled to the satisfaction of a Lender,
Administrative Agent may presume that such condition is satisfactory to such
Lender unless Administrative Agent shall have received notice to the contrary
from such Lender prior to the making of such Loan. Administrative Agent may
consult with legal counsel (who may be counsel for Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

 

57



--------------------------------------------------------------------------------

7.05 Delegation of Duties. Administrative Agent, without consent of or notice to
any party hereto, may perform any and all of its duties and exercise its rights
and powers hereunder or under any other Loan Document by or through any one or
more agents, sub-agents, affiliates or employees appointed by Administrative
Agent. Administrative Agent and any such agents, sub-agent, affiliates or
employees may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such agents, sub-agents,
affiliates or employees and to the Related Parties of Administrative Agent and
any such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

7.06 Resignation of Administrative Agent. Administrative Agent may at any time
give notice of its resignation to Lenders and Borrower. Upon receipt of any such
notice of resignation, Required Lenders shall have the right, in consultation
with (and so long as no Default or Event of Default then exists, with approval
of) Borrower, to appoint a successor Administrative Agent. If no such successor
shall have been so appointed by Required Lenders or an appointed successor does
not accept such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of Lenders, appoint a successor
Administrative Agent, provided that if Administrative Agent shall notify
Borrower and Lenders that no Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (a) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that if any
Collateral is then held by Administrative Agent on behalf of Lenders under any
of the Loan Documents, the retiring Administrative Agent shall continue to hold
such Collateral until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through Administrative Agent shall instead be made by or to
each Lender directly, until such time as Required Lenders appoint a successor
Administrative Agent as provided for above in this Section, and the retiring
Administrative Agent shall take such actions as may be necessary or appropriate
to transfer all Collateral held by it to the successor Administrative Agent.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article VII and
Section 8.04 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring Administrative Agent was acting as Administrative Agent.

7.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon Administrative
Agent or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, performed its own
analysis and made its own decision (credit, legal and otherwise) to enter into
this Agreement, any other Loan Document or any related

 

 

58



--------------------------------------------------------------------------------

agreement or any document furnished hereunder or thereunder. Each Lender also
acknowledges that it will, independently and without reliance upon
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to perform its own analysis and make its own decisions
(credit, legal and otherwise) in taking or not taking action under or based upon
this Agreement, any other Loan Document or any related agreement or any document
furnished hereunder or thereunder.

7.08 No Other Duties. Anything herein to the contrary notwithstanding,
Administrative Agent shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as
Administrative Agent hereunder or thereunder.

7.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to Borrower, Administrative Agent (irrespective of whether the
principal of any Loans shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other obligations that are
owing and unpaid to Administrative Agent or any other Lender Parties under the
Loan Documents and to file such other documents as may be necessary or advisable
in order to have the claims of the Lender Parties and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lender Parties and Administrative Agent and their respective
agents and counsel and all other amounts due Lender Parties and Administrative
Agent under the Loan Documents) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to Administrative Agent and, in the
event that Administrative Agent shall consent to the making of such payments
directly to Lender Parties, to pay to Administrative Agent any amount due
Administrative Agent under the Loan Documents.

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender Party any
plan of reorganization, arrangement, adjustment or composition affecting the
obligations owed by Borrower hereunder or the rights of any Lender Party or to
authorize Administrative Agent to vote in respect of the claim of any Lender
Party in any such proceeding.

 

 

59



--------------------------------------------------------------------------------

ARTICLE VIII.

MISCELLANEOUS

8.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing and signed by Required Lenders,
the applicable Lender Party and the applicable Loan Party, and acknowledged by
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

(a) waive any condition set forth in Article III without the written consent of
each Lender;

(b) extend or increase the Commitment of any Lender without the written consent
of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
provided, however, that only the consent of Required Lenders shall be necessary
to adjust the Default Rate or to waive any obligation of Borrower to pay
interest at such rate;

(e) change Section 2.14 without the written consent of each Lender;

(f) change any provision of this Section or the definition of “Required Lenders”
or any other provision hereof specifying the number or percentage of Lenders
required to amend, waive or otherwise modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or

(g) release a substantial portion of the Collateral or release any Guarantor
from the Guaranty without the written consent of each Lender, except as
permitted herein;

and, provided further, that no amendment, waiver or consent shall, unless in
writing and signed by Administrative Agent in addition to Lenders required
above, affect the rights or duties of Administrative Agent under this Agreement
or any other Loan Document.

 

 

60



--------------------------------------------------------------------------------

8.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower or any other Loan Party, to:

Rentech Nitrogen Holdings, Inc.

10877 Wilshire Blvd., 10th Floor

Los Angeles CA 90024

Attention: Jeffrey Spain

Telephone: 310-571-9800

Fax: 310-208-7165

(ii) if to Administrative Agent, to:

Credit Suisse AG, Cayman Islands Branch

Eleven Madison Avenue, 6th Floor

New York, NY 10010

Attention: Agency Manager

Phone: 919-994-6369

Fax: 212-322-2291

Email: agency.loanops@credit-suisse.com

(iii) if to Lenders, to the address of each Lender specified on Schedule I, with
copies to:

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Fax No.: (646) 455-4124 and (646) 455-4138

E-mail: marisa.beeney@gsocap.com and

patrick.fleury@gsocap.com

Attention: Marisa Beeney and Patrick Fleury

Vinson & Elkins LLP

666 Fifth Avenue, 26th Floor

New York, NY 10103-0040

Attention: Michael J. Swidler

Phone: 212-237-0020

Email: mswidler@velaw.com

 

 

61



--------------------------------------------------------------------------------

(iv) if to any other Lender, to it at its address (or telecopier number) set
forth in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Subsection (b) below, shall be effective as provided in such
Subsection (b).

(b) Electronic Communications. Notices and other communications to Lenders
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by
Administrative Agent. Administrative Agent or Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Each of the Loan Parties and Administrative Agent
may change its address, telecopier or telephone number for notices and other
communications hereunder by notice to the other parties hereto. Each Lender may
change its address, telecopier or telephone number for notices and other
communications hereunder by notice to Borrower and Administrative Agent. In
addition, each Lender agrees to notify Administrative Agent from time to time to
ensure that Administrative Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

 

62



--------------------------------------------------------------------------------

(d) Reliance by Lender Parties. The Lender Parties shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. Borrower shall indemnify Administrative Agent, each other
Lender Party and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of Borrower. All telephonic notices to
and other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

8.03 No Waiver; Remedies. No failure on the part of any Lender Party to
exercise, and no delay in exercising, any right hereunder or under any other
Loan Document shall operate as a waiver thereof nor shall the single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by Law. No notice to or demand on Borrower in
any case shall entitle Borrower to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of any
Lender Party to any other or further action in any circumstances without notice
or demand.

8.04 Costs and Expenses; Indemnification; Damage Waiver.

(a) Costs and Expenses. Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by any Lender Party and their Affiliates (including the
reasonable fees, charges and disbursements of one counsel to Administrative
Agent and one counsel to the other Lender Parties (and, if reasonably necessary,
one local counsel to Administrative Agent and one local counsel to the other
Lender Parties, in any relevant material jurisdiction) in connection with the
preparation, negotiation, execution, and delivery of this Agreement and the
other Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated)), (ii) all reasonable out-of-pocket expenses
incurred by Administrative Agent, any Lender Party and their respective
Affiliates after the First Restatement Date (including the reasonable fees,
charges and disbursements of counsel) in connection with the administration of
this Agreement and the other Loan Documents and the preparation, negotiation,
execution, delivery of any amendments, modifications or waivers of the
provisions hereof or thereof, and (iii) all out-of-pocket expenses incurred by
Administrative Agent or any other Lender Party (including the fees, charges and
disbursements of any counsel for Administrative Agent and any Lender Party), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

(b) Indemnification by Loan Parties. Each Loan Party shall jointly and severally
indemnify Administrative Agent (and any sub-agent thereof), each other Lender
Party and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all

 

 

63



--------------------------------------------------------------------------------

losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of one counsel to Administrative Agent and its Related
Parties and one counsel for the other Indemnitees (and, if reasonably necessary,
one local counsel to Administrative Agent and its Related Parties and one local
counsel to the other Indemnitees, in any relevant material jurisdiction))
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by Borrower or any Related Party of Borrower arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, the BMO
Intercreditor Agreement, any account control agreement required in connection
with this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or the administration of this
Agreement, the BMO Intercreditor Agreement, any account control agreement
required in connection with this Agreement, and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom, or (iii) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower or any Related Party of
Borrower, and regardless of whether any Indemnitee is a party thereto, provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted primarily from the gross negligence or willful
misconduct of such Indemnitee. This Section 8.04(b) shall not apply with respect
to Taxes other than any Taxes that represent losses, claims, damages, etc.
arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that any Loan Party for any reason
fails to indefeasibly pay any amount required under Subsection (a) or (b) of
this Section to be paid by it to Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to Administrative Agent (or any such sub-agent) or such Related Party, as
the case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against Administrative Agent (or any such sub-agent) in its capacity as
such, or against any Related Party of any of the foregoing acting for
Administrative Agent (or any such sub-agent) in connection with such capacity.
The obligations of Lenders under this Subsection (c) are subject to the
provisions of Section 2.12(c).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in

 

 

64



--------------------------------------------------------------------------------

Subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable not later than
ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation or
replacement of Administrative Agent, the replacement of any Lender, the
termination of the Facility and the repayment, satisfaction or discharge of all
the other Obligations.

8.05 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Administrative Agent or any other Lender Party, or
Administrative Agent or any other Lender Party exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent or such Lender Party in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then (a) to the extent of such recovery, the obligation
or part thereof originally intended to be satisfied shall be revived and
continued in full force and effect as if such payment had not been made or such
setoff had not occurred, and (b) each Lender severally agrees to pay to
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by Administrative Agent, plus interest
thereon from the date of such demand to the date such payment is made at a rate
per annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under clause (b) of the preceding sentence shall
survive the resignation or replacement of Administrative Agent, the payment in
full of the Obligations and the termination of this Agreement.

8.06 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of
Administrative Agent and each Lender. Any Lender may, with the prior written
consent of Administrative Agent and Borrower (such consent not to be
unreasonably withheld or delayed), assign to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) all or a
portion of its rights and obligations under this Agreement (including, but not
limited to, all or a portion of its Commitments or its Loans); provided,
however, that (i) no consent from Administrative Agent or Borrower shall be
required if a Lender assigns all or any portion of its obligations to any other
Lender, Administrative Agent or any Affiliate thereof, and (ii) no consent from
Borrower shall be required if an Event of Default shall have occurred and is
continuing; provided further that Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by

 

 

65



--------------------------------------------------------------------------------

written notice to Administrative Agent within ten (10) Business Days after
having received notice thereof. The parties to each such assignment shall
execute and deliver to Administrative Agent for its acceptance an Assignment and
Assumption, whereupon such assignee, to the extent of the assigned interest,
shall be a “Lender” hereunder. The assignee, if it shall not be a Lender, shall
deliver to Administrative Agent an administrative questionnaire (in which the
assignee shall designate one or more credit contacts to whom all syndicate-level
information will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws) and all applicable tax forms.
Notwithstanding the foregoing, Administrative Agent may withhold its consent to
an assignment if Administrative Agent does not approve the proposed assignee.

(b) Except in the case of an assignment to a Lender or an Affiliate of any
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement or if an Event of Default shall have occurred hereunder, the
Commitments or Loans of the assigning Lender being assigned to such assignee
pursuant to such assignment (determined as of the date of the Assignment and
Assumption with respect to such assignment) shall in no event be less than
$5,000,000 and shall be in an integral multiple of $1,000,000, unless
Administrative Agent otherwise consents.

(c) Subject to acceptance and recording thereof by Administrative Agent, from
and after the effective date specified in each Assignment and Assumption, the
assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of
Sections 2.07, 2.08, 2.10, and 8.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (f) of this Section.

(d) Upon its receipt of a duly completed Assignment and Assumption executed by
an assignor and an assignee, an administrative questionnaire completed in
respect of the assignee (unless the assignee shall already be a Lender
hereunder), the written consent of Administrative Agent (if required) and
Borrower (if required) to such assignment and any applicable tax forms,
Administrative Agent shall accept such Assignment and Assumption and promptly
record the information contained therein in the Register. No assignment by a
Lender shall be effective unless it has been recorded in the Register as
provided in this subsection (d).

 

 

66



--------------------------------------------------------------------------------

(e) Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of each Lender, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and Borrower, Administrative Agent and Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.

(f) Any Lender may at any time, without the consent of, or notice to, Borrower
or Administrative Agent, sell participations to any Person (other than a natural
person or Borrower or any of Borrower’s Affiliates (including Issuer)) (each, a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment or the Loans owing
to it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) Borrower,
Administrative Agent, and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 8.01 that affects such Participant. Subject to Subsection (g) of this
Section, Borrower agrees that each Participant shall be entitled to the benefits
of Sections 2.07, 2.08 and 2.10 to the same extent as if it were a Lender and
had acquired its interest by assignment pursuant to this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 8.14 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.14 as though it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
an agent of Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States

 

 

67



--------------------------------------------------------------------------------

Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, Administrative Agent (in its capacity as
administrative agent) shall have no responsibility for maintaining a Participant
Register.

(g) A Participant shall not be entitled to receive any greater payment under
Sections 2.07 and 2.08 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant. A
Participant shall not be entitled to the benefits of Section 2.08 unless such
Participant agrees, for the benefit of Borrower, to comply with Section 2.08(e)
as though it were a Lender (it being understood that the documentation required
under Section 2.08(e) shall be delivered to the participating Lender).

(h) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 8.06 and subject
to the provisions of Section 8.12, disclose to the assignee or participant or
proposed assignee or participant any information relating to Borrower or any of
its Affiliates (including Issuer) furnished to such Lender by or on behalf of
Borrower.

(i) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

8.07 Governing Law; Submission to Jurisdiction.

(a) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York, without giving effect to its
conflict of laws provisions other than Section 5-1401 of the New York General
Obligations Law.

(b) Submission to Jurisdiction. Borrower irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
United States District Court of the Southern District of the State of New York,
and all appropriate appellate courts or, if jurisdiction in such court is
lacking, any New York State court of competent jurisdiction sitting in New York
County (and all appropriate appellate courts), in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other

 

 

68



--------------------------------------------------------------------------------

manner provided by law. Nothing in this Agreement or in any other Loan Document
shall affect any right that Administrative Agent or any Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against Borrower or the properties of either such party in the
courts of any jurisdiction.

(c) Waiver of Venue. Borrower irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Law, any objection that it may now or
hereafter have to the laying of venue of any action or proceeding arising out of
or relating to this Agreement or any other Loan Document in any court referred
to in Subsection (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable Law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(d) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 8.02(a). Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable Law.

(e) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.07(e).

8.08 Severability. In case any provision in this Agreement or any other Loan
Document shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Agreement or such other Loan Document,
as the case may be, and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

8.09 Counterparts; Integration; Effectiveness; Electronic Execution; Securities
Contract.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate

 

 

69



--------------------------------------------------------------------------------

letter agreements with respect to fees payable to Administrative Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 3.01, this Agreement shall become effective when it shall have been
executed by Administrative Agent and when Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopier shall be effective as delivery of
a manually executed counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

8.10 Survival of Representations. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by Administrative Agent and each other Lender
Party, regardless of any investigation made by Administrative Agent or any other
Lender Party or on their behalf and notwithstanding that Administrative Agent or
any other Lender Party may have had notice or knowledge of any Default or Event
of Default at the time of making any Loan, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

8.11 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If Administrative Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to Borrower. In determining whether the interest
contracted for, charged, or received by Administrative Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

8.12 Confidentiality. Administrative Agent and each Lender Party that becomes
party to this Agreement after the Original Closing Date (other than any
Affiliate of a Lender party to this Agreement on the Original Closing Date (each
an “Original Lender”)), agrees to

 

 

70



--------------------------------------------------------------------------------

maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its Related Parties
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential); (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of, or any prospective assignee of, any of its rights and obligations under this
Agreement, or (ii) any actual or prospective party (or its Related Parties) to
any swap, derivative or other transaction under which payments are to be made by
reference to Borrower and its obligations, this Agreement or payments hereunder;
(g) on a confidential basis to (i) any rating agency in connection with rating
Borrower or its Subsidiaries or the Loans, (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Facility or (iii) any administration, management or
settlement service providers; (h) with the consent of Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to Administrative Agent or
any of its Affiliates on a nonconfidential basis from a source other than
Borrower.

For purposes of this Section, “Information” means all information received from
any Loan Party or any of their respective Subsidiaries relating to any Loan
Party or any of their respective Subsidiaries or any of their respective
businesses, other than any such information that is available to any Lender
Party on a nonconfidential basis prior to disclosure by any Loan Party or any of
their respective Subsidiaries; provided that, in the case of information
received from any Loan Party or any of their respective Subsidiaries after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

8.13 No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
Borrower acknowledges and agrees that: (a)(i) the services regarding this
Agreement provided by Administrative Agent and the other Lender Parties are
arm’s-length commercial transactions between Borrower and its Affiliates
(including Issuer), on the one hand, and Administrative Agent, the other Lender
Parties and their respective Affiliates, on the other hand, (ii) Borrower has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (iii) Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (b)(i) Administrative Agent
and each other Lender Party is and has been acting solely as a principal and,
except as

 

 

71



--------------------------------------------------------------------------------

expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for Borrower or any of its
Affiliates (including Issuer), or any other Person and (ii) Administrative Agent
and the other Lender Parties have no obligation to Borrower or any of its
Affiliates (including Issuer) with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (c) Administrative Agent, the other Lender Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower and its Affiliates
(including Issuer), and Administrative Agent and the other Lender Parties have
no obligations to disclose any of such interests to Borrower or any of its
Affiliates (including Issuer). To the fullest extent permitted by law, Borrower
hereby waives and releases any claims that it may have against Administrative
Agent, any other Lender Party and their respective Affiliates with respect to
any breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

8.14 Right of Setoff. If an Event of Default shall have occurred and be
continuing, Administrative Agent and each other Lender Party, and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held, and other obligations (in whatever currency) at any
time owing, by Administrative Agent or any Lender Party or any such Affiliate,
to or for the credit or the account of Borrower against any and all of the
obligations of Borrower now or hereafter existing under this Agreement or any
other Loan Document to such Administrative Agent or Lender Party or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of Borrower may be contingent or unmatured or are owed to a
branch, office or Affiliate of Administrative Agent or any Lender Party
different from the branch, office or Affiliate holding such deposit or obligated
on such indebtedness. The rights of each Lender Party and its Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender Party or its Affiliates may have. Each Lender
Party agrees to notify Borrower and Administrative Agent promptly after any such
setoff and application; provided that the failure to give such notice shall not
affect the validity of such setoff and application.

8.15 Headings Descriptive. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

8.16 USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Patriot Act”), it is required to obtain, verify and record information
that identifies Borrower, which information includes the name and address of
Borrower and other information that will allow such Lender Party or
Administrative Agent, as applicable, to identify Borrower in accordance with the
Act. Borrower agrees to promptly provide any Lender Party or Administrative
Agent with all of the information requested by such Person to the extent such
Person deems such information reasonably necessary to identify Borrower in
accordance with the Act.

 

 

72



--------------------------------------------------------------------------------

8.17 Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

8.18 Amendment and Restatement. This Agreement amends and restates the Existing
Restated Credit Agreement. All indebtedness, obligations and Liens created by
the Existing Restated Credit Agreement and the other Loan Documents referred to
therein that remain outstanding on the Second Restatement Date remain
outstanding and in effect and are continued by this Agreement and the other Loan
Documents with such modifications as are set forth herein and therein. The
parties agree that the “Issuer Acknowledgment” referred to in the Existing
Restated Credit Agreement shall have no further force or effect on and after the
Second Restatement Date.

[END OF TEXT]

 

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers or representatives thereunto
duly authorized, as of the date first above written.

 

BORROWER:

RENTECH NITROGEN HOLDINGS, INC.,

as Borrower

By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Special Situations Master Fund LP. By: GSO Capital Partners LP, its
investment advisor By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Palmetto Opportunistic Investment Partners LP By: GSO Capital
Partners LP, as Investment Manager By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Credit-A Partners LP By: GSO Capital Partners LP, its Investment
Manager By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: Steamboat Credit Opportunities Master Fund LP By: GSO Capital Partners
LP, its Investment Manager By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Coastline Credit Partners LP By: GSO Capital Partners LP, its
Investment Manager By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Cactus Credit Opportunities Fund LP By: GSO Cactus Credit
Opportunities Associates LLC, its general partner By:  

 

Name:  

 

Title:  

 

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDER: GSO Aiguille des Grands Montets Fund II LP By: GSO Capital Partners LP
as Attorney-in-Fact By:  

 

Name:  

 

Title:   Authorized Signatory

[Additional signature pages follow]

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent By  

 

Name:  

 

Title:  

 

By  

 

Name:  

 

Title:  

 

 

 

Signature Page to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE I

LENDER INFORMATION5

 

Lender

   Tranche B Loans6      Ratable Share  

GSO Special Situations Master Fund LP

   $ 23,785,785.00         52.8573 % 

GSO Palmetto Opportunistic Investment Partners LP

   $ 3,000,015.00         6.6667 % 

GSO Credit-A Partners LP

   $ 6,290,325.00         13.9785 % 

Steamboat Credit Opportunities Master Fund LP

   $ 1,498,410.00         3.3298 % 

GSO Coastline Credit Partners LP

   $ 1,499,490.00         3.3322 % 

GSO Cactus Credit Opportunities Fund LP

   $ 3,856,995.00         8.5711 % 

GSO Aiguille des Grands Montets Fund II LP

   $ 5,068,980.00         11.2644 % 

Aggregate Loans

   $ 45,000,000         100 % 

 

5  Update names

6  Amounts subject to adjustment to reflect the aggregate principal amount of
Tranche B Loans outstanding on the Second Restatement Date (after giving effect
to the operation of Section 2.01(a)).

 

 

Schedule I to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

The Lending Office for each lender is c/o GSO Capital Partners LP, 345 Park
Avenue, 31st Floor, New York, NY 10154

Lender Notice Addresses:

 

GSO Special Situations Master Fund LP   

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact: Isabelle Pradel/Alice Taormina

Phone: (212) 503-2149/2148

Fax for Notices: (214) 459-9588

Email for Notices: 12144599588@tls.ldsprod.com and

caag.administration@bnymellon.com

GSO Palmetto

Opportunistic Investment Partners LP

  

GSO Palmetto Opportunistic Investment Partners LP

Alice Taormina

345 Park Avenue, 31st Floor

New York, NY 10154

Phone: (212) 503-2148

Fax: (212) 503-6961

Email: alice.taormina@gsocap.com

Fax number: 1-972-996-7811

Email: 19729967811@tls.ldsprod.com

GSO Credit-A Partners LP   

GSO Credit-A Partners LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

Fax for Notices: (214) 919-0506

Email for Notices: 12149190506@TLS.LDSPROD.com

Steamboat Credit Opportunities Master Fund LP   

Steamboat Credit Opportunities Master Fund LP

c/o Bank of New York

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Scott Dubicki

Email: scott.dubicki@bnymellon.com

Phone: 713-483-6780

Fax: 12144313658

Email for notices: 12144313658@tls.ldsprod.com

 

 

Schedule I to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

GSO Coastline Credit Partners LP   

GSO Coastline Credit Partners LP

c/o Bank of New York

601 Travis Street, 16th Floor

Houston, Texas 77002

Attn: Brooke Sample

Email: brooke.sample@bnymellon.com

Phone: 713-483-6839

Fax: 12144313657

Email for notices: 12144313657@tls.ldsprod.com

GSO Cactus Credit Opportunities Fund LP   

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Contact (loans only): Sal Aloia

Phone: 212-503- 6982

Fax for Notices: 646-455-4120

Email for Notices: sal.aloia@gsocap.com

GSO Aiguille des Grands Montets Fund II LP   

GSO Aiguille des Grands Montets Fund II LP

c/o GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Attn: Alice Taormina/Isabelle Pradel

Phone: (212) 503-2148/2149

Email address for notices:

GSOAiguilledesGrandsMontetsFundIILP@tls.ldsprod.com

 

 

Schedule I to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

SCHEDULE II‡‡

SUBSIDIARIES OF BORROWER

[Rentech Nitrogen Pasadena Holdings, LLC

Rentech Nitrogen Pasadena, LLC

SpinCo (as defined in the Merger Agreement)

SpinCo GP (as defined in the Merger Agreement)]

 

‡‡  To be included only if the spin-off transaction contemplated by Section 6.22
of the Merger Agreement has occurred prior to the Second Restatement Date.

 

 

Schedule II to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF AMENDED AND RESTATED GUARANTY AGREEMENT

 

 

Exhibit A to Second Amended and Restated Term Loan Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Second Amended and Restated Term Loan Credit
Agreement identified below (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the Facility and (ii) to the extent
permitted to be assigned under applicable Law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor. Assignor hereby agrees, with
respect to any claim, suit, cause of action and any other right of the Assignor
referenced in clause (ii) above that cannot be assigned under applicable law, to
enforce such claim, suit, cause of action and/ or other right, as the case may
be, on behalf of at the request and expense of, Assignee.

 

1.    Assignor:   

 

   2.    Assignee:   

 

   3.    Borrower:    Rentech Nitrogen Holdings, Inc.   

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-1



--------------------------------------------------------------------------------

4.    Administrative Agent:   

Credit Suisse AG, Cayman Islands Branch, as Administrative

Agent under the Credit Agreement.

5.    Credit Agreement:    The Second Amended and Restated Term Loan Credit
Agreement dated as of [            ], 2016 among Rentech Nitrogen Holdings,
Inc., Lenders parties thereto, and Credit Suisse AG, Cayman Islands Branch, as
administrative agent. 6.    Assigned Interest:   

 

Aggregate Amount of

Commitment/Loans

for all Lenders

   Amount of
Commitment/Loans
Assigned8      Percentage Assigned
of
Commitment/Loans9      CUSIP Number

$

   $           %      

$

   $           %      

$

   $           %      

 

[7.    Trade Date:                             ]10

[Page break]

 

8  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-2



--------------------------------------------------------------------------------

Effective Date:             , 20            [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:       Name:   Title

 

ASSIGNEE

[NAME OF ASSIGNEE]

By:       Name:   Title:

Consented to and Accepted:

 

Credit Suisse AG, Cayman Islands Branch,

as Administrative Agent

By:       Name:   Title

Consented to and Accepted:

 

Rentech Nitrogen Holdings, Inc., as

Borrower

By:       Name:   Title

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-3



--------------------------------------------------------------------------------

ANNEX 1 to Assignment and Assumption Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Borrower, any of its Subsidiaries or Affiliates (including Issuer) or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by Borrower, any of its Subsidiaries or Affiliates (including Issuer)
or any other Person of any of their respective obligations under any Loan
Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements to be an assignee under Section 8.06(a) of the Credit Agreement
(subject to such consents, if any, as may be required under Section 8.06(a) of
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it has received a copy of the Loan Documents, together with
copies of the most recent financial statements delivered pursuant to
Section 5.01 of the Credit Agreement, and such other reports, documents and
information as it has deemed appropriate to perform its own analysis and to make
its own decision (credit, legal or otherwise) to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by the Assignee; and
(b) agrees that (i) it will, independently and without reliance on
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
perform its own analysis and to make its own decisions (credit, legal or
otherwise) in taking or not taking action under the Loan Documents, and (ii) it
will perform in accordance with their terms all of the obligations that by the
terms of the Loan Documents are required to be performed by it as a Lender.
Without limiting the foregoing, Assignee acknowledges that it has conducted to
its satisfaction, its own independent investigation of the condition, operations
and business of Borrower and, in making its

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-4



--------------------------------------------------------------------------------

determination to proceed with the transactions contemplated by the Assignment
and Assumption, Assignee has relied on the results of its own independent
investigation. In connection therewith, Assignee is not relying on any documents
provided to it by Assignor (including any document created or generated by
Assignor for its purposes), other than the Loan Documents.

Assignee will not, without the prior written consent of Assignor, disclose any
confidential information with respect to Assignor furnished to it under this
Agreement or otherwise, except as may be required to comply with any applicable
law or the request of any regulatory body (including, but not limited to, any
self-regulatory organization) having jurisdiction over Assignee or pursuant to
legal process or otherwise as required in connection with litigation (and
Assignee agrees that it will, to the extent reasonably practicable and if
permitted by applicable law, give Assignor prior notice of such disclosure
reasonably sufficient to permit Assignor to contest such disclosure).

2. Payments. From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts that
have accrued to but excluding the Effective Date and to the Assignee for amounts
that have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York without
giving effect to its conflict of laws provisions other than Section 5-1401 of
the New York General Obligations Law.

 

 

Exhibit B to Second Amended and Restated Term Loan Credit Agreement

E-5



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of [            ], 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Rentech
Nitrogen Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code, (iii) it is
not a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (iv) it is not a
controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished Administrative Agent and Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form). By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform Borrower and
Administrative Agent, and (2) the undersigned shall have at all times furnished
Borrower and Administrative Agent with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:       Name:   Title:

Date:                     , 20[    ]

 

 

 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-1



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of [            ], 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Rentech
Nitrogen Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Internal
Revenue Code, (iii) it is not a ten percent shareholder of Borrower within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code, and (iv) it is not
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or applicable successor form). By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender in writing, and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title:

Date:                     , 20[    ]

 

 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-2



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of [            ], 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Rentech
Nitrogen Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Internal Revenue
Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of Borrower within the meaning of Section 871(h)(3)(B) of the
Internal Revenue Code and (v) none of its direct or indirect partners/members is
a controlled foreign corporation related to Borrower as described in
Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form) or (ii) an IRS Form
W-8IMY accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
applicable successor form) from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:

      Name:   Title:

Date:                     , 20[    ]

 

 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-3



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Second Amended and Restated Term Loan Credit
Agreement dated as of [            ], 2016 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Rentech
Nitrogen Holdings, Inc., as Borrower, Credit Suisse AG, Cayman Islands Branch,
as Administrative Agent and each Lender from time to time party thereto.

Pursuant to the provisions of Section 2.08 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code, (iv) none of its direct or indirect partners/members
is a ten percent shareholder of Borrower within the meaning of
Section 871(h)(3)(B) of the Internal Revenue Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to
Borrower as described in Section 881(c)(3)(C) of the Internal Revenue Code.

The undersigned has furnished Administrative Agent and Borrower with IRS Form
W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or applicable successor form)
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or applicable successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform Borrower and Administrative Agent, and (2) the undersigned shall have
at all times furnished Borrower and Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:

      Name:   Title:

Date:                     , 20[    ]

 

 

Exhibit C to Second Amended and Restated Term Loan Credit Agreement

G-4



--------------------------------------------------------------------------------

EXHIBIT B

Form of Second Amended and Restated Guaranty



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED

GUARANTY AGREEMENT

This SECOND AMENDED AND RESTATED GUARANTY AGREEMENT (as such may be amended,
amended and restated, modified, supplemented or restated from time to time, this
“Guaranty”) is dated as of [                    ] by RENTECH, INC., a Colorado
corporation (“Parent Guarantor”), each Person that is a signatory hereto as a
Subsidiary Guarantor (collectively, the “Subsidiary Guarantors” and, together
with Parent Guarantor and each Additional Guarantor (as hereinafter defined)
added hereto as a Guarantor pursuant to Section 27, the “Guarantors” and each a
“Guarantor”) in favor of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as
administrative agent (“Administrative Agent”) for the benefit of the Lender
Parties (as defined in the Credit Agreement referenced below).

Reference is made to the Amended and Restated Term Loan Credit Agreement, dated
as of February 12, 2015, by and among Rentech Nitrogen Holdings, Inc.
(“Borrower”), the lenders from time to time party thereto and Administrative
Agent (as amended prior to the date hereof, the “Existing Restated Credit
Agreement”), pursuant to which the Lender Parties made loans to Borrower.

Borrower, Lenders and Administrative Agent have agreed to amend and restate the
Existing Restated Credit Agreement pursuant to the Second Amended and Restated
Term Loan Credit Agreement of even date herewith, by and among Borrower, Lenders
and Administrative Agent (as such may be amended, amended and restated,
modified, supplemented or restated from time to time, the “Credit Agreement”),
which will evidence the loans made by the Lender Parties prior to the date
hereof. Capitalized terms used but not defined herein shall have the meanings
(i) specified in Section 36 hereof or (ii) specified in the Credit Agreement,
and the principles of construction contained in Section 1.04 of the Credit
Agreement shall apply herein as if set forth herein.

The Guarantors are party to that certain Amended and Restated Guaranty
Agreement, dated as of February 12, 2015, by Parent Guarantor and the other
Guarantors in favor of the Administrative Agent for the benefit of the Lender
Parties (as amended prior to the date hereof, the “Existing Restated Guaranty”).

As a condition to the amendment and restatement of the Credit Agreement, the
Guarantors have agreed to execute this Guaranty in favor of Administrative Agent
and amend and restate the Existing Restated Guaranty, as herein provided.

Borrower and each Subsidiary Guarantor are direct or indirect subsidiaries of
Parent Guarantor, and Parent Guarantor and each Subsidiary Guarantor will
benefit, directly or indirectly from the financial accommodations provided by
the Lender Parties to Borrower.

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to Borrower by Lender Parties pursuant to the
Credit Agreement and the other Loan Documents, each Guarantor hereby furnishes
its guaranty of the Guaranteed Obligations (as hereinafter defined) in favor of
Administrative Agent, for itself and for the benefit of the Lender Parties, as
follows:



--------------------------------------------------------------------------------

1. Guaranty. Each Guarantor jointly and severally hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all existing and future indebtedness and
liabilities of every kind, nature and character, direct or indirect, absolute or
contingent, liquidated or unliquidated, voluntary or involuntary and whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of Borrower to the Lender Parties under the Credit Agreement and the
other Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lender Parties in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against Borrower
or any Guarantor under the Bankruptcy Code (Title 11, United States Code), any
successor statute or any other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization or similar debtor relief laws of the
United States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally (collectively, “Debtor Relief
Laws”), and including interest that accrues after the commencement by or against
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). Administrative Agent’s books and records showing the
amount of the Guaranteed Obligations shall, absent manifest error, be admissible
in evidence in any action or proceeding, and shall be binding upon each
Guarantor and conclusive for the purpose of establishing the amount of the
Guaranteed Obligations. This Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Obligations or any
instrument or agreement evidencing any Guaranteed Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Guaranteed
Obligations (other than payment in full of the Guaranteed Obligations) which
might otherwise constitute a defense to the obligations of any Guarantor under
this Guaranty, and each Guarantor hereby irrevocably waives any defenses it may
now have or hereafter acquire in any way relating to any or all of the
foregoing.

Notwithstanding anything herein to the contrary, the guaranty granted by any
Guarantor incorporated under the laws of the Grand Duchy of Luxembourg (the
“Luxembourg Guarantor”) under this Guaranty for the Guaranteed Obligations of
the Borrower shall be limited at any time to an aggregate amount not exceeding
90% of such Luxembourg Guarantor’s own funds (“capitaux propres”), as referred
to in the article 34 of the Luxembourg law dated 19 December 2002 relating to
the Register of Commerce and Companies as well as the accounting and the annual
accounts of companies, as amended, determined in its last accounts duly approved
and available, as at the date on which a demand is made under this Guaranty.

2. Taxes; Payments. Each Guarantor represents and warrants that it is organized
and resident in the United States of America, except as set forth on Schedule 2
hereto or, in the case of an Additional Guarantor, in the applicable Addendum to
Guaranty (as hereinafter defined). Each Guarantor shall make all payments
hereunder without setoff or counterclaim and free and clear of and without
deduction for any Taxes, subject to the provisions of Section 2.08 of the Credit
Agreement and the related defined terms therein. Each Guarantor shall make all
payments to Administrative Agent under this Guaranty at the Administrative
Agent’s office in New York, New York. The obligations of each Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.

 

2



--------------------------------------------------------------------------------

3. Rights of Administrative Agent. Each Guarantor consents and agrees that
Administrative Agent may, at any time and from time to time, without notice or
demand, and without affecting the enforceability or continuing effectiveness
hereof: (a) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Obligations or any
part thereof; (b) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any collateral security for the payment
of this Guaranty or any Guaranteed Obligations; (c) apply such collateral
security and direct the order or manner of sale thereof as Administrative Agent
in its sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, each Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of any Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of any Guarantor.

4. Certain Waivers. Each Guarantor waives (a) any defense arising by reason of
any disability or other defense of Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of
Administrative Agent) of the liability of Borrower or any other Guarantor;
(b) any defense based on any claim that any Guarantor’s obligations exceed or
are more burdensome than those of Borrower; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
require Administrative Agent to proceed against Borrower or any other Guarantor,
proceed against or exhaust any collateral security for the Guaranteed
Obligations, or pursue any other remedy in Administrative Agent’s power
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by Administrative Agent; (f) any bankruptcy or insolvency of
Borrower; (g) any change in ownership of Borrower or any other Guarantor;
(h) any defense based on any act or failure to act of Administrative Agent
referred to in Section 3; and (i) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
applicable Law limiting the liability of or exonerating guarantors or sureties
including any defenses based on suretyship or impairment of collateral. Each
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against each Guarantor to enforce this Guaranty
whether or not Borrower or any other person or entity is joined as a party.

6. Representations and Warranties. Each Guarantor represents and warrants that:

(a) It (i) is duly organized, incorporated or formed, validly existing and in
good standing (if applicable) under the Laws of the jurisdiction of its
organization, incorporation or formation, (ii) is duly qualified and in good
standing (if applicable) as a foreign corporation or other applicable entity in
each other jurisdiction in which it owns or leases property or in which the
conduct of its business requires it to so qualify or be licensed and where, in
each case, failure so to qualify and be in good standing could have a Material
Adverse Effect, and (iii) has all requisite company or corporate power and
authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

3



--------------------------------------------------------------------------------

(b) The execution, delivery and performance by such Guarantor of this Guaranty
and the other Loan Documents to which it is a party and the grant by such
Guarantor of any security interest contemplated thereby are within its company
or corporate powers, have been duly authorized by all necessary company or
corporate action, and do not (i) contravene its Constituent Documents,
(ii) contravene any contractual restriction binding on it or require any consent
under any material agreement or instrument to which it is a party or by which
any of its properties or assets is bound, (iii) result in or require the
creation or imposition of any Liens upon any property or assets of such
Guarantor (other than Permitted Liens), or (iv) violate any Law (including, but
not limited to, the Securities Act of 1933 and the Exchange Act and the
regulations thereunder) or writ, judgment, injunction, determination or award.

(c) Neither such Guarantor nor any Subsidiary thereof (other than any Excluded
Subsidiary) has incurred any Debt, other than Debt permitted by Section 8(d).
Such Guarantor has delivered to Lenders copies of all material documentation
relating to such Debt listed on Schedule 8(d) certified by a Responsible Officer
of the Parent Guarantor as being true, correct and complete.

(d) Except for any filings specifically provided for in any Security Document to
which such Guarantor is a party, no order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption or waiver by, any Governmental Authority or any other third party
(except as have been obtained or made and are in full force and effect), is
required to authorize, or is required in connection with, (i) the execution,
delivery and performance by such Guarantor of this Guaranty or the other Loan
Documents to which it is a party, (ii) the legality, validity, binding effect or
enforceability of this Guaranty or the other Loan Documents to which it is a
party, or (iii) the creation, validity or perfection of the Liens created by the
Security Documents to which it is a party; provided that, after the date hereof,
the registration of the Guaranty with the Administration de l’enregistrement et
des Domaines may be requested in case of legal proceedings before a Luxembourg
courts or when the Guaranty has to be produced before an official Luxembourg
authority.

(e) Such Guarantor and each Subsidiary thereof (other than any Excluded
Subsidiary, if applicable) is in compliance with the requirements of all Laws
and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted, or (ii) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(f) This Guaranty and the other Loan Documents to which such Guarantor is a
party are and will be legal, valid and binding obligations of such Guarantor
enforceable against such Guarantor in accordance with their respective terms in
all respects.

(g) No Default exists and no Event of Default has occurred and is continuing, or
would result after giving effect to the borrowing of any Loan.

(h) Since the First Restatement Date, no event or condition has resulted in, or
could be reasonably expected to cause, either individually or in the aggregate,
a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(i) There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of such Guarantor after due and diligent investigation, threatened
or contemplated, at law, in equity, in arbitration or before any Governmental
Authority, by or against such Guarantor or against any of its Subsidiaries
(other than any Excluded Subsidiary, if applicable), properties or revenues that
(i) could reasonably be expected to have a Material Adverse Effect or
(ii) purport to affect the legality, validity or enforceability of this Guaranty
or the other Loan Documents to which such Guarantor is a party, or that involves
a reasonable likelihood of prohibiting, restricting, delaying or otherwise
materially affecting the performance of any of the Loan Documents or the making
or repayment of the Loans.

(j) Neither such Guarantor nor any Subsidiary thereof (other than any Excluded
Subsidiary, if applicable) is required to register as an “investment company” as
such term is defined in the United States Investment Company Act of 1940.

(k) Such Guarantor and each Subsidiary thereof (excluding any Excluded
Subsidiary, if applicable) owns all of its assets free and clear of Liens, other
than Liens permitted by Section 8(e), and has not made any registrations,
filings or recordations in any jurisdiction evidencing a security interest in
any of its assets including, but not limited to, the filing of a register of
mortgages, charges and other encumbrances or filings of financing statements
pursuant to UCC-1 or other comparable legislation applicable in non-U.S.
jurisdictions, other than with respect to Liens permitted by Section 8(e).

(l) Such Guarantor and each Subsidiary thereof (other than any Excluded
Subsidiary, if applicable) has filed all U.S. federal and state tax returns and
all other tax returns which are required to be filed by it in all jurisdictions
and has paid all taxes, assessments, claims, governmental charges or levies
imposed on it or its properties, except where the failure to file such tax
returns or pay such taxes or other amounts could not reasonably be expected to
have a Material Adverse Effect or for taxes contested in good faith by
appropriate proceedings diligently conducted and as to which adequate reserves
have been provided in accordance with GAAP. Neither such Guarantor nor any
Subsidiary thereof (other than any Excluded Subsidiary, if applicable) has
entered into an agreement or waiver or been requested in writing to enter into
an agreement or waiver extending any statute of limitations relating to the
payment or collection of taxes of such Person and is not aware of any
circumstances that would cause the taxable years or other taxable periods of
such Person not to be subject to the normally applicable statute of limitations,
except as would not reasonably be expected to have a Material Adverse Effect.

(m) (i) The present fair value of such Guarantor’s assets exceeds the total
amount of such Guarantor’s liabilities (including, without limitation,
contingent liabilities), (ii) such Guarantor has capital and assets sufficient
to carry on its businesses, (iii) such Guarantor is not engaged and is not
contemplating engagement in a business or a transaction for which its remaining
assets are unreasonably small in relation to such business or transaction,
(iv) such Guarantor does not intend to incur or believe that it will incur debts
beyond its ability to pay as they become due, and (v) such Guarantor will not be
rendered insolvent by the execution, delivery and performance of documents
relating to this Guaranty or by the consummation of the transactions
contemplated under this Guaranty, provided that no representation or warranty in
this subsection (m) is provided with respect to RTK CAB LLC, Rentech Services
Corporation, SilvaGas Corporation, GCSEC Holdings, LLC, Gulf Coast Synthetic
Energy Center, LLC, RTK WP3 Canada, ULC, RTK WP Dev Canada, ULC, RTK WP4 Canada,
ULC, RTK WP5 Canada, ULC, RTK Canada Energy Holdings ULC, Olympiad Renewable
Energy Centre, ULC, and Rentech Energy Technology Center, LLC.

 

5



--------------------------------------------------------------------------------

(n) Such Guarantor has complied with its applicable reporting obligations, if
any, with respect to the Underlying Equity and the Loan Documents (i) under
Sections 13 and 16 of the Exchange Act, including any required filings with the
SEC and (ii) under applicable securities laws of any other jurisdiction.

(o) Such Guarantor has not engaged in or entered into any transaction prohibited
under Section 2.15 of the Credit Agreement.

(p) Neither such Guarantor nor any Subsidiary thereof (other than any Excluded
Subsidiary, if applicable) nor any of the assets, properties or revenues of any
such Person has any right of immunity on the grounds of sovereignty or otherwise
from jurisdiction of any court or from setoff or any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) under the Law of any jurisdiction.

(q) The Guaranteed Obligations constitute direct, general, unconditional and
unsubordinated Debt of such Guarantor and rank pari passu in right of payment
with all other senior Debt of such Guarantor. The Guaranty is not entered into
by such Guarantor with the intent of facilitating a disposition of the
Collateral Shares.

(r) All written information provided with respect to such Guarantor and its
Affiliates by or on behalf of such Guarantor to Administrative Agent or any
Lender in connection with the negotiation, execution and delivery of this
Guaranty and the other Loan Documents or the transactions contemplated hereby
and thereby including, but not limited to, any financial statements provided to
Administrative Agent, was or will be, on or as of the applicable date of
provision thereof, when taken as a whole, complete and correct in all material
respects and did not (or will not) contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements contained
therein not misleading in light of the time and circumstances under which such
statements were made.

(s) All financial statements delivered or to be delivered to Administrative
Agent pursuant to Section 7(b)(i) and (ii) of this Guaranty or Sections 3.01 or
5.01(b) of the Credit Agreement have been or will be prepared in accordance with
GAAP consistently applied and do or will, in all material respects, present
fairly the financial condition of the Persons covered thereby as at the dates
thereof and the results of their operations for the periods then ended.

(t) Each material agreement to which such Guarantor or any Subsidiary thereof
(other than any Excluded Subsidiary, if applicable) is a party that requires an
8-K filing by or on behalf of such Person with the SEC is in full force and
effect, and neither such Guarantor nor any Subsidiary thereof (other than any
Excluded Subsidiary, if applicable) is in default under any provision of any
indenture, mortgage, deed of trust, credit agreement, loan agreement or any
other material agreement or instrument to which such Person is a party or by
which such Person or any of its properties or assets is bound which could
reasonably be expected to result in a Material Adverse Effect, other than as
disclosed on Schedule 6(t).

(u) All licenses, permits, approvals, concessions or other authorizations
necessary to the conduct of the business of such Guarantor have been duly
obtained and are in full force and effect, except where the failure to obtain
and maintain any of the foregoing could not reasonably be expected to result in
a Material Adverse Effect. There are no restrictions or requirements which limit
such Guarantor’s ability to lawfully conduct its business or limit such
Guarantor’s ability to perform its obligations under this Guaranty or any other
Loan Document.

 

6



--------------------------------------------------------------------------------

(v) No Guarantor nor any Subsidiary thereof (other than any Excluded Subsidiary,
if applicable) is engaged in any business in the United States other than as
described in its Constituent Documents, if any.

(w) Such Guarantor understands that upon the occurrence of an Event of Default
and the exercise of remedies pursuant to the Loan Documents, (i) the Collateral
may be sold which may result in substantially discounted realization value with
respect to the Collateral compared with the then market price and (ii)(A) a bulk
sale of the Collateral may occur which may result in a substantially discounted
realization value with respect to the Collateral compared to the then current
market price and (B) a private sale of the Collateral may occur which may result
in less proceeds than a public sale. Such Guarantor acknowledges and agrees that
(x) any such bulk sale or private sale shall be a commercially reasonable
disposition under the Uniform Commercial Code or other applicable laws
notwithstanding any loss to it from a lower sale price, (y) the Lender Parties
shall not have any liability or responsibility for any losses to such Guarantor
or Borrower arising from any such exercise of remedies, and (z) any such bulk
sale or private sale shall not affect the validity or enforceability of this
Guaranty or the obligations of such Guarantor hereunder.

(x) Schedule 6(x) sets forth as of the Second Restatement Date a list of all
Subsidiaries of the Guarantors and all other Equity Interests owned, directly or
indirectly, by the Guarantors. All such Equity Interests are fully paid and
non-assessable.

(y) (i) Except as could not reasonably be expected to result in a Material
Adverse Effect, (A) each Plan has been maintained in compliance with the
applicable provisions of the Internal Revenue Code and ERISA; (B) no ERISA Event
has occurred or is reasonably expected to occur; and (C) as of the most recent
valuation date, the present value of all accumulated benefits under each Pension
Plan (based on the assumptions used for purposes of Accounting Standards
Codification No. 715: Compensation-Retirement Benefits) do not exceed the fair
market value of the assets of such Pension Plan allocable to such accrued
benefits; and (ii) the underlying assets of any Guarantor do not constitute Plan
Assets (provided that any reference to Borrower in any embedded definitions in
the Credit Agreement shall be construed to refer to Parent Guarantor for
purposes of this Section 6(y)).

(z) (i) There is no pending or, to such Guarantor’s knowledge, threatened,
Environmental Claim against such Guarantor or each Subsidiary thereof (other
than any Excluded Subsidiary, if applicable) or any properties or assets owned,
leased or operated by such Person, and such Guarantor and any Subsidiary thereof
(other than any Excluded Subsidiary, if applicable) has not received any notice
of any such Environmental Claim, and no proceeding has been instituted raising
any such Environmental Claim, except as could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect.

(ii) Such Guarantor and each Subsidiary thereof (other than any Excluded
Subsidiary, if applicable) has obtained all Permits that are required pursuant
to Environmental Law for the operation of its business and all such Permits are
in full force and effect, except as could not, in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

(iii) Such Guarantor does not have knowledge of any facts which could reasonably
be expected to give rise to any Environmental Claim, public or private,
including any violation of Environmental Laws, any Release of Hazardous
Materials or any damage to the Environment emanating from, occurring on or in
any way related to

 

7



--------------------------------------------------------------------------------

any real properties or other assets now or formerly owned, leased or operated by
such Guarantor or any Subsidiary thereof (other than any Excluded Subsidiary, if
applicable), except such as could not, in the aggregate, reasonably be expected
to result in a Material Adverse Effect.

(iv) No Hazardous Materials have been used, generated, manufactured, stored,
Released, transported or treated by any such Guarantor nor any Subsidiary
thereof (other than any Excluded Subsidiary, if applicable) or on, at, under or
from any real properties or other assets now or formerly owned, leased or
operated by such Person, except, in the case of any of the foregoing, (A) in the
ordinary course of business or (B) in a manner that could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

(aa) (i) Neither such Guarantor nor any of its Subsidiaries are, and to such
Guarantor’s knowledge none of its or their respective Affiliates are, in
violation of any requirement of Law relating to terrorism or money laundering
(collectively, “AML Laws”), including, but not limited to, Executive Order
No. 13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), the Patriot Act, and any other enabling legislation or executive order
relating thereto, and other federal, provincial, state, local or foreign laws
relating to “know your customer” and antimony laundering rules and regulations.

(ii) Neither such Guarantor nor any of its Subsidiaries and, to such Guarantor’s
knowledge, none of its or their respective Affiliates and no broker or other
agent of any Loan Party acting in any capacity in connection with the Loan
Documents is any of the following: (A) a Person that is listed in the annex to,
or is otherwise subject to the provisions of, the Executive Order or any other
applicable OFAC regulation; (B) a Person owned or controlled by, or acting on
behalf of, any Person that is listed in the annex to, or is otherwise subject to
the provisions of, the Executive Order or any other applicable OFAC regulation;
(C) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any applicable AML Law; (D) a Person that
commits, threatens or conspires to commit or supports “terrorism” as defined in
the Executive Order or other applicable OFAC regulations; or (E) a Person that
is named as a “specially designated national” or “blocked person” on the most
current list published by OFAC at its official website, currently available at
www.treas.gov/offices/enforcement/ofac/ or any replacement website or other
replacement official publication of such list.

(iii) Neither such Guarantor nor any of its Subsidiaries and, to such
Guarantor’s knowledge, none of its or their respective Affiliates and no broker
or other agent of any Loan Party acting in any capacity in connection with the
Facility (A) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any person
described in clause (ii) above, (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or other applicable OFAC regulations, or (C) engages in
or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any applicable AML Law.

(iv) No part of the proceeds of any Loan will be used directly or indirectly for
any payments to any government official or employee, political party, official
of a political party, candidate for political office, or anyone else acting in
an official governmental capacity, in order to obtain, retain or direct business
or obtain any improper advantage, in violation of any applicable Laws.

 

8



--------------------------------------------------------------------------------

If such Guarantor acquires or forms any Subsidiary, each of the foregoing
representations and warranties referring to any Subsidiary of such Guarantor
shall be thereafter deemed modified to cover, on a prospective basis, such
Guarantor and its respective Subsidiaries (including such Guarantor’s newly
acquired or formed Subsidiary), mutatis mutandis.

7. Affirmative Covenants. Parent Guarantor shall, and shall cause each
Subsidiary thereof (for purposes of clarity, no Excluded Subsidiary is subject
to the covenants under this Section 7) to:

(a) Existence. Preserve and maintain its existence and material rights and
franchises; provided that any Subsidiary may merge, consolidate or take any
actions that may terminate its existence and/or material rights and franchises,
as permitted under Section 8(f).

(b) Reporting Requirements. Furnish to Administrative Agent or cause to be
furnished to Administrative Agent:

(i) as soon as available, but in any event within ninety (90) days after the end
of each of its fiscal years, Parent Guarantor’s annual audited consolidated
financial statements, including all notes thereto, which statements shall
include a consolidated statement of financial position as of the end of the
relevant fiscal year and a statement of operations and a statement of cash flows
for such fiscal year, all setting forth in comparative form the corresponding
figures from the previous fiscal year, all prepared in conformity with GAAP and
accompanied by an unqualified report and opinion of independent certified public
accountants with an accounting firm of national standing and reputation, which
shall state that such financial statements, in the opinion of such accountants,
present fairly, in all material respects, the consolidated financial position of
Parent Guarantor as of the date thereof and the results of its operations and
cash flows for the period covered thereby in conformity with GAAP, consistently
applied;

(ii) as soon as available, but in any event no later than forty-five (45) days
after the end of each of the first three fiscal quarters of each fiscal year of
Parent Guarantor, Parent Guarantor’s quarterly unaudited consolidated financial
statements prepared in respect of such fiscal quarter and for the portion of
Parent Guarantor’s fiscal year then ended, in each case setting forth in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by a Responsible
Officer of Parent Guarantor as fairly presenting the financial condition,
results of operations, shareholders’ equity and cash flows of Parent Guarantor
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

(iii) concurrently with such distributions or filing with the SEC, copies of all
financial reports distributed by or on behalf of Parent Guarantor to all of its
shareholders;

(iv) no later than thirty (30) days after the start of each calendar year, a
consolidated budget for Parent Guarantor and its Subsidiaries for such calendar
year;

 

9



--------------------------------------------------------------------------------

(v) [intentionally omitted];

(vi) [intentionally omitted];

(vii) copies of all general communications delivered by Parent Guarantor to all
shareholders of Parent Guarantor within two (2) Business Days of the day such
communications were first delivered to such shareholders or filed with the SEC;
and

(viii) promptly, and in any event within two (2) Business Days after receipt
thereof by Parent Guarantor or any Affiliate of Parent Guarantor, copies of each
notice or other correspondence received from the SEC concerning any
investigation or possible investigation or other similar inquiry by such agency
regarding Parent Guarantor or any Loan Party (for the avoidance of doubt,
routine trading inquiries not involving any Loan Party shall not be covered by
this clause (viii));

(ix) as soon as possible and in any event within two (2) Business Days after
Parent Guarantor obtains actual knowledge of the occurrence of (A) any Event of
Default or Default, (B) any actual or threatened litigation which, if adversely
determined to Parent Guarantor or any Subsidiary thereof, could reasonably be
expected to result in a Material Adverse Effect or (C) any event which could
reasonably be expected to result in a Material Adverse Effect, in each case, a
statement of a Responsible Officer of Parent Guarantor setting forth the details
thereof and the action which Parent Guarantor or such Subsidiary has taken and
proposes to take with respect thereto;

(x) [intentionally omitted];

(xi) promptly after request therefor, such other business and financial
information respecting the condition or operations, financial or otherwise, of
Parent Guarantor, other than MNPI, as Administrative Agent may from time to time
reasonably request; and

(xii) promptly but in any event within twenty (20) days after any Guarantor
knows, or has reason to know, that any ERISA Event has occurred or will occur
(provided that any reference to Borrower in any embedded definitions in the
Credit Agreement shall be construed to refer to Parent Guarantor for purposes of
this clause (xii)).

Each Guarantor shall use commercially reasonable efforts to not provide any MNPI
in any document or notice required to be delivered pursuant to, or in connection
with, this Guaranty or any other Loan Document to any Lender Party. Each
Guarantor acknowledges and agrees that if any Lender Party or any of its
Affiliates, acting in such capacities in connection with the Facility, received
from any Guarantor or any of its Affiliates any such MNPI, such Lender Party or
Affiliate may disclose such MNPI publicly in connection with any foreclosure
conducted in connection with any property of a Guarantor.

Each Guarantor hereby acknowledges that the Lender Parties acting in their
respective capacities in connection with this Guaranty and any other Loan
Document as such do not wish to receive MNPI. Each Guarantor hereby agrees that
upon provision of any materials or information provided by or on behalf of such
Guarantor hereunder (collectively, “Guarantor Materials”), such Guarantor shall
be deemed to (x) have

 

10



--------------------------------------------------------------------------------

represented that such Guarantor Materials contain no MNPI and (y) have
authorized each Lender Party to treat such Guarantor Materials as not containing
any MNPI; provided, however, that (i) to the extent such Guarantor Materials
constitute Information, they shall be treated as set forth in Section 8.12 of
the Credit Agreement and (ii) to the extent such Guarantor Materials contains
MNPI, such Guarantor shall so notify the Lender Parties. Each Lender Party
acknowledges that such Guarantor may withhold information otherwise required to
be delivered pursuant to any Loan Document to the extent such Guarantor believes
in good faith that such information constitutes MNPI, and such Guarantor shall
not be deemed to have failed to comply with any requirement to deliver such
information.

Documents required to be delivered pursuant to clause (i), (ii), (iii) or
(vii) above may be delivered electronically and if so delivered, shall be deemed
to have been delivered on the date on which Parent Guarantor posts such
documents, or provides a link thereto on Parent Guarantor’s website on the
Internet at the website address listed in Section 8.02 of the Credit Agreement;
provided that: (i) if Administrative Agent so requests, Parent Guarantor shall
deliver paper copies of such documents to Administrative Agent until a written
request to cease delivering paper copies is given by Administrative Agent and
(ii) Parent Guarantor shall notify (which may be by facsimile or electronic
mail) Administrative Agent of the posting of any such documents. For the
avoidance of doubt, Parent Guarantor may deliver any documents via facsimile or
electronic mail in accordance with Section 8.02 of the Credit Agreement.

(c) Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its material obligations and liabilities, including: (i) all
material taxes, assessments, claims and governmental charges or levies imposed
upon it or upon its property; provided, however, that such Person shall not be
required to pay or discharge any such tax, assessment, claim or charge that is
being diligently contested in good faith and by proper proceedings and as to
which appropriate reserves are being maintained; and (ii) all lawful claims
which, if unpaid, would become a Lien on its property.

(d) Keeping of Books. Keep proper books of record and account as are necessary
to prepare financial statements in accordance with GAAP or with the generally
accepted accounting principles applicable to the relevant Subsidiary in its
jurisdiction of incorporation as may be approved by a significant segment of the
accounting profession in such jurisdiction that are applicable to the
circumstances as of the date of determination, consistently applied.

(e) Inspection Rights. At any reasonable time during normal business hours and
upon reasonable prior notice, from time to time permit any Lender Party or any
agent or representative thereof (in each case, subject to Section 8.12 of the
Credit Agreement) to (i) visit and inspect the properties of such Person and
discuss the affairs, finances, assets and accounts of such Person with any of
such Person’s officers, directors or other representatives and (ii) discuss the
affairs, finances, assets and accounts of such Person with such Person’s
independent certified public accountants and to examine and make copies of and
abstracts from their records and books of account, all at the expense of such
Guarantor; provided, however, that after the occurrence of an Event of Default,
any Lender Party (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of such Guarantor at any
time during normal business hours and without advance notice.

 

11



--------------------------------------------------------------------------------

(f) Compliance with Laws. Comply with all disclosure / filing requirements of
applicable Law associated with entering into the Guaranty and the other Loan
Documents, as applicable, and comply with all other requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its business
or property, except in such instances in which (i) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (ii) the failure to comply
therewith could not reasonably be expected to result in a Material Adverse
Effect.

(g) Compliance with Environmental Laws.

(i) Comply with all Environmental Laws, except such non-compliance as could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(ii) Obtain, maintain in full force and effect and comply with all Permits
necessary to the ownership and operation of its properties and assets or to the
conduct of its business, except to the extent that a failure to do so could not,
in the aggregate, reasonably be expected to have a Material Adverse Effect.

(iii) Comply in a timely manner with all Environmental Laws including those
relating to the Release of Hazardous Materials, together with any other
applicable legal requirements for conducting, on a timely basis, periodic tests,
monitoring and remediation of contamination of the Environment, and diligently
comply with the regulations of the United States Environmental Protection Agency
and other applicable Governmental Authorities, except where the failure to do so
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.

(h) AML Laws. Carry out its business in compliance with, and direct its
Affiliates to carry out their businesses to enable each Guarantor to comply
with, each of the representations and warranties under Section 6(aa).

(i) [intentionally omitted].

(j) Joinder of Emancipated Subsidiaries. Within twenty (20) days after the date
of the termination or ineffectiveness of any restriction arising under
applicable Law or contract that restricts or prevents any Subsidiary (other than
any Excluded Subsidiary) from becoming a Guarantor hereunder or becoming a party
to any Security Document that otherwise would be applicable to such Subsidiary,
Parent Guarantor shall cause such Subsidiary, to the extent it is then permitted
to do so under applicable Law and the agreements to which it is a party or is
subject, to enter into the documents referred to in Section 8(n) of this
Guaranty.

(k) Further Assurance. Upon the request of Administrative Agent, execute and/or
deliver any additional agreements, documents and instruments, and take such
further actions as may be reasonably requested by Administrative Agent from time
to time, to carry out the provisions and purposes of this Guaranty and the other
Loan Documents.

8. Negative Covenants. Parent Guarantor shall not, directly or indirectly, nor
shall it permit any Subsidiary thereof (for purposes of clarity, no Excluded
Subsidiary is subject to the covenants under this Section 8) to, directly or
indirectly:

(a) Restricted Transactions. Enter into any transactions prohibited by
Section 2.15 of the Credit Agreement, or take any action which could reasonably
be expected to create any restrictions on transfer or disposition of the
Collateral Shares or otherwise cause the representations and warranties in
Section 4.01(o) or (p) of the Credit Agreement to be inaccurate as of any date.

 

12



--------------------------------------------------------------------------------

(b) Investment Company. Become an “investment company,” as such term is defined
in the United States Investment Company Act of 1940.

(c) Compliance with Margin Regulations. Take any action with respect to the Loan
Documents that would result in a violation of Regulation T, U, or X.

(d) Additional Debt. Create, incur, assume or suffer to exist any Debt, other
than (i) Debt incurred pursuant to the Loan Documents, (ii) Debt of any Loan
Party owing to another Loan Party, in each case, for intercompany loans or
advances, (iii) Debt of any Subsidiary that is not a Loan Party owing to another
Subsidiary that is not a Loan Party, in each case, for intercompany loans or
advances, (iv) Debt of any Loan Party owing to any Subsidiary that is not a Loan
Party, in an aggregate outstanding principal amount at any time not exceeding
$5,000,000, in each case, for intercompany loans or advances, (v) [reserved],
(vi) Debt of any Subsidiary that is not a Loan Party owing to any Loan Party, in
an aggregate outstanding principal amount at any time not exceeding $3,000,000,
for intercompany loans or advances, (vii) Debt existing on the date hereof and
listed on Schedule 8(d), and extensions, renewals, refinancings and replacements
thereof, provided that (x) for all Debt listed on Schedule 8(d) other than the
Debt described in clauses (10) – (20) thereof, no such extension, renewal,
refinancing or replacement shall add additional obligors in respect of such Debt
or result in an increase in the outstanding principal amount of such Debt in
excess of that in effect immediately prior to giving effect to such extension,
renewal, refinancing or replacement except by an amount equal to any premium,
accrued interest, and reasonable fees and expenses incurred in connection
therewith and (y) for all Debt described in clauses (10) – (20) of Schedule
8(d), no such extension, renewal, refinancing or replacement thereof shall add
additional obligors in respect of such Debt or result in an increase in the
outstanding principal amount of such Debt at any time in excess of $24,000,000
and an amount equal to any premium, accrued interest, and reasonable fees and
expenses incurred in connection therewith, (viii) Debt of the Ontario Pellets
Entities pursuant to an Ontario Pellets Working Capital Credit Facility in an
aggregate outstanding principal amount at any time not exceeding $15,000,000,
(ix) Debt under performance bonds or with respect to workers’ compensation
claims, in each case incurred in the ordinary course of business, in an
aggregate outstanding amount at any time not exceeding $2,000,000, (x) Debt
consisting of capital lease obligations in an aggregate outstanding amount at
any time not exceeding $2,000,000, (xi) Debt described in clause (c) of the
definition of “Debt” in the Credit Agreement incurred in the ordinary course of
business and arising under unsecured Swap Agreements that are not speculative in
nature, in an aggregate outstanding amount at any time not exceeding $3,000,000,
(xii) Debt not exceeding $1,125,000 outstanding at any time incurred to finance
the payment of property insurance premiums relating to its wood fiber business,
(xiii) Debt of the Parent Guarantor consisting of a guaranty in an amount not to
exceed $5,000,000 at any time of the obligations of RTK CAB LLC under a biomass
supply agreement, (xiv) Debt of any Loan Party consisting of guarantees having a
guaranteed amount not to exceed $10,000,000 at any time outstanding in
connection with a joint venture to develop a wood pellet processing plant in
Quebec and (xv) other Debt in an amount not exceeding $1,000,000 in the
aggregate at any time.

(e) Limitation of Liens. Create, incur, assume or suffer to exist any Lien,
other than (i) Liens created under the Loan Documents, (ii) Liens existing on
the date hereof and listed in clause (1) of Schedule 8(e) and Liens securing
extensions, refinancings, renewals and replacements thereof of the Debt secured
thereby, provided that no such extension, renewal,

 

13



--------------------------------------------------------------------------------

refinancing or replacement shall add additional obligors in respect of such Debt
or result in an increase in the outstanding principal amount (except as
permitted pursuant to Section 8(d)(vii)(y) above) of obligations secured by such
Lien or the assets covered by such Lien in excess of that in effect immediately
prior to giving effect to such extension, renewal, refinancing or replacement
except by an amount equal to any premium, accrued interest, and reasonable fees
and expenses incurred in connection therewith, (iii) Liens on the assets of the
Ontario Pellets Entities securing an Ontario Pellets Working Capital Credit
Facility permitted pursuant to Section 8(d)(viii) above, provided that, in the
case of this clause (iii), no such Lien shall encumber real property of any
Ontario Pellets Entity to secure such Ontario Pellets Working Capital Credit
Facility unless Administrative Agent shall have been granted a subordinated Lien
on such real property (or Required Lenders shall have waived such requirement)
and (iv) Liens described in clauses (2) through (12) of Schedule 8(e).

(f) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of, whether in one transaction or in a series of
transactions, all or substantially all of its property and assets (whether now
owned or hereafter acquired) to any Person, except that any Subsidiary of Parent
Guarantor (other than Borrower and any Excluded Subsidiary) (i) may merge or
consolidate with or into Parent Guarantor or convey, transfer, lease or
otherwise dispose of, all or substantially all of its property and assets to
Parent Guarantor, provided that Parent Guarantor shall be the surviving Person,
or (ii) may merge or consolidate with or into any other Loan Party (other than
Fulghum Fibres, Inc.) or convey, transfer, lease or otherwise dispose of, all or
substantially all of its property and assets to another Loan Party (other than
Fulghum Fibres, Inc.), provided that the surviving Person is a Loan Party.

(g) [Intentionally Omitted].

(h) No New Business. Engage in any business other than (i) the business it is
principally engaged in on the Second Restatement Date and (ii) any business
transactions expressly permitted by the terms of the Loan Documents.

(i) No Amendment of Constituent Documents, Etc. Amend, supplement or otherwise
modify, or consent to any amendment, supplement or other modification of, any of
the terms or provisions of its Constituent Documents that could reasonably be
expected to have an adverse effect on any Loan Party or Lenders.

(j) Restricted Payments. Declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payments or incur any obligation to do so, except
that (i) each Subsidiary of Parent Guarantor may make Restricted Payments to
Parent Guarantor or any other Subsidiary of Parent Guarantor that directly owns
Equity Interests in such Person (and, in the case of any Subsidiary of Parent
Guarantor that is not wholly-owned by a Subsidiary of Parent Guarantor,
Restricted Payments may be made pro rata to the other shareholders of such
Subsidiary) and (ii) with the prior written consent of the Required Lenders,
Parent Guarantor may make Restricted Payments so long as no Default or Event of
Default has occurred and is continuing or would result therefrom.

(k) Loans and Investments. (i) Lend money or credit, make advances to, or
provide guarantees or credit support for the benefit of, any Person except
(x) in connection with Debt permitted pursuant to Section 8(d)(ii) – (vi) or
8(d)(xiii), (y) for guarantees or credit support provided in the ordinary course
of business and consistent with past practice in an aggregate outstanding
principal amount at any time not exceeding $2,500,000 or (z) for guarantees or

 

14



--------------------------------------------------------------------------------

credit support in an amount not to exceed, in combination with any amounts used
pursuant to Section 8(d)(xiv), $10,000,000 at any time outstanding in connection
with a joint venture to develop a wood pellet processing plant in Quebec or
(ii) purchase or acquire any stock, obligations or securities of, or any other
interest in, or make any capital contribution to, any other Person other than to
(x) Loan Parties (other than Fulghum Fibres, Inc.), (y) Subsidiaries formed or
acquired in compliance with Section 8(n) or (z) a joint venture formed in order
to develop a wood pellet processing plant in Quebec in an amount not to exceed
$10,000,000 at any time outstanding.

(l) Disposition of Assets. Dispose of any asset, other than (i) any Disposition
in a single transaction or series of related transactions that involves assets
having a fair market value or that results in generating Net Cash Proceeds, in
either case, of less than $2,000,000, (ii) any Disposition of inventory in the
ordinary course of business, (iii) any Disposition of damaged, worn-out or
obsolete assets in the ordinary course of business, (iv) any Disposition of
Underlying Equity that does not constitute Collateral, (v) any Disposition of an
Excluded Subsidiary, or (vi) any Disposition in a single transaction or series
of related transactions that results in generating Net Cash Proceeds of greater
than or equal to $2,000,000; provided that Borrower makes an offer to prepay a
principal amount of the Loans in an amount equal to the difference of (x) such
Net Cash Proceeds and (y) prepayments the applicable Subsidiary is required to
make pursuant to the terms of Debt documentation applicable to such Subsidiary
listed on Schedule 8(d), in accordance with Section 2.05(c) of the Credit
Agreement.

(m) Transactions with Affiliates. Enter into any transaction with or make any
payment or transfer to any Affiliate (including any Excluded Subsidiary) of
Parent Guarantor, except (i) for any such transaction with, or payment or
transfer to, a Loan Party (other than Fulghum Fibres, Inc.), (ii) for any such
transaction with, or payment or transfer between Subsidiaries who are not Loan
Parties, (iii) for any such transaction with, or payment or transfer between
Fulghum Fibres, Inc. and Subsidiaries who are not Loan Parties, (iv) in the
ordinary course of business and upon fair and reasonable terms no less favorable
to such Person than would be obtained in a comparable arm’s-length transaction
with a Person not an Affiliate of Parent Guarantor or (v) as expressly permitted
hereunder, provided that any transaction or payment or transfer referred to in
clauses (i) through (v) of this subsection (m) is otherwise permitted by the
terms of the Loan Documents.

(n) Formation of Subsidiaries. Form, create, organize, incorporate or acquire
any direct or indirect Subsidiary (other than an Excluded Subsidiary, a
Subsidiary of any Excluded Subsidiary or a Subsidiary of a Group Entity that is
not a Loan Party) (the foregoing, a “New Subsidiary”), unless (i) the holders of
the Equity Interests in such New Subsidiary simultaneously deliver to the
Administrative Agent a supplement to Schedule 2(a) of the Pledge Agreement
(Other Equity) and all certificates, investment securities and other instruments
and documents which are part of such Equity Interests, and otherwise comply with
the terms of the Pledge Agreement (Other Equity) (or applicable foreign law
equivalent) with respect thereto and (ii) such New Subsidiary simultaneously
executes and delivers to the Administrative Agent (A) an Addendum to Guaranty in
compliance with Section 27, (B) an Addendum to Security Agreement (as defined in
the Security Agreement) in compliance with Section 25 of the Security Agreement
(or applicable foreign law equivalent), (C) an Acknowledgment substantially in
the form of a Group Entity Acknowledgment and (D) if such New Subsidiary owns
any Equity Interests, an Addendum to Pledge Agreement (as defined in the Pledge
Agreement (Other Equity)) in compliance with Section 10 of the Pledge Agreement
(Other Equity) (or applicable foreign law equivalent).

 

15



--------------------------------------------------------------------------------

(o) ERISA. (i) Establish any new Pension Plan; or (ii) without the approval of
all Lenders, take any action that would cause its underlying assets to
constitute Plan Assets (provided that any reference to Borrower in the embedded
definitions in the Credit Agreement shall be construed to refer to Parent
Guarantor for purposes of this Section 8(o)).

(p) Restrictions on Subsidiary Restricted Payments and Loans. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction
that by its terms limits the ability of any Subsidiary of Parent Guarantor
(other than any Excluded Subsidiary) to (x) make Restricted Payments in respect
of any Equity Interests of such Subsidiary held by, or pay any Debt owed to,
Borrower or any Guarantor or (y) provide loans or advances to Parent Guarantor
or any other Loan Party, except for such encumbrances or restrictions
(i) existing under the Loan Documents or agreements governing permitted Debt
existing on the Second Restatement Date or (ii) existing under agreements
governing Debt permitted by Section 8(d) as long as such restrictions and
encumbrances are no more restrictive than those existing on the Second
Restatement Date.

9. Covenants of Subsidiary Guarantors and Additional Guarantors. Each Subsidiary
Guarantor and Additional Guarantor agrees to be bound by and to comply with each
covenant in Section 7 and Section 8 hereof insofar as each such covenant is
applicable to it or to the extent compliance by Parent Guarantor with such
covenant would require that such Subsidiary Guarantor or Additional Guarantor
take or refrain from taking any action, and the compliance or non-compliance
with each such covenant shall be determined by reference to the actions of each
Subsidiary Guarantor or Additional Guarantor in addition to those of Parent
Guarantor. Section 7 and Section 8 are hereby incorporated by reference as
direct covenants of each Subsidiary Guarantor and Additional Guarantor, mutatis
mutandis.

10. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been paid and performed in full
and any commitments of Administrative Agent or facilities provided by
Administrative Agent with respect to the Guaranteed Obligations are terminated.
If any amounts are paid to any Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of
Administrative Agent and shall forthwith be paid to Administrative Agent to
reduce the amount of the Guaranteed Obligations, whether matured or unmatured.

11. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable (other than contingent indemnity obligations) under this
Guaranty are paid in full in cash and any commitments of Administrative Agent or
facilities provided by Administrative Agent with respect to the Guaranteed
Obligations are terminated. Notwithstanding the foregoing, this Guaranty shall
continue in full force and effect or be revived, as the case may be, if any
payment by or on behalf of Borrower or any Guarantor is made, or Administrative
Agent exercises its right of setoff, in respect of the Guaranteed Obligations
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by Administrative
Agent in its discretion) to be repaid to a trustee, receiver or any other party,
in connection with any proceeding under any Debtor Relief Laws or otherwise, all
as if such payment had not been made or such setoff had not occurred and whether
or not Administrative Agent is in possession of or has released this Guaranty
and regardless of any prior revocation, rescission, termination or reduction.
The obligations of each Guarantor under this paragraph shall survive termination
of this Guaranty.

 

16



--------------------------------------------------------------------------------

12. Subordination. Each Guarantor hereby subordinates the payment of all
obligations and indebtedness of Borrower owing to such Guarantor, whether now
existing or hereafter arising, including but not limited to, any obligation of
Borrower to such Guarantor as subrogee of Administrative Agent or any Lender
Party or resulting from such Guarantor’s performance under this Guaranty, to the
payment in full in cash of all Guaranteed Obligations. If Administrative Agent
so requests, any such obligation or indebtedness of Borrower to such Guarantor
shall be enforced and performance received by such Guarantor as trustee for
Administrative Agent and the proceeds thereof shall be paid over to
Administrative Agent on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of such Guarantor under this
Guaranty.

13. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against any Guarantor or Borrower under any Debtor Relief Laws,
or otherwise, all such amounts shall nonetheless be payable by such Guarantor
immediately upon demand by Administrative Agent.

14. Expenses. Each Guarantor jointly and severally agrees to pay on demand all
out-of-pocket expenses (including attorneys’ fees and expenses and the allocated
cost and disbursements of internal legal counsel) in any way relating to the
enforcement or protection of Administrative Agent’s rights under this Guaranty
or in respect of the Guaranteed Obligations, including any incurred during any
“workout” or restructuring in respect of the Guaranteed Obligations and any
incurred in the preservation, protection or enforcement of any rights of
Administrative Agent in any proceeding under any Debtor Relief Laws. The
obligations of each Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

15. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by
Administrative Agent and each Guarantor. No failure by Administrative Agent to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy or power hereunder preclude any other or further exercise thereof
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law or in
equity. The unenforceability or invalidity of any provision of this Guaranty
shall not affect the enforceability or validity of any other provision herein.
Unless otherwise agreed by Administrative Agent and each Guarantor in writing,
this Guaranty is not intended to supersede or otherwise affect any other
guaranty now or hereafter given by any Guarantor for the benefit of
Administrative Agent or any term or provision thereof.

16. Condition of Borrower and Other Guarantors. Each Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from Borrower and any other guarantor such information concerning the
financial condition, business and operations of Borrower and any such other
guarantor as such Guarantor requires, and that no Lender Party has any duty, and
such Guarantor is not relying on any Lender Party at any time, to disclose to
such Guarantor any information relating to the business, operations or financial
condition of Borrower or any other guarantor (the guarantor waiving any duty on
the part of any Lender Party to disclose such information and any defense
relating to the failure to provide the same).

 

17



--------------------------------------------------------------------------------

17. Survival of Representations. All representations and warranties made
hereunder or in connection herewith shall survive the execution and delivery
hereof. Such representations and warranties have been or will be relied upon by
Administrative Agent and each other Lender Party, regardless of any
investigation made by Administrative Agent or any other Lender Party or on their
behalf and notwithstanding that Administrative Agent or any other Lender Party
may have had notice or knowledge of any Default or Event of Default, and shall
continue in full force and effect as long as any Loan or any Guaranteed
Obligation hereunder shall remain unpaid or unsatisfied.

18. No Advisory or Fiduciary Relationship. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Guarantor acknowledges and agrees that: (a)(i) the services regarding this
Guaranty provided by Administrative Agent, the other Lender Parties and their
respective Affiliates are arm’s-length commercial transactions between such
Guarantor and its Affiliates, on the one hand, and Administrative Agent and its
Affiliates and the other Lender Parties, on the other hand, (ii) such Guarantor
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (iii) such Guarantor is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents;
(b)(i) Administrative Agent and each other Lender Party is and has been acting
solely as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for such Guarantor or any of its Affiliates, or any other Person and
(ii) Administrative Agent and the other Lender Parties have no obligation to
such Guarantor or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) Administrative Agent, the other Lender Parties
and their respective Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of such Guarantor and its
Affiliates, and Administrative Agent and the other Lender Parties have no
obligations to disclose any of such interests to such Guarantor or any of its
Affiliates. To the fullest extent permitted by law, such Guarantor hereby waives
and releases any claims that it may have against Administrative Agent, any other
Lender Party or their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

19. USA PATRIOT Act Notice. Each Lender Party that is subject to the Act (as
hereinafter defined) and Administrative Agent (for itself and not on behalf of
any other Lender Party) hereby notifies each Guarantor that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Guarantor, which information includes the name
and address of each Guarantor and other information that will allow such Lender
Party or Administrative Agent, as applicable, to identify each Guarantor in
accordance with the Act. Guarantor agrees to promptly provide any Lender Party
or Administrative Agent with all of the information requested by such Person to
the extent such Person deems such information reasonably necessary to identify
each Guarantor in accordance with the Act.

20. Credit Agreement. Each Guarantor acknowledges receipt of a copy of the
Credit Agreement, the Pledge Agreement, the Pledge Agreement (Other Equity), the
Group Entity Acknowledgments, the Security Agreement and the other Loan
Documents.

 

18



--------------------------------------------------------------------------------

21. Maximum Rate of Interest. Notwithstanding anything contained in this
Guaranty or any other Loan Document to the contrary, no Guarantor resident in or
otherwise subject to the laws of Canada will be obliged to make any payment of
interest or other amounts payable to any Lender Party in excess of the amount or
rate that would be permitted by applicable Law or would result in the receipt by
the Lender Parties of interest at a criminal rate (with “interest” and “criminal
rate” being construed as contemplated under the Criminal Code (Canada)). If the
making of any payment by such Guarantor would result in a payment being made
that is in excess of such amount or rate, the applicable Lender Party will
determine the payment or payments that are to be reduced or refunded, as the
case may be, so that such result does not occur.

22. Interest Act (Canada). For the purposes of this Guaranty, whenever interest
to be paid by a Guarantor resident in or otherwise subject to the laws of Canada
is to be calculated on the basis of 360 days or any other period of time that is
less than a calendar year, the yearly rate of interest to which the rate
determined pursuant to such calculation is equivalent is the rate so determined
multiplied by the actual number of days in the calendar year in which the same
is to be ascertained and divided by 360 or such other number of days in such
period, as the case may be.

23. Setoff. If an Event of Default shall have occurred and be continuing,
Administrative Agent and each other Lender Party, and each of its Affiliates is
hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held, and other obligations (in whatever currency) at any time owing, by
Administrative Agent or such Lender Party or any such Affiliate, to or for the
credit or the account of each Guarantor against any and all of the obligations
of such Guarantor now or hereafter existing under this Guaranty or any other
Loan Document to Administrative Agent or such Lender Party or its Affiliates,
irrespective of whether or not such Person or Affiliate shall have made any
demand hereunder or under any other Loan Document and although such obligations
of such Guarantor may be contingent or unmatured or are owed to a branch, office
or Affiliate of such Person or Lender Party different from the branch, office or
Affiliate holding such deposit or obligated on such indebtedness. The rights of
Administrative Agent and each Lender Party and its Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that Administrative Agent and such Lender Party or its Affiliates may have. Each
Lender Party agrees to notify such Guarantor and Administrative Agent promptly
after any such setoff and application; provided that the failure to give such
notice shall not affect the validity of such setoff and application.

24. Indemnification; Consequential Damages and Survival.

(a) Each Guarantor jointly and severally agrees to indemnify Administrative
Agent (and any sub-agent thereof), each other Lender Party and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any
Guarantor or any Related Party of any Guarantor arising out of, in connection
with, or as a result of (i) the execution or delivery of this Guaranty or any
other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, or the administration of this Guaranty and the other Loan
Documents, (ii) any Loan or the use or proposed use of the proceeds therefrom,
or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the

 

19



--------------------------------------------------------------------------------

foregoing, whether based on contract, tort or any other theory, whether brought
by a third party or by any Guarantor or any Related Party of any Guarantor, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted primarily from the gross negligence or willful misconduct of such
Indemnitee. This Section 24(a) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

(b) To the fullest extent permitted by applicable Law, each Guarantor shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Guaranty, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof. No Indemnitee referred to in Subsection (a)
above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Guaranty or the other Loan Documents or the transactions
contemplated hereby or thereby.

(c) All amounts due under this Section shall be payable not later than ten
(10) Business Days after demand therefor.

(d) The obligations of each Guarantor under this Section shall survive the
payment in full of the Guaranteed Obligations and termination of this Guaranty.

25. Governing Law; Assignment; Jurisdiction; Notices. This Guaranty shall be
governed by, and construed in accordance with, the law of the State of New York,
without giving effect to its conflict of laws provisions other than
Section 5-1401 of the New York General Obligations Law. This Guaranty shall
(a) bind each Guarantor and its successors and assigns, provided that no
Guarantor may assign its rights or obligations under this Guaranty without the
prior written consent of Administrative Agent (and any attempted assignment
without such consent shall be void), and (b) inure to the benefit of
Administrative Agent and its successors and assigns and Administrative Agent
may, without notice to any Guarantor and without affecting any Guarantor’s
obligations hereunder, assign, sell or grant participations in the Guaranteed
Obligations and this Guaranty, in whole or in part. Each Guarantor hereby
irrevocably (i) submits to the exclusive jurisdiction of the United States
District Court of the Southern District of the State of New York, and all
appropriate appellate courts or, if jurisdiction in such court is lacking, any
New York State court of competent jurisdiction sitting in New York County (and
all appropriate appellate courts), in any action or proceeding arising out of or
relating to this Guaranty or any other Loan Document, (ii) agrees that all
claims in respect of any such action or proceeding may be heard and determined
in such New York State court or, to the fullest extent permitted by applicable
Law, in such Federal court, (iii) waives to the fullest extent permitted by law
(A) any objection that it may now or hereafter have to the laying of venue of
any action or proceeding arising out of or relating to this Guaranty or any
other Loan Document in any such Federal or state court and (B) any defense
asserting an inconvenient forum in connection therewith, and (iv) agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Guaranty or in any other Loan Document shall
affect any right that Administrative Agent or any Lender may otherwise have to
bring any action or proceeding relating to this Guaranty or any other Loan
Document against any Guarantor or

 

20



--------------------------------------------------------------------------------

the properties of such party in the courts of any jurisdiction. Each party
hereto irrevocably consents to service of process in the manner provided for
notices in Section 8.02(a) of the Credit Agreement. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable Law. Each Guarantor agrees that Administrative Agent may
disclose to any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations hereunder any and all
information in Administrative Agent’s possession concerning any Guarantor, this
Guaranty and any security for this Guaranty. All notices and other
communications to any Guarantor and Administrative Agent under this Guaranty
shall be in writing and shall be delivered in the manner set forth in
Section 8.02 of the Credit Agreement to the addresses specified therein for such
Person.

26. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER FACILITY DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

27. Enforcement of Guaranty. Administrative Agent may enforce this Guaranty with
respect to all or a portion of the Guaranteed Obligations. Each Guarantor hereby
acknowledges that no failure on the part of any Lender Party to exercise, and no
delay in exercising, any right hereunder shall operate as a waiver thereof nor
shall the single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right.

28. Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due to a Lender Party in any currency (the “Original Currency”)
into another currency (the “Other Currency”), the Lender Parties and the
Guarantors agree, to the fullest extent that they may effectively do so, that
the rate of exchange used shall be that at which, in accordance with normal
banking procedures, such Lender Party could purchase the Original Currency with
the Other Currency on the Business Day preceding the day on which final judgment
is given or, if permitted by applicable law, on the day on which the judgment is
paid or satisfied.

29. The obligations of any Guarantor not resident in the U.S. in respect of any
sum due in the Original Currency from it to a Lender Party under any of the Loan
Documents shall, notwithstanding any judgment in any Other Currency, be
discharged only to the extent that on the Business Day following receipt by such
Lender Party of any sum adjudged to be so due in the Other Currency, the Lender
Party may, in accordance with normal banking procedures, purchase the Original
Currency with such Other Currency. If the amount of the Original Currency so
purchased is less than the sum originally due to such Lender Party in the
Original Currency, each Guarantor jointly and severally agrees, as a separate
obligation and notwithstanding the judgment, to indemnify such Lender Party,
against any loss, and, if the amount of the Original Currency so purchased
exceeds the sum originally due to such Lender Party in the Original Currency,
such Lender Party shall remit such excess to the applicable Guarantor.

 

21



--------------------------------------------------------------------------------

30. Entire Agreement. This Guaranty and the other Loan Documents constitute the
entire agreement between the parties hereto relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, between the parties hereto relating to the subject matter hereof.

31. Additional Guarantors. From time to time subsequent to the date hereof,
pursuant to Section 7(j) or Section 8(n), as the case may be, additional
Subsidiaries of Parent Guarantor or newly formed or acquired wholly-owned
Subsidiaries of Parent Guarantor may become parties hereto as additional
Guarantors (“Additional Guarantors”) by executing an Addendum to Guaranty
substantially in the form attached hereto as Exhibit A (an “Addendum to
Guaranty”). Upon delivery of any Addendum to Guaranty to the Administrative
Agent, notice of which is hereby waived by the Guarantors, each such Additional
Guarantor shall be a Guarantor hereunder and shall be as fully a party hereto as
if such Additional Guarantor were an original signatory hereto as of the date of
such Addendum to Guaranty. Each Guarantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any Guarantor hereunder, nor by any election of the Administrative Agent or
the Secured Parties not to cause any wholly-owned Subsidiary of Parent Guarantor
to become an Additional Guarantor hereunder. This Guaranty shall be fully
effective as to any Guarantor that is or becomes a party hereto regardless of
whether any other Person becomes or fails to become or ceases to be a Guarantor
hereunder.

32. Fulghum Fibres, Inc. Notwithstanding anything in this Guaranty to the
contrary, it is not the intent of any party hereto to grant any security
interest in the assets of Fulghum Fibres, Inc. (other than equity interests in
Fulghum Fibres Chile S.A.).

33. Limitation of Guaranty. Any term or provision of this Guaranty or any other
Loan Document to the contrary notwithstanding, the maximum aggregate amount for
which any Guarantor shall be liable hereunder shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this Guaranty or
any other Loan Document, as it relates to such Guarantor, subject to avoidance
under applicable requirements of Law relating to fraudulent conveyance or
fraudulent transfer (including the Uniform Fraudulent Conveyance Act, the
Uniform Fraudulent Transfer Act and Section 548 of title 11 of the United States
Code or any applicable provisions of comparable requirements of Law)
(collectively, “Fraudulent Transfer Laws”). Any analysis of the provisions of
this Guaranty for purposes of Fraudulent Transfer Laws shall take into account
the right of contribution established in Section 34 and, for purposes of such
analysis, give effect to any discharge of intercompany debt as a result of any
payment made under the Guaranty.

34. Contribution. To the extent that any Guarantor shall be required hereunder
to pay any portion of any Guaranteed Obligation exceeding the greater of (a) the
amount of the value actually received by such Guarantor and its Subsidiaries
from the Loans and other Obligations and (b) the amount such Guarantor would
otherwise have paid if such Guarantor had paid the aggregate amount of the
Guaranteed Obligations (excluding the amount thereof repaid by Borrower) in the
same proportion as such Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Guarantors on such date,
then such Guarantor shall be reimbursed by such other Guarantors for the amount
of such excess, pro rata, based on the respective net worth of such other
Guarantors on such date.

 

22



--------------------------------------------------------------------------------

35. Amendment and Restatement. This Guaranty amends and restates the Existing
Restated Guaranty. All obligations evidenced by the Existing Restated Guaranty
that remain outstanding and in effect as of the Second Restatement Date are
continued by this Guaranty with such modifications as are set forth herein.

36. Certain Defined Terms. The following terms shall have the following meanings
when used herein:

“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata or sediment and natural resources such as flora and fauna.

“Environmental Claim” shall mean any and all suits, demands, demand letters,
claims, Liens, notices of non-compliance or violation, notices of liability or
potential liability, investigations, adversarial proceedings, consent orders,
consent decrees or consent agreements arising out of or pursuant to any
Environmental Law, the presence or Release of, or human exposure to, any
Hazardous Material or natural resource damages.

“Environmental Law” shall mean, collectively, all applicable federal,
provincial, state, local or foreign laws, including common law, ordinances,
regulations, rules, legal codes, orders, judgments or other Law that relate to
(a) the prevention, abatement or elimination of pollution, or the protection or
preservation of the Environment, wildlife or natural resources, (b) the use,
generation, handling, treatment, storage, Release, transportation or regulation
of, or exposure to, Hazardous Materials and (c) the protection of employee
health and workplace safety, including the Comprehensive Environmental Response
Compensation and Liability Act, 42 U.S.C. §§ 9601 et seq., the Endangered
Species Act, 16 U.S.C. §§ 1531 et seq., the Solid Waste Disposal Act, as amended
by the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et seq., the
Clean Air Act, 42 U.S.C. §§ 7401 et seq., the Clean Water Act, 33 U.S.C. §§ 1251
et seq., the Toxic Substances Control Act, 15 U.S.C. §§ 2601 et seq., the
Emergency Planning and Community Right to Know Act, 42 U.S.C. §§ 11001 et seq.,
and the Oil Pollution Act of 1990, 33 U.S.C. §§ 2701 et seq., each as amended,
and their applicable foreign, state or local counterparts or equivalents.

“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case subject to regulation or which can give rise to liability
under any Environmental Law.

“NEWP” shall mean New England Wood Pellet, LLC, a Delaware limited liability
company.

“Permits” shall mean any and all franchises, licenses, leases, permits,
approvals, notifications, certifications, registrations, authorizations,
exemptions, qualifications, and other rights, privileges and approvals required
under or issued pursuant to any Law.

 

23



--------------------------------------------------------------------------------

“Release” shall mean any placing, spilling, leaking, seepage, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or depositing or migrating in, onto or through the Environment.

[Remainder of Page Intentionally Left Blank]

 

24



--------------------------------------------------------------------------------

Executed as of the date first set forth above.

 

Parent Guarantor: RENTECH INC. By:                                     
                                                     
Name:                                     
                                                
Title:                                     
                                                   Subsidiary Guarantors:
RENTECH DEVELOPMENT CORPORATION RENTECH WP U.S. INC. FULGHUM FIBRES, INC. RTK WP
HOLDINGS, ULC RTK WP CANADA, ULC RTK WP2 HOLDINGS, ULC RTK WP2 CANADA, ULC RTK
WP3 CANADA, ULC RTK WP4 CANADA, ULC RTK WP5 CANADA, ULC RTK WP DEV CANADA, ULC
RENTECH ENERGY TECHNOLOGY CENTER, LLC RENTECH SERVICES CORPORATION SILVAGAS
CORPORATION GCSEC HOLDINGS, LLC GULF COAST SYNTHETIC ENERGY CENTER, LLC RTK
CANADA ENERGY HOLDINGS, ULC OLYMPIAD RENEWABLE ENERGY CENTRE, ULC RTK CAB LLC
By:                                     
                                                     
Name:                                     
                                                
Title:                                     
                                                  

 

 

Signature Page to Guaranty Agreement



--------------------------------------------------------------------------------

SCHEDULE 2

FOREIGN GUARANTORS

RTK WP HOLDINGS, ULC

RTK WP CANADA, ULC

RTK WP2 HOLDINGS, ULC

RTK WP2 CANADA, ULC

RTK WP3 CANADA, ULC

RTK WP4 CANADA, ULC

RTK WP5 CANADA, ULC

RTK WP DEV CANADA, ULC

RTK CANADA ENERGY HOLDINGS, ULC

OLYMPIAD RENEWABLE ENERGY CENTRE, ULC

 

 

Schedule 2 to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 6(t)

Rentech, Inc., RTK WP Canada, ULC and Drax Power Limited are in negotiation of
an amendment to the Biomass Supply Agreement, dated May 1, 2013 among such
parties where among other things, the Agreement will be modified so that the
schedule for the delivery of wood pellets will be moved from beginning in the
fourth quarter of 2014 to calendar year 2015.1

 

 

1  To be updated on Second Restatement Date

 

Schedule 6(t) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 6(x)

SUBSIDIARIES AND EQUITY INTERESTS2

 

Guarantor

  

Subsidiary and Percentage Owned

Rentech, Inc.   

Rentech Services Corporation (100%)

ClearFuels Technology, Inc. (95%)

Rentech Development Corporation (100%)

SilvaGas Corporation (100%)

GCSEC Holdings, LLC (100%)

RTK Canada Energy Holdings, ULC (100%)

DSHC, LLC (100%)

Rentech WP U.S. Inc. (100%)

 

Rentech Development Corporation   

Rentech Nitrogen Holdings, Inc. (100%)

Rentech Energy Technology Center, LLC (100%)

 

Rentech Nitrogen Holdings, Inc.   

[SpinCo

 

SpinCo GP]3 (100%)

 

indirectly owned via [SpinCo]4

Rentech Nitrogen Pasadena Holdings, LLC (100%)

 

indirectly owned via Rentech Nitrogen Pasadena

Holdings, LLC:

Rentech Nitrogen Pasadena, LLC (100%)

 

GCSEC Holdings, LLC   

Gulf Center Synthetic Energy Center , LLC (100%)

 

RTK Canada Energy Holdings, ULC   

Olympiad Renewable Energy Centre, ULC (100%)

 

Rentech WP U.S. Inc.   

RTK (Luxembourg) WP (100%)

Rentech Graanul LLC (50%)

Fulghum Fibres, Inc. (100%)

New England Wood Pellet, LLC (100%)

RTK CAB LLC (100%)

 

indirectly owned via RTK (Luxembourg) WP:

RTK WP Holdings, ULC (100%)

RTK WP2 Holdings, ULC (100%)

RTK WP Dev Canada ULC (100%)

 

indirectly owned via Rentech Graanul LLC:

Fulghum Graanul Oliver, LLC (100%)

Fulghum Graanul Woodland, LLC (100%)

 

indirectly owned via New England Wood Pellet, LLC:

Schuyler Wood Pellet, LLC (100%)

Deposit Wood Pellet, LLC (100%)

 

 

2  To the extent entries would have been duplicative because a Guarantor is a
Subsidiary of another Guarantor, equity interests have been disclosed at the
level closest to the issuer of such equity interest.

3  Only if the Spin Off transactions occur prior to the Second Restatement Date

4  Ownership percentages shown are the ownership interests of the direct parent,
as opposed to the Guarantor if a Subsidiary is indirectly owned.

 

Schedule 6(x) to Guaranty



--------------------------------------------------------------------------------

RTK WP Holdings, ULC   

RTK WP Canada, ULC (100%)

 

RTK WP2 Holdings, ULC   

RTK WP2 Canada, ULC (100%)

RTK WP3 Canada, ULC (100%)

RTK WP4 Canada, LLC (100%)

RTK WP5 Canada, ULC (100%)

 

Fulghum Fibres, Inc.   

Fulghum Fibres Cullins, Inc. (100%)

Fulghum Fibres Florida, Inc. (100%)

Fulghum Fibrefuels, Ltd. (100%)

West Monroe Fibre Processing Company, Inc. (100%)

Fulghum Fibres New Zealand Limited (50%)

Fulghum Fibres Uruguay S.A. (87%)

Fulghum Fibres Chile S.A. (87.5%)

 

indirectly owned via Fulghum Fibres Chile S.A.:

Forestal Pacifico S.A. (99.9%)

Forestal Los Andes S.A. (99.9%)

 

 

 

Schedule 6(x) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(d)

EXISTING DEBT

 

1. [intentionally omitted]

 

2. Credit Agreement dated as of November 25, 2013 between Rentech, Inc. and Bank
of Montreal, as amended on April 8, 2014 in an amount up to $10,000,000.

 

3. Guarantee Agreement, dated as of April 30, 2013 by Rentech, Inc. in favor or
Quebec Stevedoring Limited.

 

4. Indemnity Agreement, dated June 7, 2013 by Rentech, Inc. in favor of Ontario
Power Generation.

 

5. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated November 24, 1997, as amended certain (i) First
Amendment to Note Purchase Agreement dated September 30, 1998, (ii) First [sic]
Amendment to Note Purchase Agreement dated May 9, 2000, (iii) Third Amendment to
Note Purchase Agreement dated November 21, 2001, (iv) Fourth Amendment to Note
Purchase Agreement dated December 1, 2002, (v) Fifth Amendment to Note Purchase
Agreement dated August 31, 2005, (vi) Sixth Amendment to Note Purchase Agreement
dated May 31, 2006, (vii) Seventh Amendment to Note Purchase Agreement dated
June 15, 2007, (viii) Eighth Amendment to Note Purchase Agreement dated July 25,
2008, (ix) Ninth Amendment to Note Purchase Agreement dated April 12, 2011, and
(x) Tenth Amendment to Note Purchase Agreement dated May 1, 2013, together with
the “Financing Documents” (as defined therein). The aggregate outstanding
principal and accrued interest owing as of the Second Restatement Date is
approximately $[            ].

 

6. Note Purchase Agreement dated September 30, 1998, between Fulghum Fibres
Florida, Inc., and the “Holders” (as defined therein), as amended by that
certain First Amendment to Note Purchase Agreement dated October 23, 2001, and
as amended and restated in that certain Amended and Restated Note Purchase
Agreement dated as of August 31, 2005, as amended by that certain (i) First
Amendment to Amended and Restated Note Purchase Agreement dated May 31, 2006
(ii) Second Amendment to Amended and Restated Note Purchase Agreement dated
June 15, 2007, (iii) Third Amendment to Amended and Restated Note Purchase
Agreement dated July 25, 2008, (iv) Fourth Amendment to Amended and Restated
Note Purchase Agreement dated on or about April 12, 2011, and (v) Fifth
Amendment to Amended and Restated Note Purchase Agreement dated on May, 2013,
together with the “Financing Documents” (as defined therein). The aggregate
outstanding principal and accrued interest owing as of the Second Restatement
Date is approximately $[            ].

 

7. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated August 31, 2005, as amended by that certain (i) First
Amendment to 2005 (August) Note Purchase Agreement dated May 31, 2006,
(ii) Second Amendment to 2005 (August) Note Purchase Agreement dated June 15,
2007, (iii) Third Amendment to 2005 (August) Note Purchase Agreement dated
July 25, 2008, (iv) Fourth Amendment to 2005 (August) Note Purchase Agreement
dated April 12, 2011, and (v) Fifth Amendment to 2005(August) Note Purchase
Agreement dated May 1, 2013, together with the “Financing Documents” (as defined
therein). The aggregate outstanding principal and accrued interest owing as of
the Second Restatement Date is approximately $[            ].

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

8. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated May 31, 2006, as amended by that certain (i) First
Amendment to Note Purchase Agreement dated June 15, 2007, (ii) Second Amendment
to Note Purchase Agreement dated July 25, 2008, (iii) Third Amendment to Note
Purchase Agreement dated April 12, 2011 and (iv) Fourth Amendment to Note
Purchase Agreement dated May 1, 2013, together with the “Financing Documents”
(as defined therein). The aggregate outstanding principal and accrued interest
owing as of the Second Restatement Date is approximately $[            ].

 

9. Note Purchase Agreement between Fulghum Fibres, Inc. and the “Holders” (as
defined therein), dated June 15, 2007, as amended by that certain (i) First
Amendment to Note Purchase Agreement dated July 25, 2008, (ii) Second Amendment
to Note Purchase Agreement dated April 12, 2011, and (iii) Third Amendment to
Note Purchase Agreement dated May 1, 2013, together with the “Financing
Documents” (as defined therein). The aggregate outstanding principal and accrued
interest owing as of the Second Restatement Date is approximately
$[            ].

 

10. Notes Payable in favor of Banco de Crédito e Inversiones by Fulghum Fibres
Chile, S.A. up to an aggregate amount of $692,000.

 

11. Notes Payable in favor of Santader by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $292,000.

 

12. Notes Payable in favor of Security by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $3,025,000.

 

13. Notes Payable in favor of Scotiabank by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $6,321,000.

 

14. Notes Payable in favor of Corpbanca by Fulghum Fibres Chile, S.A. up to an
aggregate amount of $1,107,000.

 

15. Notes Payable in favor of Banco de Crédito e Inversiones by Forestral
Pacifico S.A. up to an aggregate amount of $75,000.

 

16. Notes Payable in favor of Security by Forestal Los Andes S.A. up to an
aggregate amount of $1,600,000.

 

17. Notes Payable in favor of Banco de Chile by Forestal Los Andes S.A. up to an
aggregate amount of $2,200,000.

 

18. Notes Payable in favor of Scotiabank by Forestal Los Andes S.A. up to an
aggregate amount of $2,000,000.

 

19. Notes Payable in favor of Corpbanca by Forestal Los Andes S.A. up to an
aggregate amount of $1,500,000.

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

20. Notes Payable in favor of Santander by Forestal Los Andes S.A. up to an
aggregate amount of $660,000.

 

21. Loan Agreement, dated as of January 23, 2015 among NEWP, Deposit Wood
Pellet, LLC, Schuyler Wood Pellet, LLC and T.D. Bank, N.A. in a principal amount
of approximately $8,000,000.

 

22. NEWP, Weldingwood Mills, LLC, and Biofuel Energy Systems, LLC are parties to
that certain Loan Agreement with TD Bank, N.A., dated July 25, 2006, pursuant to
which TD Bank, N.A. made a mortgage term loan to the Company as evidenced by a
promissory note in the original principal amount of $1,000,000; this note is
scheduled to mature on July 25, 2016 and as of the Second Restatement Date has
an outstanding principal balance of approximately $[            ].

 

23. NEWP is party to that certain Note with TD Bank, N.A., dated as of July 25,
2006 and subsequently amended, supplemented or modified, pursuant to which TD
Bank, N.A. made a revolving line of credit available to the Company with a
borrowing limit of $2,000,000.

 

24. NEWP, Schuyler Wood Pellet, LLC, and Herkimer County Industrial Development
Agency (HCIDA), are parties to that certain Amended and Restated Installment
Sale Agreement dated as of December 1, 2007 (the “Schuyler Installment Sale
Agreement”); under the Schuyler Installment Sale Agreement, NEWP and Schuyler
Wood Pellet, LLC are responsible to make installment purchase payments, which
include amounts equal to the debt service on the Industrial Development Revenue
Bond (Schuyler Wood Pellet, LLC Project), Series 2007 in the original amount of
$9,000,000 (the “Schuyler Bonds”). As of the Second Restatement the outstanding
principal balance of Schuyler Bonds is approximately $[            ].

 

25. NEWP, Deposit Wood Pellet, LLC, and County of Delaware Industrial
Development Agency (DIDA), are parties to that certain Installment Sale
Agreement dated as of March 1, 2010 (the “Deposit Installment Sale Agreement”);
under the Deposit Installment Sale Agreement, the Company and Deposit Wood
Pellet. LLC are responsible to make installment purchase payments, which include
amounts equal to the debt service payments on the Industrial Development Revenue
Bonds (Deposit Wood Pellet, LLC Project) Series 2010A in the original amount of
$9,000,000 (the “Deposit Bonds”). As of the Second Restatement the outstanding
principal balance of the Deposit Bonds is approximately $[            ].

 

26. Rentech, Inc. obligations to satisfy earnout payment to sellers of NEWP in
the amount of $5 million.

 

27. Capital lease obligations pursuant to the Master Services Agreement, dated
April 30, 2013, among RTK WP Canada, ULC and Quebec Stevedoring Company Limited.
As of December 31, 2014 the outstanding principal balance of capital lease
obligations under such agreement was $19,445,834. The outstanding principal
balance under this agreement could increase to $24,000,000 because the capital
investment by Quebec Stevedoring Company Limited is not complete and because the
agreement is subject to CAD/USD exchange rate fluctuations.

 

28. Interest rate swaps at NEWP:

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

(a) ISDA Master Agreement dated as of July 25, 2006 between TD Banknorth, N.A.
and NEWP and related schedules.

 

(b) ISDA Master Agreement dated as of December 28, 2007 among TD Banknorth,
N.A., Schuyler Wood Pellet, LLC and NEWP and related schedules.

 

(c) ISDA Master Agreement dated as of April 2, 2010 among TD Bank, N.A., Deposit
Wood Pellet, LLC and NEWP.

 

As of the Second

Restatement Date

Swap 1 - NEWP

Swap 2 - NEWP

Swap 3 - NEWP

Total

 

29. Interest rate swaps at Fulghum Fibres Chile:

 

Entity

   Bank      Contract
Number    Fair value as of,
Second
Restatement Date

Fulghum Fibres Chile

     Corpbanca       9525   

Fulghum Fibres Chile

     Banco Security       1087   

Fulghum Fibres Chile

     Banco Security       1866   

Forestal Los Andes

     Banco Security       878   

 

Schedule 8(d) to Guaranty



--------------------------------------------------------------------------------

SCHEDULE 8(e)

PERMITTED LIENS

(1) Liens securing the Debt listed in clauses (1), (2) (5) - through (25) of
Schedule 8(d).

(2) any Lien existing on any property or asset prior to the acquisition thereof
or existing on any property or assets of any Person that becomes a Subsidiary of
Parent Guarantor after the date hereof prior to the time such Person becomes a
Subsidiary of Parent Guarantor, as the case may be; provided that (i) such Lien
does not apply to any other property or assets of Parent Guarantor or any
Subsidiary of Parent Guarantor, (ii) such Lien secures only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary of Parent Guarantor, as the case may be and (iii) such Person is in
compliance with Section 8(n) on the date of such acquisition or the date such
Person becomes a Subsidiary of Parent Guarantor, as the case may be;

(3) Liens for taxes not yet delinquent or which are being contested in
compliance with Section 6(l);

(4) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business and securing obligations
that are not due and payable or which are being contested in compliance with
Section 6(l);

(5) pledges and deposits made in the ordinary course of business in compliance
with workmen’s compensation, unemployment insurance and other social security
laws or regulations;

(6) deposits to secure the performance of bids, trade contracts (other than for
Debt), leases (other than capital lease obligations), statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(7) zoning restrictions, easements, rights-of-way, restrictions on use of real
property and other similar encumbrances incurred in the ordinary course of
business which, in the aggregate, are not substantial in amount and do not
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of Parent Guarantor or any of its
Subsidiaries;

(8) judgment Liens securing judgments not constituting an Event of Default under
clause (i) of Section 6.01 of the Credit Agreement;

(9) Permitted Liens;

(10) Liens securing Debt permitted by clause (27) of Schedule 8(d) and
Section 8(d)(x); provided that the Debt secured thereby does not exceed the fair
market value of such assets;

(11) any interest or title of a lessor or sublessor under, and Liens arising
from UCC financing statements (or equivalent foreign filings, registrations or
agreements in foreign jurisdictions) relating to leases and subleases entered
into in the ordinary course of business; and

(12) other Liens securing liabilities in an aggregate amount not to exceed
$1,000,000 at any time outstanding.

Schedule 8(e) to Guaranty



--------------------------------------------------------------------------------

EXHIBIT A

ADDENDUM TO GUARANTY

[            ], 201[_]

Each of the undersigned,             , a             [corporation/limited
liability company/unlimited liability corporation] (each, a “New Guarantor”,
together the “New Guarantors”):

(i) agrees to all of the provisions of the Second Amended and Restated Guaranty
Agreement, dated as of [            ] (as amended, amended and restated,
modified, supplemented or restated from time to time, the “Guaranty”), made by
the signatories thereto as Guarantors (collectively, the “Guarantors”), in favor
of CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent
(“Administrative Agent”) for the benefit of the Lender Parties pursuant to the
Second Amended and Restated Credit Agreement, dated as of [            ] (as
amended, amended and restated, modified, supplemented or restated from time to
time, the “Credit Agreement”) by and among RENTECH NITROGEN HOLDINGS, INC., as
borrower, the lenders from time to time party thereto and Administrative Agent.

(ii) effective on the date hereof becomes a party to the Guaranty, as a
Guarantor, with the same effect as if each of the undersigned were an original
signatory to the Guaranty (with the representations and warranties contained
therein being deemed to be made by each New Guarantor on and as of the date
hereof).

(iii) [represents and warrants that it is [organized/incorporated] and resident
in [            ].]5

Capitalized terms used but not defined herein shall have the meanings given in
the Credit Agreement. This Addendum to Guaranty shall be governed by, and
construed in accordance with, the law of the State of New York, without giving
effect to its conflict of laws provisions other than Section 5-1401 of the New
York General Obligations Law.

 

 

5  For Additional Guarantors not resident in the United States of America.

 

Exhibit A to Guaranty



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Addendum to Guaranty to be
duly executed and delivered to the Administrative Agent by its duly authorized
officer as of the date first set forth above.

 

[NAME OF NEW GUARANTOR], as Guarantor

 

By:  

 

Name:  

 

Title:  

 

 

 

Exhibit A to Guaranty



--------------------------------------------------------------------------------

EXHIBIT C

Form of Preferred Equity Exchange and Discharge Agreement



--------------------------------------------------------------------------------

PREFERRED EQUITY EXCHANGE AND DISCHARGE AGREEMENT

This Preferred Equity Exchange and Discharge Agreement, dated as of [•] (this
“Agreement”), is entered into by and between Rentech, Inc., a Colorado
corporation (the “Company”), DSHC, LLC, a Delaware limited liability company
(“DSHC”), each of the Holders listed on Exhibit A hereto (each, a “Holder” and,
collectively, the “Holders”) and GSO Capital Partners LP, a Delaware limited
partnership, in its capacity as the Holders’ Representative (the “Holders’
Representative”).

WHEREAS, the Holders are the holders of an aggregate of 100,000 shares (the
“Preferred Shares”) of the Company’s Series E Convertible Preferred Stock, par
value $10.00 per share;

WHEREAS, the Holders and the Company desire to effect a transaction in which, on
the terms and subject to the conditions set forth herein, the Company will
acquire the Preferred Shares from the Holders in exchange for Common Units and
the payment of all Accrued Dividends on the Preferred Shares (as defined
herein); and

WHEREAS, this Agreement is being executed and delivered pursuant to the Waiver
and Amendment of Certain Loan and Equity Documents dated as of August 9, 2015,
as amended, between the Company, Rentech Nitrogen Holdings, Inc., the Holders,
the Holders’ Representative and Credit Suisse AG, Cayman Islands Branch and the
Holders desire to sell to the Company.

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
set forth, and for other good and valuable consideration, receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions.

“Accrued Dividends” has the meaning set forth in Section 2.1.

“Adjusted CVR Unit Price” means the product of (a) the volume weighted average
price per Common Unit on the Trading Market for the sixty (60) Trading Days
immediately preceding, but excluding, the date that is two (2) Trading Days
immediately prior to the date of the Merger Closing, and (b) 85%.

“Affiliate” of any Person means any Person, directly or indirectly, controlling,
controlled by or under common control with such Person.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Law” means laws, orders of a court of competent jurisdiction or
other similar requirement of any Governmental Authority.



--------------------------------------------------------------------------------

“Articles of Amendment” means the Articles of Amendment to the Articles of
Incorporation of the Company setting for the preferences, limitations and
relative rights of the Company’s Series E Convertible Preferred Stock, as filed
with the Secretary of State of the State of Colorado on April 9, 2014 pursuant
to the Subscription Agreement.

“Articles of Incorporation” means the Company’s Amended and Restated Articles of
Incorporation as amended, modified or supplemented from time to time.

“Blackstone Group” has the meaning set forth in Section 4.2(b).

“Board of Directors” means the Company’s board of directors.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, New York City, New York.

“Bylaws” means the Company’s bylaws, as amended, modified or supplemented from
time to time.

“Call Period” has the meaning set forth in Section 4.3(a).

“Call Price” has the meaning set forth in Section 4.3(a).

“Closing” has the meaning set forth in Section 2.2.

“Closing Date” has the meaning set forth in Section 2.2.

“Common Stock” means the Company’s common stock, $.01 par value per share.

“Common Units” means the common units representing limited partner interests of
CVR having the rights and obligations specified with respect to “Common Units”
as set forth in the CVR LPA.

“Company” has the meaning set forth in the preamble hereto.

“Credit Agreement” means the Second Amended and Restated Term Loan Credit
Agreement, dated as of the date hereof, by and among Rentech Nitrogen Holdings,
Inc., the lenders party thereto and Credit Suisse AG, Cayman Islands Branch, as
administrative agent.

“CVR” means CVR Partners, L.P., a Delaware limited partnership.

“CVR LPA” means the Second Amended and Restated Agreement of Limited Partnership
of CVR, dated April 13, 2011, as amended from time to time.

“CVR Unit Sale” has the meaning set forth in Section 4.3(b).

“CVR Unit Sale Notice” has the meaning set forth in Section 4.3(b)(ii).

 

2



--------------------------------------------------------------------------------

“CVR Units” has the meaning set forth in Section 2.1.

“Director Designation Letter” has the meaning set forth in Section 4.1(a).

“Director Indemnification Agreement” has the meaning set forth in Section
4.1(e).

“DSHC” has the meaning set forth in the preamble hereto.

[“Exemption Letter Supplement” means a letter from the Company to the Holders’
Representative regarding the Tax Benefit Preservation Plan Exemption Letters
dated April 9, 2014 and February 12, 2015 between the Company, the Holders and
the Holders’ Representative to the extent reasonably necessary to continue in
place the Holders’ exemption thereunder.]1

“GSO Transaction Agreement” means the Transaction Agreement, dated as of
August 9, 2015, by and among CVR, each of the Holders party thereto and GSO
Capital Partners LP.

“Governmental Authority” means any (a) federal, state, local, municipal, foreign
or other government (or agency or political subdivision thereof),
(b) governmental, quasi-governmental or regulatory authority of any nature
(including any governmental agency, branch, department or other entity and any
court or other tribunal), (c) multinational organization or (d) body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power any nature.

“Holder” and/or “Holders” has the meaning set forth in the preamble hereto.

“Holder Director” has the meaning set forth in Section 4.1(a).

“Holder Group” has the meaning set forth in Section 4.2(a).

“Holder Group Member” has the meaning set forth in Section 4.2(a).

“Holder Nominee” has the meaning set forth in Section 4.1(b).

“Holders’ Representative” has the meaning set forth in the preamble hereto.

“Indemnified Liabilities” has the meaning set forth in Section 4.8.

“Indemnified Parties” has the meaning set forth in Section 4.8.

“Indemnitor” has the meaning set forth in Section 4.8.

“Merger Agreement” means the Agreement and Plan of Merger, dated as of August 9,
2015, entered into by and among CVR, Lux Merger Sub 1 LLC, a limited liability
company and wholly owned subsidiary of CVR, and Lux Merger Sub 2 LLC, a limited
liability company and wholly owned subsidiary of CVR, Rentech Nitrogen Partners,
L.P., a Delaware limited partnership, and Rentech Nitrogen GP, LLC, a Delaware
limited liability company.

 

 

1 NTD: In the event that all of the Preferred Shares are exchanged under this
Agreement, then the provisions relating to the exemption letter will be deleted.

 

3



--------------------------------------------------------------------------------

“Merger Closing” means the occurrence of the Closing (as such term is defined in
the Merger Agreement).

“Observer” has the meaning set forth in Section 4.1(c).

“Person” means an individual, corporation, partnership, limited liability
company, joint venture, trust or unincorporated organization or a Governmental
Authority or political subdivision thereof.

“Preferred Shares” has the meaning set forth in the recitals hereto.

“Preferred Stock” has the meaning set forth in Section 3.1(g).

“Proceeding” has the meaning set forth in Section 6.1(b).

“Pro Rata Share” means, with respect to a Holder, the percentage set forth next
to the name of such Holder on Exhibit A.

“Repurchase” has the meaning set forth in Section 4.3(a).

“Repurchase Closing” has the meaning set forth in Section 4.3(a).

“Repurchase Date” has the meaning set forth in Section 4.3(a).

“Repurchase Notice” has the meaning set forth in Section 4.3(a).

“Repurchase Notice Date” has the meaning set forth in Section 4.3(a).

“Repurchase Price” has the meaning set forth in Section 4.3(a).

“Repurchase Right” has the meaning set forth in Section 4.3(a).

“SEC” means the Securities and Exchange Commission.

“Second Restatement Date” has the meaning set forth in the Credit Agreement.

“Subscription Agreement” means the Subscription Agreement among the Company, the
Holders and the Holders’ Representative dated as of April 9, 2014, as amended by
Amendment No. 1 to the Subscription Agreement dated as of February 12, 2015
among the Company, the Holders and the Holders’ Representative.

 

4



--------------------------------------------------------------------------------

“Subsidiary” means, when used with reference to a party, any corporation or
other organization, whether incorporated or unincorporated, of which such party
or any other Subsidiary of such party is a general partner or serves in a
similar capacity, or, with respect to such corporation or other organization, at
least a majority of the securities or other interests having by their terms
ordinary voting power to elect a majority of the board of directors or others
performing similar functions is directly or indirectly owned or controlled by
such party or by any one or more of its Subsidiaries, or by such party and one
or more of its Subsidiaries.

“Tax Benefit Preservation Plan” means the Tax Benefit Preservation Plan, dated
as of August 5, 2011, between the Company and Computershare Trust Company, N.A.
(including the exhibits thereto), as may be amended or replaced from time to
time.

“Trading Day” means, with respect to the Common Units, any Business Day on which
the Trading Market is open for trading.

“Trading Market” means, with respect to the Common Units, the principal national
securities exchange on which the Common Units may at the time be listed.

“Underlying Equity Call Right” has the meaning set forth in the Credit
Agreement.

ARTICLE II

REPURCHASE AND EXCHANGE; CLOSING; CONDITIONS PRECEDENT

Section 2.1 Repurchase and Exchange. On the terms and subject to the
satisfaction or waiver of the conditions set forth in this Agreement, at the
Closing the Company shall: (a) acquire from each Holder all of the Preferred
Shares held by such Holder; (b) assign, transfer, convey and deliver to each
Holder its Pro Rata Share of the aggregate number of Common Units (the “CVR
Units”) equal to (i) $100,000,000 divided by (ii) the Adjusted CVR Unit Price,
free and clear of all liens and encumbrances (other than as provided in the GSO
Transaction Agreement or imposed by applicable law) in the name of such Holder;
and (c) pay to each Holder, by wire transfer of immediately available funds to
an account designated in writing by the Holders’ Representative, a cash amount
(the “Accrued Dividends”) equal to all unpaid accrued and accumulated dividends
on the Preferred Shares held by such Holder (including any amounts accrued
through the Closing Date and unpaid since the last Dividend Payment Date (as
defined in the Articles of Amendment) whether or not declared by the Board of
Directors.

Section 2.2 Closing. On the terms and subject to the satisfaction or waiver of
the conditions set forth in this Agreement, the closing of the transactions
contemplated by this Agreement (the “Closing”) shall take place at the offices
of Latham & Watkins LLP, 355 South Grand Avenue, Los Angeles, California, at
5:00 a.m. Los Angeles time on the date of this Agreement and substantially
simultaneously with the occurrence of the Merger Closing, subject to the
satisfaction or waiver of all of the conditions set forth in Article V, or such
other time and place as the Company the Holders may agree in writing. The date
on which the Closing is to occur is referred to herein as the “Closing Date”.
Immediately after the Closing, the Company shall cancel the Preferred Shares.

 

5



--------------------------------------------------------------------------------

Section 2.3 Other Closing Transactions. On the terms and subject to the
satisfaction or waiver of the conditions set forth in this Agreement, at the
Closing the following shall occur automatically and effective as the Closing:

(a) Sections 4.1, 4.2, 4.3, 4.4, 4.5, 4.10, 4.11, 4.12, 4.13, 4.15, 4.16, 4.17,
and 4.18 of the Subscription Agreement shall terminate;

(b) each Amended and Restated Put Option Agreement, dated as of February 12,
2015, between a Holder and DSHC shall terminate in its entirety and no Person
shall have any liability or obligations thereunder;

(c) each of the following shall be terminated in its entirety: (i) the Amended
and Restated Pledge Agreement, dated February 12, 2015, by and among DSHC,
Credit Suisse AG, Cayman Islands Branch, and the Holders, (ii) the Collateral
Account Control Agreement, dated as of April 15, 2014, among DSHC, Credit Suisse
AG, Cayman Islands Branch, and The Bank of New York Mellon and (iii) the Amended
and Restated Registration Rights Agreement by and among the Company and the
Holders; and

(d) an individual designated by the Holders in a Director Designation Letter
delivered at Closing shall become a director on the Board of Directors and shall
be the Holder Director (provided that, if such designee is other than Patrick
Fleury, the Holders shall comply with Section 4.1(a) including, without
limitation, approval by the Company’s Nominating and Corporate Governance
Committee).2

Section 2.4 Closing Deliverables.

(a) At the Closing, the Company shall deliver, or cause to be delivered, the
following:

(i) to each Holder (A) its Pro Rata Share of the CVR Units, together with
evidence of the delivery of such CVR Units acceptable to such Holder, (B) the
Accrued Dividends, and (C) a certificate, dated as of the Closing Date and
executed on behalf of the Company by its Chief Executive Officer, setting forth
the amounts and calculations of each of (w) the CVR Units, (x) the Common Units,
(y) the Adjusted CVR Unit Price and (z) the amount of the Accrued Dividends.

(ii) to the Holders and the Holders’ Representative, (A) the GSO Transaction
Agreement duly executed by CVR, (B) the Exemption Letter Supplement, if
applicable, duly executed by the Company, and (C) legal opinions addressed to
the Holders (x) rendered by Latham & Watkins LLP substantially to the effect
specified in Exhibit D and (y) rendered by Holland & Hart LLP substantially to
the effect specified in Exhibit E; and

(iii) to the Holders’ Representative or any of the Holders, as applicable and
without duplication, reimbursement in cash of all reasonable and documented
out-of-pocket costs and expenses, including legal fees, expenses, other
professional fees and expenses incurred through the Closing Date by the Holders’
Representative or any of the Holders in connection with the transaction
contemplated by this Agreement and the Exemption Letter Supplement.

 

 

2 NTD: In the event that all of the Preferred Shares are exchanged under this
Agreement, then the provisions relating to the designation of a director and an
observer of the Company will be deleted.

 

6



--------------------------------------------------------------------------------

(b) At the Closing, each Holder shall deliver, or cause to be delivered, to the
Company the following:

(i) the stock certificate delivered to such Holder pursuant to the Subscription
Agreement or, in lieu thereof, a duly executed affidavit of loss;

(ii) the GSO Transaction Agreement duly executed by such Holder and the Holders’
Representative; and

(iii) the Exemption Letter Supplement duly executed by such Holder and the
Holders’ Representative.

Section 2.5 Fractional Common Units. No Common Units representing fractional
Common Units will be delivered pursuant to Section 2.1. Notwithstanding any
other provision of this Agreement, each Holder who would otherwise have been
entitled to receive a fraction of a Common Unit (after taking into account all
Preferred Shares exchanged by such Holder) will receive, in lieu thereof, cash
(without interest rounded up to the nearest whole cent) in an amount equal to
the product of (i) the Adjusted CVR Unit Price and (ii) the fraction of a Common
Unit that such Holder would otherwise be entitled to receive pursuant to
Section 2.1.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Holders and the Holders’ Representative that:

(a) the Company is a corporation validly existing and in good standing under the
laws of the state of Colorado;

(b) the Company and DSHC have all necessary corporate power and authority to
execute and deliver this Agreement, to carry out their respective obligations
hereunder and to consummate the transactions contemplated hereby, and the
execution, delivery and performance by the Company of and DSHC of this
Agreement, and the consummation of the transactions contemplated hereby have
been duly authorized by all necessary corporate action on the part of the
Company and DSHC;

(c) the Company has all necessary corporate power and authority to execute and
deliver the Exemption Letter Supplement, to carry out its obligations thereunder
and to consummate the transactions contemplated thereby, and the execution,
delivery and performance by the Company of the Exemption Letter Supplement, and
the consummation of the transactions contemplated thereby have been duly
authorized by all necessary corporate action on the part of the Company;

 

7



--------------------------------------------------------------------------------

(d) this Agreement has been duly executed and delivered by the Company and DSHC
and is a valid and binding obligation of the Company and DSHC enforceable
against the Company and DSHC in accordance with its terms, except as such
enforceability may be limited by applicable laws relating to bankruptcy,
insolvency, reorganization, moratorium or other similar legal requirement
relating to or affecting creditors’ rights generally and except as such
enforceability is subject to general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);

(e) the Exemption Letter Supplement has been duly executed and delivered by the
Company and is a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable laws relating to bankruptcy, insolvency, reorganization,
moratorium or other similar legal requirements relating to or affecting
creditors’ rights generally and except as such enforceability is subject to
general principles of equity (regardless of whether enforceability is considered
in a proceeding in equity or at law);

(f) no consent, approval or authorization of, or filing with, any Governmental
Authority, securities exchange, securities market or other Person is or will be
required on the part of the Company in connection with the execution, delivery
and performance by the Company of this Agreement and the Exemption Letter
Supplement, except for filing of a current report on Form 8-K with the SEC;

(g) the authorized capital stock of the Company consists of 45,000,000 shares of
Common Stock and 1,000,000 shares of preferred stock, par value $10.00 per share
(“Preferred Stock”), and of such Preferred Stock, (A) 90,000 shares have been
designated as Series A Convertible Preferred Stock of which no shares are issued
or outstanding, (ii) 500,000 shares have been designated as Series 1998-C
Participating Cumulative Preferred Stock of which no shares are issued or
outstanding, (iii) 45,000 shares have been designated as Series D Junior
Participating Preferred Stock of which no shares are issued or outstanding and
(iv) 100,000 shares of Preferred Stock are the Preferred Shares;

(h) each of the CVR Units (A) is being assigned, transferred, conveyed and
delivered to the Holders free and clear of all liens and encumbrances (other
than as provided in the GSO Transaction Agreement), and (B) is not subject to
any preemptive right or restrictions on transfer;

(i) the CVR Units have been approved for listing on the New York Stock Exchange;

(j) the authorization, execution, delivery and performance by the Company and
DSHC of this Agreement and the Exemption Letter Supplement, and the consummation
by each of the Company and DSHC of the transactions contemplated hereby and
thereby (i) do not and will not violate, conflict with, or result in the breach
of any term, condition or provision of the Articles of Incorporation, Bylaws or
the organizational documents of DSHC and (ii) do not and will not (whether with
or without notice or lapse of time or both) (A) violate any provision of or
constitute or result in a breach or default under, the termination of,
acceleration of the

 

8



--------------------------------------------------------------------------------

performance required by, or result in any payment obligations under, or result
in a right of termination, acceleration or payment under, any material mortgage,
credit or loan agreement, note, bond, indenture, deed of trust, license, lease,
contract or other instrument or obligation to which the Company or any of its
Subsidiaries is a party or is bound, or to which the Company or any of its
Subsidiaries or any of the properties or assets of the Company or any of its
Subsidiaries may be subject, including as a result of any change of control or
similar provision; (B) violate any provision of any judgment, ruling, order,
writ, injunction or decree applicable to the Company or any of its Subsidiaries;
(C) violate any provision of any applicable state, federal or local law, rule or
regulation; or (D) result in the creation of any lien, security interest, charge
or encumbrance upon any of the properties or assets of the Company or any of its
Subsidiaries or upon the CVR Units (other than as provided in the GSO
Transaction Agreement) or the suspension, revocation, impairment, non-renewal or
forfeiture of any franchise, permit or license or other right granted by any
Governmental Authority to the Company or any of its Subsidiaries;

(k) there are no “business combination with interested stockholders”, “fair
price” or similar antitakeover provisions under the Articles of Incorporation
(including Article 15 of the Articles of Incorporation) or the Bylaws or the
antitakeover laws and regulations of the State of Colorado that would prohibit
or restrict the Holders, the Company and its Subsidiaries from fulfilling their
obligations or exercising their rights hereunder or under the Exemption Letter
Supplement;

(l) the Merger Closing has occurred and neither the Company nor any of its
Subsidiaries waived any condition precedent to the Merger Closing in any respect
in a manner that is adverse to any of the Holders in any material respect;

(m) [subject to the accuracy of the representations and warranties made by the
Holders in, and the other provisions of, the Exemption Letter Supplement (if
applicable), the Holders and any controlled, managed or subadvised investment
fund or account of GSO Capital Partners LP and any of its Affiliates that
operate under the credit business segment of The Blackstone Group L.P. are
Exempt Persons, as defined in the Tax Benefit Preservation Plan with respect to
the acquisition of up to 9.9% of the outstanding Common Stock]; and

(n) [except for the Tax Benefit Preservation Plan, the Company has not adopted
any poison pill (including any distribution under a rights agreement) or other
similar antitakeover measure].

Section 3.2 Representations and Warranties of the Holders. Each Holder,
severally and not jointly, represents and warrants to the Company that:

(a) it is a limited partnership or other entity validly existing and in good
standing under the laws of the jurisdiction of its formation;

(b) it has all necessary limited partnership or other entity power and authority
to execute and deliver this Agreement and the Exemption Letter Supplement, carry
out its obligations hereunder and thereunder, and consummate the transactions
contemplated hereby and thereby;

 

9



--------------------------------------------------------------------------------

(c) it is an “accredited investor” (as defined in Rule 501 of Regulation D
promulgated under the Securities Act of 1933, as amended);

(d) the execution, delivery and performance by such Holder of this Agreement and
the Exemption Letter Supplement, and the consummation of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
limited partnership or other entity action on the part of such Holder;

(e) this Agreement and the Exemption Letter Supplement have been duly executed
and delivered by such Holder and each such agreement to which it is a party is a
valid and binding obligation of such Holder enforceable against it in accordance
with its terms, except as such enforceability may be limited by applicable laws
relating to bankruptcy, insolvency, reorganization, moratorium or other similar
legal requirements relating to or affecting creditors’ rights generally and
except as such enforceability is subject to general principles of equity
(regardless of whether enforceability is considered in a proceeding in equity or
at law); and

(f) such Holder has been advised by the Company that (i) the CVR Units are being
sold by the Company to each Holder on the basis of the statutory exemption
provided by one or more of Section 4(a)(1) and Section 4(a)(2) under the
Securities Act relating to transactions not involving any public offering and
under similar exemptions under certain state securities laws that this
transaction has not been reviewed by, passed on or submitted to any federal or
state agency or self-regulatory organization where an exemption is being relied
upon, and (ii) that the Company’s reliance thereon is based in part upon the
representations made by such Holder in this Agreement, and each Holder
acknowledges that it has been informed by the Company of, or is otherwise
familiar with, the nature of the limitations imposed by the Securities Act and
the rules and regulations thereunder on the transfer of securities;

(g) such Holder is acquiring the CVR Units for its own account and not with a
view to, or for sale in connection with, any distribution thereof in violation
of federal or state securities laws;

(h) by reason of its business or financial experience, each Holder is capable of
evaluating the merits and risks of the transactions contemplated hereunder;

(i) the Company has provided to each Holder all documents and information that
such Holder has requested relating to an investment in CVR; such Holder
recognizes that investing in CVR involves substantial risks, and has taken full
cognizance of and understands all of the risk factors related to the acquisition
of such securities; such Holder has not relied on the Company for any tax or
legal advice in connection with the purchase of the CVR Units: and in evaluating
the suitability of an investment in CVR, such Holder has not relied upon any
representations or other information (other than reports, schedules,
registration statements, proxy statements and other documents (including all
amendments, exhibits and schedules thereto) filed by CVR with the SEC, the legal
opinions delivered at the Closing pursuant to Section 2.4(a)(ii), the
representations and warranties of the Company set forth herein);

 

10



--------------------------------------------------------------------------------

(j) no Person has or will have, as a result of the transactions contemplated by
this Agreement, any right, interest or claim against or upon the Company or any
of its Subsidiaries or Affiliates for any commission, fee or other compensation
as a finder or broker because of any act by such Holder; and

(k) no consent, approval or authorization of, or filing with, any Governmental
Authority, securities exchange, securities market or other Person is or will be
required on the part of such Holder in connection with the execution, delivery
and performance by such Holder of this Agreement and the Exemption Letter
Supplement other than (i) those which have already been made or granted,
(ii) the filing with the SEC of Schedule 13D or Schedule 13G or amendments
thereto or Form 4, or (iii) those where the failure to obtain such consent,
approval or license or make such filing would not have a material adverse effect
on the ability of such Holder to perform its obligations hereunder or
thereunder.

ARTICLE IV

COVENANTS

Section 4.1 Holder Director; Holder Nominee; Observer.3

(a) Subject to applicable NASDAQ listing requirements, (i) at the Closing the
Company shall appoint Patrick Fleury, or upon written notice from the Holders’
Representative (such notice, a “Director Designation Letter”) one person
designated by the Holders, as a director to the Board of Directors (the “Holder
Director”) to serve until the first annual meeting of the shareholders of the
Company following the Closing Date and, (ii) in the event of any vacancy in the
seat of the Holder Director prior to such annual meeting, appoint one person
designated by the Holders as a director to fill such vacancy until such annual
meeting (and such director filling such seat shall be the Holder Director);
provided, however, that each proposed Holder Director (other than Patrick
Fleury) shall be reasonably acceptable to the Nominating and Corporate
Governance Committee of the Board of Directors of the Company and shall comply
with the Corporate Governance Guidelines of the Company as in effect from time
to time. As a pre-condition to the nomination of a Holder Director, such Holder
Director shall execute and deliver to the Board of Directors an irrevocable
letter of resignation to be deemed tendered at the time the Holders cease to
have the right hereunder to appoint a Holder Director.

(b) In addition to the right described in Section 4.1(a), for so long as the
Holders in the aggregate have record and beneficial ownership (within the
meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of
[at least 75% of the Common Stock issued to the Holders at the Closing], the
Holders collectively shall have the right to nominate one person (and the
Company shall cause each such person to be nominated) for election to the Board
of Directors (a “Holder Nominee”) at the first annual meeting of the
shareholders of the Company following the Closing Date, and once every three
years thereafter; provided, however, that each Holder Nominee (other than
Patrick Fleury) shall be reasonably

 

 

3 NTD: In the event that all of the Preferred Shares are exchanged under this
Agreement, then the provisions relating to the designation of a director and an
observer of the Company will be deleted.

 

11



--------------------------------------------------------------------------------

acceptable to the Nominating and Corporate Governance Committee of the Board of
Directors and shall comply with the Corporate Governance Guidelines of the
Company as in effect from time to time. As a pre-condition to the nomination of
a Holder Nominee, such Holder Nominee shall execute and deliver to the Board of
Directors an irrevocable letter of resignation to be deemed tendered at the time
the Holders cease to have the right hereunder to appoint a Holder Nominee.

(c) For so long as the Holders have the right to appoint a Holder Director or
nominate a Holder Nominee in accordance with this Section 4.1, the Holders
collectively shall have the right to appoint one observer (the “Observer”) to
the Board of Directors who shall be reasonably acceptable to the Company. The
Observer shall be permitted to attend and observe all meetings (other than
executive sessions) of the Board of Directors. The Observer shall not have the
right to vote on any matter that comes before the Board of Directors. The
Observer shall receive copies of all written materials distributed to the Board
of Directors and shall receive notice of each meeting or action by written
consent of the Board of Directors at the same time and in the same manner as
notice is given to the Board of Directors. Notwithstanding the foregoing, the
Company shall be entitled to withhold any information from the Observer and
exclude the Observer from any meeting, or any portion thereof, (i) if the
Company reasonably determines that such withholding or exclusion is necessary to
preserve attorney-client privilege, to protect highly confidential competitively
sensitive information or for other similar reasons, or (ii) if the Company
believes in good faith that the Observer has a conflict of interest. The
Observer shall execute a confidentiality agreement in form and substance
reasonably acceptable to the Company and such Observer with respect to the
information and discussions to which the Observer will have access, unless such
Observer is already subject to a confidentiality agreement with the Company.

(d) Notwithstanding the foregoing provisions of this Section 4.1, the Holders
shall exercise any right to appoint or nominate the Holder Director, the Holder
Nominee and the Observer by and through the Holders’ Representative, and the
Company shall be permitted to communicate with the Holders’ Representative
regarding all such matters.

(e) The Company shall (a) upon a Holder Director or Holder Nominee becoming a
director of the Company enter into an indemnification agreement with such Holder
Director or Holder Nominee, as the case may be, in the form entered into with
the other directors of the Company (a “Director Indemnification Agreement”), and
(b) cause all such Holder Directors and Holder Nominees to be covered by any
directors and officers insurance policy maintained by the Company from time to
time, at all times that a Holder Director or Holder Nominee serves on the Board
of Directors, including any tail insurance that is made available to all
non-executive directors of the Company.

Section 4.2 Holder Group.

(a) The Company recognizes that the Holders are investment funds and managed
accounts and that the Holders, their partners or investors and professionals
affiliated with the Holders (such Persons, together with the operating or
portfolio companies described in this sentence, are collectively referred to as
the “Holder Group” and individually as a “Holder

 

12



--------------------------------------------------------------------------------

Group Member”) invest in, serve on the board of directors and other governing
boards of, serve as officers of, provide services to and have minority and
controlling ownership interests in existing and future operating or portfolio
companies. Nothing in this Agreement or the nature of the existing or any future
relationship between the Holder Group or any Holder Group Member, on the one
hand, and the Company or any of its Affiliates, on the other hand, will prohibit
the Holder Group or any Holder Group Member from engaging in any activity or
business opportunity, including any activity or business opportunity that
competes with or relates to the business conducted by the Company, that is
independently developed by such Holder Group or Holder Group Member without
information obtained from, or the participation of, the Company or its
Subsidiaries. Nothing in this Section 4.2(a) shall limit or qualify the
fiduciary duties of the Holder Director or Holder Nominee to the Company or its
shareholders.

(b) Notwithstanding anything to the contrary set forth in this Agreement, none
of the terms or provisions of this Agreement shall in any way limit the
activities of The Blackstone Group L.P. or any of its business units other than
those within its credit business segment (collectively, the “Blackstone Group”),
so long as (a) no member of the Blackstone Group is acting on behalf of or in
concert with any Holder with respect to any matter that otherwise would violate
any term or provision of this Agreement, (b) no member of the Blackstone Group
(other than any member of a Blackstone Group legal or compliance team) has
received any Confidential Information (as defined in the Subscription Agreement)
from a Holder, a Holder Director or a Holder Nominee, and (c) the Company’s
securities are included on the Blackstone Group’s restricted securities or watch
securities list.

Section 4.3 Call Right.4

(a) Subject to the terms and conditions of this Section 4.3, from the sixth
month anniversary of the Merger Closing until the earliest of (i) the twelve
month anniversary of the Merger Closing, (ii) the exercise of the Repurchase
Right pursuant to this Section 4.3(a) or Section 4.3(b)(ii), and (iii) the
exercise of the Underlying Equity Call Right (such period, the “Call Period”),
the Company shall have the right (exercisable in its sole discretion one time
during the Call Period pursuant to either this Section 4.3(a) or
Section 4.3(b)(ii)) (the “Repurchase Right”) to purchase any or all of the CVR
Units delivered to the Holders pursuant to this Agreement that are held on the
applicable Repurchase Notice Date by the Holders (the “Repurchase”) in exchange
for a cash amount per CVR Unit (the “Call Price”) equal to $[150,000,000]
divided by the aggregate number of CVR Units delivered to the Holders pursuant
to this Agreement. In order to exercise the Repurchase Right, the Company shall
send a written notice of such exercise (the “Repurchase Notice”) to the Holders’
Representative (the date on which the Holders’ Representative receives the
Repurchase Notice being referred to herein as the “Repurchase Notice Date”)
specifying (i) the number of CVR Units being purchased from each Holder on the
Repurchase Date, (ii) the date on which the closing of the Repurchase (the
“Repurchase Closing”) shall be held (such date, the “Repurchase Date”) on the
date specified by the Company which shall be no less than three (3) and no more
than ten (10) Business Days following the date on which the Holders’
Representative receives the Repurchase Notice and (iii) and the aggregate Call
Price to be paid to each Holder at the Repurchase Closing. The Repurchase Notice
shall be irrevocable.

 

 

4 NTD: To be discussed.

 

13



--------------------------------------------------------------------------------

(b) Subject to the terms of the GSO Transaction Agreement, each Holder shall
have the right to sell, assign, transfer, pledge or otherwise encumber its CVR
Units at any time, provided that any sale (each such sale, a “CVR Unit Sale”) by
any Holder of any or all of its CVR Units made during the Call Period (other
than a sale to a Holder Group Member) shall be subject to the following:

(i) If the volume weighted average price per Common Unit on the Trading Market
for the day immediately preceding the proposed date of the CVR Unit Sale is less
than or equal to the Call Price, then such Holder is entitled to (x) sell such
Holder’s CVR Units without notice to the Company and (y) retain all proceeds of
such sale for its own account.

(ii) If the volume weighted average price per Common Unit on the Trading Market
for the day immediately preceding the proposed date of the CVR Unit Sale is
greater than the Call Price, then such Holder must notify the Company in writing
(the “CVR Unit Sale Notice”) of its intention to sell all or any portion of its
CVR Units and specify the volume weighted average price per Common Unit on the
Trading Market for the day immediately prior to the date of such notice. The
Company may exercise the Repurchase Right with respect to the CVR Units of such
Holder by delivering a Repurchase Notice in accordance with Section 4.3(a) prior
to the end of the five (5) Business Day period that follows the delivery to the
Company of the CVR Unit Sale Notice and following the procedures and making the
payments provided for in Section 4.3(a) and Section 4.3(d) (modified, if
applicable and as necessary, to reflect the fact that the Repurchase Right is
being exercised with respect to the CVR Units of a single Holder).
Notwithstanding the foregoing provisions of this Section 4.3(b)(ii), such Holder
is entitled to sell all or a portion of its CVR Units during such five
(5) Business Day period and prior to its receipt of a Repurchase Notice from the
Company and retain all of the proceeds thereof, provided that it shall pay to
the Company in immediately available funds within two (2) Business Days after
the settlement of such sale transaction, an amount equal to result obtained by
multiplying (x) the number of CVR Units sold in such sale transaction by (y) the
excess of the per unit sale price for the CVR Units sold over the Call Price.

(c) For the avoidance of doubt, the Repurchase Right may only be exercised once.
Such exercise may be concurrently with, but not after, the exercise of the
Underlying Equity Call Right.

(d) Subject to Section 4.3(a), at the Repurchase Closing (i) each Holder shall
notify CVR’s transfer agent that the CVR Units to be purchased by the Company at
the Repurchase Closing shall be transferred to the account of the Company and
(ii) the Company shall deliver by wire transfer of immediately available funds
to each Holder the Call Price for each of such Holder’s applicable CVR Units.

 

14



--------------------------------------------------------------------------------

(e) All transfer, stamp and other taxes and fees (including any penalties and
interest but excluding income and similar taxes) incurred in connection with the
Repurchase shall be borne and paid by the Company when due. The Company shall,
at its own expense, timely file any tax return or other document with respect to
such taxes or fees.

Section 4.4 D&O Tail Policy. The Company shall provide to each person who served
as a Series E Director (as defined in the Subscription Agreement), any tail
policy that is made available to past directors of the Company.

Section 4.5 [Other Information. So long as the Holders have the right to appoint
a Holder Director or nominate a Holder Nominee in accordance with Section 4.1,
the Holders’ Representative or the employees of the Holders’ Representative
shall have the reasonable right to consult from time to time with the officers
of the Company at its principal place of business regarding operating and
financial matters of the Company; provided that the exercise of such right does
not materially interfere with the operations of the business of the Company.]

Section 4.6 Transfer Taxes. All transfer, stamp and other taxes and fees
(including any penalties and interest but excluding income and similar taxes)
incurred in connection the transactions contemplated by Section 2.1 shall be
borne and paid by the Company when due. The Company shall, at its own expense,
timely file any tax return or other document with respect to such taxes or fees.

Section 4.7 Book Entry. The Company shall use its reasonable best efforts to
cause the CVR Units issued and delivered to the Holders at the Closing pursuant
to this Agreement to be delivered in book-entry form in accordance with the
book-entry registration procedures of CVR’s transfer agent. Any such book entry
form shall nonetheless be subject to any restrictions, including without
limitation, restrictive legends, properly applicable to such securities.

Section 4.8 Remedies and Indemnification. From and after the Closing Date, to
the fullest extent permitted by law, the Company (the “Indemnitor”) shall hold
harmless, indemnify and defend each Holder, its Affiliates and each of its and
their respective directors, officers, partners, members, managers, stockholders,
employees and agents (collectively, the “Indemnified Parties”) from and against,
and shall pay to the Indemnified Parties the amount of, any and all liabilities,
costs, expenses, liabilities, losses, damages and penalties which may be
incurred by, imposed on, or asserted against, any Indemnified Party in
connection with or arising or resulting from any breach of any representation,
warranty, covenant or agreement of the Company or DSHC set forth in this
Agreement or in any certificate delivered pursuant to Section 5.1(g) (the
“Indemnified Liabilities”). Each Indemnified Party shall give the Indemnitor
prompt written notice of any claim asserted in writing against such Indemnified
Party that would reasonably be expected to give rise to Indemnified Liabilities
setting forth a description of the nature and basis of such claim of which such
Indemnified Party has knowledge; provided, however that any delay or failure to
give such notice shall not affect the obligations of the Indemnitor unless (and
then solely to the extent) such Indemnitor is materially prejudiced by such
delay or failure. The Indemnitor shall have the right at any time during which
such claim is pending to select counsel to defend and control the defense
thereof and settle any claims for which it is responsible for indemnification
hereunder (provided, however that the Indemnitor will not settle any such claim
without (i) the appropriate Indemnified Party’s prior written consent, which
consent shall not be unreasonably withheld or delayed, or (ii) obtaining an

 

15



--------------------------------------------------------------------------------

unconditional release of the appropriate Indemnified Party from all claims
arising out of the claim with no admission of wrongdoing by the appropriate
Indemnified Party). Notwithstanding the foregoing, the Indemnitor shall not be
entitled to control the defense of any claim in the event that based upon the
advice of counsel for the Indemnified Party, there are one or more material
defenses available to the Indemnified Party which are not available to the
Indemnitor; provided, however; that with respect to any claim as to which the
Indemnified Party is controlling the defense, the Indemnitor will not be liable
to any Indemnified Party for any settlement of any claim pursuant to this
Section 4.9 that is effected without its prior written consent. In no event
shall the Indemnitor be required to pay the fees and expenses for more than one
counsel for all Indemnified Parties.

ARTICLE V

CONDITIONS PRECEDENT

Section 5.1 Conditions to the Holders’ Obligations. The obligations of the
Holders to consummate the transactions contemplated hereby to be consummated at
the Closing are subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions precedent:

(a) Each of the representations and warranties of the Company contained in
Section 3.1 of this Agreement shall be true and correct on and as of the Closing
Date with the same effect as though such representations and warranties had been
made on and as of the Closing Date.

(b) The Company shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by it at or prior to the Closing.

(c) The Merger Closing shall have occurred in accordance with the terms of the
Merger Agreement (without any amendment, supplement or waiver of the terms of
such agreement in any respect in a manner that is adverse to any of the Holders
in any material respect).

(d) The Company shall have delivered to the Holders each of those items set
forth in Section 2.4(a).

(e) The CVR Units shall have been approved for listing on the New York Stock
Exchange.

(f) The Second Restatement Date shall have occurred.

(g) The Company shall have delivered to the Holders a certificate, dated as of
the Closing Date and executed on behalf of the Company by its Chief Executive
Officer, to the effect that each of the conditions set forth in Section 5.1(a),
Section 5.1(b), Section 5.1(c) and Section 5.1(e) has been satisfied.

 

16



--------------------------------------------------------------------------------

Section 5.2 Conditions to the Company’s Obligations. The obligations of the
Company to consummate the transactions contemplated hereby to be consummated at
the Closing are subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions precedent:

(a) Each of the representations and warranties of the Holders contained in
Section 3.2 of this Agreement shall be true and correct in all material respects
on and as of the Closing Date with the same effect as though such
representations and warranties had been made on and as of the Closing Date.

(b) The Holders shall have performed and complied in all material respects with
all covenants and agreements required by this Agreement to be performed or
complied with by the Holders at or prior to the Closing.

(c) The Holders shall have delivered to the Company a certificate or
certificates, dated as of the Closing Date and executed on behalf of the
Holders, to the effect that each of the conditions set forth in Section 5.2(a)
and Section 5.2(b) has been satisfied.

ARTICLE VI.

GENERAL

Section 6.1 Governing Law.

(a) Except to the extent the Colorado Business Corporation Act is mandatorily
applicable, this Agreement and any disputes arising hereunder or controversies
related hereto shall be governed by and construed in accordance with the
internal laws of the State of New York that apply to contracts made and
performed entirely within such state.

(b) Each of the parties hereto irrevocably (i) submits to the exclusive
jurisdiction of any court of the State of New York located in New York County or
the United States District Court for the Southern District of New York for the
purpose of any suit, action or other proceeding arising out of this Agreement
(each a “Proceeding”), (ii) agrees that service of any process, summons, notice
or document in accordance with Section 6.2 shall be effective service of process
for any Proceeding brought against such party; (iii) irrevocably and
unconditionally waives any objection to the laying of venue of any Proceeding
arising out of or relating to this Agreement in any such court; (iv) agrees that
all claims in respect of any Proceeding may be heard and determined in any such
court; and (v) agrees not to commence any Proceeding other than in such court,
and waive, to the fullest extent permitted by applicable law, any claim that any
such Proceeding is brought in an inconvenient forum.

(c) To the extent that any party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself, or to such Person’s
property, each such party hereto hereby irrevocably waives such immunity in
respect of such Person’s obligations with respect to this Agreement.

(d) Waiver of Jury Trial. EACH PARTY HERETO, FOR ITSELF AND ITS AFFILIATES,
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW ALL RIGHT TO TRIAL BY

 

17



--------------------------------------------------------------------------------

JURY IN ANY ACTION, SUIT OR OTHER PROCEEDING (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THE ACTIONS OF THE PARTIES HERETO OR
THEIR RESPECTIVE AFFILIATES PURSUANT TO THIS AGREEMENT OR IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT HEREOF.

Section 6.2 Notices. All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given or made as follows: (a) if sent by registered or certified mail in the
United States return receipt requested, upon receipt; (b) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing; (c) if
sent by facsimile transmission, when transmitted and receipt is confirmed;
(d) if sent by e-mail transmission, with a copy sent on the same day in the
manner provided in Section 6.2(a), (b) or (c), when transmitted and receipt is
confirmed; and (e) if otherwise actually personally delivered, when delivered,
provided, that such notices, requests, demands and other communications are
delivered to the address set forth below, or to such other address as any party
shall provide by like notice to the other parties to this Agreement:

If to the Company, to:

Rentech, Inc.

10877 Wilshire Boulevard, 10th Floor

Los Angeles, CA 90024

Fax No.: (310) 208-7165

E-mail: dcohrs@rentk.com

Attention: Dan J. Cohrs

with a copy to:

Latham & Watkins LLP

140 Scott Drive

Menlo Park, CA 94025

Fax No.: (650) 463-2600

E-mail: tony.richmond@lw.com

Attention: Anthony J. Richmond

If to a Holder, to:

GSO Capital Partners LP

345 Park Avenue, 31st Floor

New York, NY 10154

Fax No.: (646) 455-4124 and (646) 455-4138

E-mail: marisa.beeney@gsocap.com and patrick.fleury@gsocap.com

Attention: Marisa Beeney and Patrick Fleury

 

18



--------------------------------------------------------------------------------

with a copy to:

Vinson & Elkins LLP

666 Fifth Avenue

26th Floor

New York, NY 10103

Fax No.: (917) 849-5367

E-mail: mswidler@velaw.com and rseber@velaw.com

Attention: Michael J. Swidler and Robert Seber

Section 6.3 Entire Agreement; No Third Party Beneficiary. This Agreement and the
Exemption Letter Supplement contain the entire agreement by and among the
parties with respect to the subject matter hereof and all prior negotiations,
writings and understandings relating to the subject matter of this Agreement.
This Agreement is not intended to confer upon any Person not a party hereto (or
their successors and permitted assigns) any rights or remedies hereunder.

Section 6.4 Successors and Assigns. This Agreement will be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. No assignment of this Agreement or of any rights or
obligations hereunder may be made by any party hereto without the prior written
consent of the other parties hereto; provided, however, that the Holders
Representative may provide any such consent on behalf of the Holders. Any
purported assignment or delegation in violation of this Agreement shall be null
and void ab initio.

Section 6.5 Amendments and Waivers. This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the Company
and the Holders’ Representative. Any party hereto may, only by an instrument in
writing, waive compliance by any other party or parties hereto with any term or
provision hereof on the part of such other party or parties hereto to be
performed or complied with; provided that the Holders’ Representative may
execute such waivers on behalf of any Holder. No failure or delay of any party
in exercising any right or remedy hereunder shall operate as a waiver thereof,
nor will any single or partial exercise of any right or power, or any
abandonment or discontinuance of steps to enforce such right or power, preclude
any other or further exercise thereof or the exercise of any other right or
power. The waiver by any party hereto of a breach of any term or provision
hereof shall not be construed as a waiver of any subsequent breach. The rights
and remedies of the parties hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have hereunder.

Section 6.6 Interpretation; Absence of Presumption.

(a) For the purposes hereof: (i) words in the singular shall be held to include
the plural and vice versa and words of one gender shall be held to include the
other gender as the context requires; (ii) the terms “hereof,” “herein,” and
“herewith” and words of similar import shall, unless otherwise stated, be
construed to refer to this Agreement as a whole (including all of the Exhibits)
and not to any particular provision of this Agreement, and Article, Section,
paragraph, Exhibit and Schedule references are to the Articles, Sections,
paragraphs, and Exhibits to this Agreement unless otherwise specified; (iii) the
word “including” and words of similar import when used in this Agreement shall
mean “including, without limitation,” unless the context otherwise requires or
unless otherwise specified; and (iv) the word “or” shall not be exclusive.

 

19



--------------------------------------------------------------------------------

(b) With regard to each and every term and condition of this Agreement and any
and all agreements and instruments subject to the terms hereof, the parties
hereto understand and agree that the same have or has been mutually negotiated,
prepared and drafted, and if at any time the parties hereto desire or are
required to interpret or construe any such term or condition or any agreement or
instrument subject hereto, no consideration will be given to the issue of which
party hereto actually prepared, drafted or requested any term or condition of
this Agreement or any agreement or instrument subject hereto.

(c) The Section headings contained in this Agreement are inserted for
convenience of reference only and will not affect the meaning or interpretation
of this Agreement.

Section 6.7 Counterparts. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
will become effective when one or more counterparts have been signed by a party
and delivered to the other party. Copies of executed counterparts of signature
pages to this Agreement may be transmitted by PDF (portable document format) or
facsimile and such PDFs or facsimiles will be deemed as sufficient as if actual
signatures pages had been delivered.

Section 6.8 Expenses. Except as otherwise provided herein, all fees, costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, including accounting and legal fees shall be paid by the
party incurring such expenses.

Section 6.9 Severability. Any provision hereof that is held to be invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
shall be ineffective only to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof,
provided, however, that the parties will attempt in good faith to reform this
Agreement in a manner consistent with the intent of any such ineffective
provision for the purpose of carrying out such intent.

Section 6.10 Specific Performance. The parties hereto agree that irreparable
damage could occur and that the a party may not have any adequate remedy at law
in the event that any of the provisions of this Agreement are not performed in
accordance with their terms or were otherwise breached. Accordingly, each party
shall without the necessity of proving the inadequacy of money damages or
posting a bond be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms, provisions and
covenants contained therein, this being in addition to any other remedy to which
they are entitled at law or in equity.

 

20



--------------------------------------------------------------------------------

Section 6.11 Holders’ Representative.

(a) Each Holder hereby consents to (i) the appointment of GSO Capital Partners
LP as the Holders’ Representative hereunder and as the attorney-in-fact for and
on behalf of such Holder, and (ii) the taking by the Holders’ Representative of
any and all actions and the making of any decisions required or permitted by, or
with respect to this Agreement and the transactions contemplated hereby,
including, without limitation, (A) the exercise of the power to agree to execute
any consents under this Agreement and (B) to take all actions necessary in the
judgment of the Holders Representative for the accomplishment of the foregoing
and all of the other terms, conditions and limitations of this Agreement and the
transactions contemplated hereby.

(b) Each Holder shall be bound by the actions taken by the Holders’
Representative exercising the rights granted to it by this Agreement, and the
Company shall be entitled to rely on any such action or decision of the Holders’
Representative.

(c) If the Holders’ Representative shall resign or otherwise be unable to
fulfill its responsibilities hereunder, the Holders shall appoint a new Holders’
Representative as soon as reasonably practicable by written consent of the
Holders constituting the holders of a majority of the CVR Units issued pursuant
to this Agreement, by sending notice and a copy of the duly executed written
consent appointing such new Holders’ Representative to the Company.

(Signature page follows)

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be signed
as of the date first above written.

 

COMPANY:

 

RENTECH, INC.

By:     Name:   Title:  

DSHC:

 

DSHC, LLC

By:     Name:   Title:  

[Signature Page to Preferred Equity Exchange and Discharge Agreement]



--------------------------------------------------------------------------------

HOLDERS’ REPRESENTATIVE:

 

GSO CAPITAL PARTNERS LP

 

    By:  

 

Name:

Title:

     

 

HOLDERS:

 

GSO SPECIAL SITUATIONS OVERSEAS

MASTER FUND LTD.

 

   

STEAMBOAT CREDIT OPPORTUNITIES

MASTER FUND LP

 

By:   GSO Capital Partners LP, its investment advisor     By:   GSO Capital
Partners LP, its Investment Manager By:  

 

Name:

Title:

    By:  

 

Name:

Title:

GSO SPECIAL SITUATIONS FUND LP     GSO COASTLINE CREDIT PARTNERS LP By:   GSO
Capital Partners LP, its investment advisor     By:   GSO Capital Partners LP,
its Investment Manager By:  

 

Name:

Title:

    By:  

 

Name:

Title:

GSO PALMETTO OPPORTUNISTIC INVESTMENT PARTNERS LP     GSO CACTUS CREDIT
OPPORTUNITIES FUND LP By:   GSO Capital Partners LP, as Investment Manager    
By:   GSO Cactus Credit Opportunities Associates LLC, its general partner By:  

 

Name:

Title:

    By:  

 

Name:

Title:

GSO CREDIT-A PARTNERS LP     GSO AIGUILLE DES GRANDS MONTETS FUND II LP By:  
GSO Capital Partners LP, its Investment Manager     By:   GSO Capital Partners
LP as Attorney-in-Fact By:  

 

Name:

Title:

    By:  

 

Name:

Title:

[Signature Page to Preferred Equity Exchange and Discharge Agreement]



--------------------------------------------------------------------------------

Exhibit A

HOLDERS AND PRO RATA SHARE

 

Name of Holder

   Pro Rata Share  

GSO Special Situations Overseas Master Fund Ltd.

     17.9 % 

GSO Special Situations Fund LP

     28.8 % 

GSO Palmetto Opportunistic Investment Partners LP

     6.7 % 

GSO Credit-A Partners LP

     16.1 % 

Steamboat Credit Opportunities Master Fund LP

     3.8 % 

GSO Coastline Credit Partners LP

     3.8 % 

GSO Cactus Credit Opportunities Fund LP

     9.9 % 

GSO Aiguille des Grands Montets Fund II LP

     13.0 %    

 

 

 

Total:

     100 %    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT C

[Omitted]



--------------------------------------------------------------------------------

EXHIBIT D

OPINION OF LATHAM & WATKINS

1. DSHC is a limited liability company under DLLCA, with limited liability
company power and authority to enter into each of the Exchange Agreement and to
perform its obligations thereunder.

2. The Exchange Agreement constitutes a legally valid and binding obligation of
DSHC enforceable against DSHC in accordance with its terms.

3. The Exchange Agreement has been duly authorized by all necessary limited
liability company action of DSHC, and the Exchange Agreement has been duly
executed and delivered by DSHC.

4. The execution and delivery of the Exchange Agreement by DSHC do not on the
date hereof (i) violate the provisions of the DSHC Governing Documents or
(ii) violate any New York statute, rule or regulation applicable to the Rentech
Parties.



--------------------------------------------------------------------------------

EXHIBIT E

OPINION OF HOLLAND & HART5

 

1. The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the State and has the corporate power and
authority to own its property and to conduct its business as it is currently
conducted.

 

2. The execution and delivery by the Company of, and the performance by the
Company of its obligations under, the Exchange Agreement has been duly
authorized by all requisite corporate action on the part of the Company. The
Exchange Agreement has been duly executed and delivered by the Company.

 

3. The execution and delivery by the Company of, and the performance of the
Company of its obligations under, the Exchange Agreement does not violate any
provision of the Articles of Incorporation or Bylaws of the Company.

 

 

5 NTD: Holland & Hart to review.